EXHIBIT 10.2



--------------------------------------------------------------------------------





CREDIT AGREEMENT
Dated as of October 13, 2016
among
VERTEX PHARMACEUTICALS INCORPORATED,
as the Borrower,
CERTAIN SUBSIDIARIES OF THE BORROWER PARTY HERETO,
as the Subsidiary Guarantors,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swingline Lender and
an L/C Issuer,
and
THE LENDERS PARTY HERETO
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
and
SUNTRUST ROBINSON HUMPHREY, INC.
as Joint Lead Arrangers and Joint Bookrunners

and
SUNTRUST BANK
as Syndication Agent



--------------------------------------------------------------------------------














--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page




 
 
Page
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1
 
 
 
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
43
1.03
Accounting Terms
44
1.04
Rounding
45
1.05
Times of Day
45
1.06
Letter of Credit Amounts
45
1.07
UCC Terms
46
1.08
Rates; Currency Equivalents
46
1.09
Additional Alternative Currencies
47
1.10
Change of Currency
47
 
 
 
ARTICLE II
COMMITMENTS AND CREDIT EXTENSIONS
48
 
 
 
2.01
Revolving Loans
48
2.02
Borrowings, Conversions and Continuations of Loans
48
2.03
Letters of Credit
50
2.04
Swingline Loans
61
2.05
Prepayments
65
2.06
Termination or Reduction of Commitments
67
2.07
Repayment of Loans
67
2.08
Interest and Default Rate
68
2.09
Fees
68
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
69
2.11
Evidence of Debt
70
2.12
Payments Generally; Administrative Agent's Clawback
71
2.13
Sharing of Payments by Lenders
73
2.14
Cash Collateral
74
2.15
Defaulting Lenders
76
2.16
Increase in Revolving Commitments
78
 
 
 
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
81
 
 
 
3.01
Taxes
81
3.02
Illegality
86
3.03
Inability to Determine Rates
87
3.04
Increased Costs; Reserves on Eurodollar Rate Loans
88
3.05
Compensation for Losses
90
3.06
Mitigation Obligations; Replacement of Lenders
91
3.07
Survival
91
 
 
 
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
91
 
 
 



i



--------------------------------------------------------------------------------





4.01
Conditions of Initial Credit Extension
91
4.02
Conditions to all Credit Extensions
94
 
 
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
95
 
 
 
5.01
Existence, Qualification and Power
95
5.02
Authorization; No Contravention
95
5.03
Governmental Authorization; Other Consents
95
5.04
Binding Effect
96
5.05
Financial Statements; No Material Adverse Effect
96
5.06
Litigation
97
5.07
No Default
97
5.08
Ownership of Property
97
5.09
Environmental Compliance
97
5.10
Insurance
98
5.11
Taxes
98
5.12
ERISA Compliance
98
5.13
Margin Regulations; Investment Company Act
99
5.14
Disclosure
100
5.15
Compliance with Laws
100
5.16
Solvency
101
5.17
Sanctions Concerns and Anti-Corruption Laws
101
5.18
Responsible Officers
101
5.19
Subsidiaries; Equity Interests; Loan Parties
101
5.20
Collateral Representations
102
5.21
[Reserved]
103
5.22
Intellectual Property; Licenses, Etc.
103
5.23
EEA Financial Institutions
104
 
 
 
ARTICLE VI
AFFIRMATIVE COVENANTS
104
 
 
 
6.01
Financial Statements
104
6.02
Certificates; Other Information
105
6.03
Notices
107
6.04
Payment of Obligations
108
6.05
Preservation of Existence, Etc
108
6.06
Maintenance of Properties; Intellectual Property
109
6.07
Maintenance of Insurance
109
6.08
Compliance with Laws
109
6.09
Books and Records
109
6.10
Inspection Rights
110
6.11
Use of Proceeds
110
6.12
[Reserved]
110
6.13
Covenant to Guarantee Obligations
110
6.14
Covenant to Give Security
111
6.15
Further Assurances
112
6.16
Compliance with Environmental Laws
113



ii
DB1/ 88815292.10

--------------------------------------------------------------------------------





6.17
Approvals and Authorizations
113
6.18
Anti-Corruption Laws
114
6.19
Post-Closing Covenant
114
 
 
 
ARTICLE VII
NEGATIVE COVENANTS
114
 
 
 
7.01
Liens
114
7.02
Indebtedness
117
7.03
Investments
120
7.04
Fundamental Changes
123
7.05
Dispositions
125
7.06
Restricted Payments
127
7.07
Change in Nature of Business
128
7.08
Transactions with Affiliates
128
7.09
Burdensome Agreements
129
7.10
Use of Proceeds
130
7.11
Financial Covenants
130
7.12
Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity and Accounting Changes
130
7.13
Sale and Leaseback Transactions
131
7.14
Prepayments, Etc. of Indebtedness
131
7.15
Amendment, Etc. of Indebtedness
132
7.16
Sanctions
132
7.17
Anti-Corruption Laws
132
7.18
Massachusetts Security Corporation
132
7.19
Unrestricted Subsidiaries
132
 
 
 
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
132
 
 
 
8.01
Events of Default
132
8.02
Remedies upon Event of Default
135
8.03
Application of Funds
136
 
 
 
ARTICLE IX
ADMINISTRATIVE AGENT
137
 
 
 
9.01
Appointment and Authority
137
9.02
Rights as a Lender
138
9.03
Exculpatory Provisions
138
9.04
Reliance by Administrative Agent
140
9.05
Delegation of Duties
140
9.06
Resignation of Administrative Agent
141
9.07
Non-Reliance on Administrative Agent and Other Lenders
142
9.08
No Other Duties, Etc.
143
9.09
Administrative Agent May File Proofs of Claim; Credit Bidding
143
9.10
Collateral and Guaranty Matters
144
9.11
Secured Cash Management and Agreements and Secured Hedge Agreements
145
 
 
 



iii
DB1/ 88815292.10

--------------------------------------------------------------------------------





ARTICLE X
CONTINUING GUARANTY
146
 
 
 
10.01
Guaranty
146
10.02
Rights of Lenders
147
10.03
Certain Waivers
147
10.04
Obligations Independent
147
10.05
Subrogation
148
10.06
Termination; Reinstatement
148
10.07
Stay of Acceleration
148
10.08
Condition of Borrower
148
10.09
Appointment of Borrower
148
10.10
Right of Contribution
149
10.11
Keepwell
149
 
 
 
ARTICLE XI
MISCELLANEOUS
149
 
 
 
11.01
Amendments, Etc.
149
11.02
Notices; Effectiveness; Electronic Communications
152
11.03
No Waiver; Cumulative Remedies; Enforcement
154
11.04
Expenses; Indemnity; Damage Waiver
155
11.05
Payments Set Aside
158
11.06
Successors and Assigns
158
11.07
Treatment of Certain Information; Confidentiality
165
11.08
Right of Setoff
166
11.09
Interest Rate Limitation
167
11.10
Counterparts; Integration; Effectiveness
167
11.11
Survival of Representations and Warranties
168
11.12
Severability
168
11.13
Replacement of Lenders
168
11.14
Governing Law; Jurisdictional Etc
169
11.15
Waiver of Jury Trial
170
11.16
Subordination
171
11.17
No Advisory or Fiduciary Responsibility
171
11.18
Electronic Execution
172
11.19
USA PATRIOT Act Notice
172
11.20
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
173
11.21
Judgment Currency
173
11.22
ENTIRE AGREEMENT
174





iv
DB1/ 88815292.10

--------------------------------------------------------------------------------














BORROWER PREPARED SCHEDULES
Schedule 1.01(c)
Responsible Officers

Schedule 1.01(d)
Existing Letters of Credit

Schedule 5.19(a)
Subsidiaries, Joint Ventures, Partnerships and Equity Investments

Schedule 5.19(b)
Loan Parties

Schedule 5.20(b)
Documents, Instrument, and Tangible Chattel Paper

Schedule 5.20(c)(i)
Deposit Accounts & Securities Accounts

Schedule 5.20(c)(ii)
Electronic Chattel Paper & Letter-of-Credit Rights

Schedule 5.20(d)
Commercial Tort Claims

Schedule 5.20(e)
Pledged Equity Interests

Schedule 5.20(f)
Other Properties

Schedule 6.19
Post-Closing Items

Schedule 7.01
Existing Liens

Schedule 7.02
Existing Indebtedness

Schedule 7.03
Existing Investments

Schedule 7.09
Burdensome Agreements

Schedule 11.06
DQ List

ADMINISTRATIVE AGENT PREPARED SCHEDULES
Schedule 1.01(a)
Certain Addresses for Notices

Schedule 1.01(b)
Commitments and Applicable Percentages

EXHIBITS
Exhibit A
Form of Administrative Questionnaire

Exhibit B
Form of Assignment and Assumption

Exhibit C
Form of Compliance Certificate

Exhibit D
Form of Joinder Agreement

Exhibit E
Form of Loan Notice

Exhibit F
Form of Permitted Acquisition Certificate

Exhibit G
Form of Revolving Note

Exhibit H
Form of Secured Party Designation Notice

Exhibit I
Form of Solvency Certificate

Exhibit J
Form of Swingline Loan Notice

Exhibit K
Forms of U.S. Tax Compliance Certificates

Exhibit L
Form of Funding Indemnity Letter

Exhibit M
Form of Landlord Waiver

Exhibit N
[Reserved]

Exhibit O
Form of Notice of Loan Prepayment

Exhibit P
Form of Letter of Credit Report

Exhibit Q
Form of Notice of Additional L/C Issuer







DB1/ 88815292.10    v



--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of October 13, 2016, among VERTEX
PHARMACEUTICALS INCORPORATED, a Massachusetts corporation (the “Borrower”), the
Subsidiaries of the Borrower as are or may from time to time become parties to
this Agreement as Subsidiary Guarantors (defined herein), the Lenders (defined
herein), and BANK OF AMERICA, N.A., as Administrative Agent, Swingline Lender
and an L/C Issuer.
PRELIMINARY STATEMENTS:
WHEREAS, the Borrower has requested that the Lenders, the Swingline Lender and
the L/C Issuers make loans and other financial accommodations to the Borrower in
an aggregate amount of $500,000,000, in the form of a revolving credit facility.
WHEREAS, the Lenders, the Swingline Lender and the L/C Issuers have agreed to
make such loans and other financial accommodations to the Loan Parties on the
terms and subject to the conditions set forth herein.
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
1.01
Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:
“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.
“Act” has the meaning set forth in Section 11.19.
“Additional Secured Obligations” means (a) all obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, expenses and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person


DB1/ 88815292.10


1

--------------------------------------------------------------------------------





as the debtor in such proceeding, regardless of whether such interest, expenses
and fees are allowed claims in such proceeding; provided that (x) obligations of
the Borrower or any of its Subsidiaries under any Secured Cash Management
Agreement or Secured Hedge Agreement shall be secured and guaranteed pursuant to
the Collateral Documents to the extent that, and for so long as, the other
Obligations are so secured and guaranteed and (y) any release of Collateral or
Guarantors effected in a manner permitted by this Agreement and the other Loan
Documents shall not require the consent of holders of obligations under Secured
Cash Management Agreements or Secured Hedge Agreements; provided further that
Additional Secured Obligations of a Loan Party shall exclude any Excluded Swap
Obligations with respect to such Loan Party.
“Adjusted Consolidated Leverage Ratio” has the meaning specified in
Section 7.11(a).
“Administrative Agent” means Bank of America (or any of its designated branch
offices or affiliates), in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 1.01(a), or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.
“Agreement” means this Credit Agreement.
“Agreement Currency” has the meaning specified in Section 11.21.
“Alternative Currency” means each of the following currencies: Australian
Dollars, Canadian Dollars, Euro, Sterling, and Swiss Francs, together with each
other currency (other than Dollars) that is approved in accordance with Section
1.09; provided that for each Alternative Currency, such requested currency is an
Eligible Currency at the time of the applicable Credit Extension.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.


DB1/ 88815292.10


2

--------------------------------------------------------------------------------





“Applicable Percentage” means the percentage (carried out to the ninth decimal
place) of the Revolving Facility represented by such Revolving Lender’s
Revolving Commitment at such time, subject to adjustment as provided in Section
2.15. If the Revolving Commitment of all of the Revolving Lenders to make
Revolving Loans and the obligation of the L/C Issuers to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if the Revolving
Commitments have expired, then the Applicable Percentage of each Revolving
Lender in respect of the Revolving Facility shall be determined based on the
Applicable Percentage of such Revolving Lender in respect of the Revolving
Facility most recently in effect, giving effect to any subsequent assignments.
The Applicable Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 1.01(b) as of the Closing Date (and as automatically updated
pursuant to Section 2.16) or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto or in any documentation executed by such
Lender pursuant to Section 2.16.
“Applicable Rate” means, for any day, the rate per annum set forth below
opposite the applicable Level then in effect (based on the Consolidated Leverage
Ratio), it being understood that the Applicable Rate for (a) Revolving Loans
that are Base Rate Loans shall be the percentage set forth under the column
“Base Rate Loans”, (b) Revolving Loans that are Eurodollar Rate Loans shall be
the percentage set forth under the column “Eurodollar Rate Loans & Letter of
Credit Fee”, (c) the Letter of Credit Fee shall be the percentage set forth
under the column “Eurodollar Rate Loans & Letter of Credit Fee”, and (d) the
Commitment Fee shall be the percentage set forth under the column “Commitment
Fee”:
Applicable Rate
Level
Consolidated Leverage Ratio
Eurodollar Rate Loans
& Letter of Credit Fee
Base Rate Loans
Commitment Fee
1
≥ 2.50 to 1.00
2.50%
1.50%
0.35%
2
≥ 1.50 to 1.00
but
< 2.50 to 1.00
2.25%
1.25%
0.30%
3
≥ 0.75 to 1.00
but
< 1.50 to 1.00
2.00%
1.00%
0.25%
4
< 0.75 to 1.00
1.75%
0.75%
0.20%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Level 1 shall apply, in each case as of the first Business
Day after the date on which such Compliance Certificate was required to have
been delivered and in each case shall remain in effect until the first Business
Day following the date on which such Compliance Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, (x) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b), and (y) the


DB1/ 88815292.10


3

--------------------------------------------------------------------------------





initial Applicable Rate shall be set forth in Level 2 until the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a) for the fiscal year ending December 31, 2016. Any
adjustment in the Applicable Rate shall be applicable to all Credit Extensions
then existing or subsequently made or issued.
“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.
“Appropriate Lender” means, at any time, (a) with respect to the Revolving
Facility, a Lender that has a Revolving Commitment or holds a Revolving Loan
thereunder at such time, (b) with respect to the Letter of Credit Sublimit, (i)
the L/C Issuers, and (ii) if any Letters of Credit have been issued pursuant to
Section 2.03, the Revolving Lenders and (c) with respect to the Swingline
Sublimit, (i) the Swingline Lender and (ii) if any Swingline Loans are
outstanding pursuant to Section 2.04(a), the Revolving Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means (a) MLPFS (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its Subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Agreement), and (b) SunTrust Robinson Humphrey, Inc., in their respective
capacities as joint lead arrangers and joint bookrunners.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)(iii)), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date and without duplication, (a) in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP (excluding Capitalized Leases in respect of the Specified
Leased Properties), (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized
Lease, and (c) in respect of any Sale and Leaseback


DB1/ 88815292.10


4

--------------------------------------------------------------------------------





Transaction, the present value (discounted in accordance with GAAP at the debt
rate implied in the applicable lease) of the obligations of the lessee for
rental payments during the term of such lease.
“Audited Financial Statements” means the audited Consolidated balance sheet of
the Borrower and its Restricted Subsidiaries for the fiscal year ended December
31, 2015, and the related Consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
Restricted Subsidiaries, including the notes thereto.
“Australian Dollar” means the lawful currency of Australia.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Revolving Commitments pursuant to Section 2.06, and (c) the date of termination
of the Revolving Commitment of each Revolving Lender to make Revolving Loans and
of the obligation of each L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. Section
101 et. seq.) as now or hereafter in effect, or any successor statute thereto.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%, provided
that if the Base Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Loan” means a Revolving Loan that bears interest based on the Base
Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.


DB1/ 88815292.10


5

--------------------------------------------------------------------------------





“Borrowing” means a Revolving Borrowing or a Swingline Borrowing, as the context
may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and:
(a)     if such day relates to any interest rate settings as to a Eurodollar
Rate Loan or Letter of Credit denominated in Dollars, any issuance, fundings,
disbursements, settlements and payments in Dollars in respect of any such Credit
Extension, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Credit Extension, means any such day that is
also a London Banking Day;
(b)     if such day relates to any issuance, fundings, disbursements,
settlements and payments in Euro in respect of any Letter of Credit denominated
in Euro, or any other dealings in Euro to be carried out pursuant to this
Agreement in respect of any such Credit Extension, means a TARGET Day;
(c)     if such day relates to any Letter of Credit denominated in a currency
other than Dollars or Euro, means any such day on which dealings in deposits in
the relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; and
(d)     if such day relates to any issuance, fundings, disbursements,
settlements and payments in a currency other than Dollars or Euro in respect of
any Letter of Credit denominated in a currency other than Dollars or Euro, or
any other dealings in any currency other than Dollars or Euro to be carried out
pursuant to this Agreement in respect of any such Credit Extension, means any
such day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency.
“Canadian Dollar” and “CAD” means the lawful currency of Canada.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Capped Call Transactions” means one or more call options referencing the
Borrower’s Equity Interests purchased by the Borrower in connection with the
issuance of Convertible Bond Indebtedness with a strike or exercise price
(howsoever defined) initially equal to the conversion price (howsoever defined)
of the related Convertible Bond Indebtedness (subject to rounding) and limiting
the amount deliverable to the Borrower upon exercise thereof based on a cap or
upper strike price (howsoever defined).
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or
Swingline Lender (as applicable) or the Lenders, as collateral for L/C
Obligations, the Obligations in respect of Swingline Loans, or obligations of
the Revolving Lenders to fund participations in respect of either thereof (as
the context


DB1/ 88815292.10


6

--------------------------------------------------------------------------------





may require), cash or deposit account balances pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and such L/C
Issuer or Swingline Lender (as applicable). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Restricted Subsidiaries free and
clear of all Liens (other than Permitted Liens):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than three hundred sixty days (360) days from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;
(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking Subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than one hundred eighty
(180) days from the date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States and rated at least “Prime-1” (or the then equivalent
grade) by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in
each case with maturities of not more than one hundred eighty (180) days from
the date of acquisition thereof;
(d)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Restricted Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a), (b)
and (c) of this definition;
(e)    repurchase obligations for underlying securities of the types described
in clauses (a) and (b) entered into with any financial institution or recognized
securities dealer meeting the qualifications specified in clause (b) above; and
(f)    other Investments held by the Borrower and its Restricted Subsidiaries in
accordance with the Borrower’s Investment Policy.
“Cash Management Agreement” means any agreement to provide treasury or cash
management services, including deposit accounts, overnight draft, credit cards,
debit cards, p-cards (including purchasing cards and commercial cards), funds
transfer, automated clearinghouse, zero


DB1/ 88815292.10


7

--------------------------------------------------------------------------------





balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.
“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, (a) at the time it enters into a Cash Management
Agreement with a Loan Party or any Subsidiary, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Cash Management Agreement with a Loan Party or any Subsidiary, in each case in
its capacity as a party to such Cash Management Agreement (even if such Person
ceases to be a Lender or such Person’s Affiliate ceased to be a Lender);
provided, however, that for any of the foregoing to be included as a “Secured
Cash Management Agreement” on any date of determination by the Administrative
Agent, the applicable Cash Management Bank (other than the Administrative Agent
or an Affiliate of the Administrative Agent) must have delivered a Secured Party
Designation Notice to the Administrative Agent prior to such date of
determination.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“CF Asset Subsidiary” means each Restricted Subsidiary of the Borrower (other
than Vertex Europe) that (i) owns, possesses the right to use, or controls any
Intellectual Property, or (ii) owns or controls any of the material economic
rights derived from any Intellectual Property, in each case with respect to
clause (i) or (ii), covering the Cystic Fibrosis Drug Franchise Assets. For the
avoidance of doubt, Restricted Subsidiaries of the Borrower that provide
commercial distribution services shall not constitute “CF Asset Subsidiaries”
pursuant to clause (ii) above as a result of intercompany distributor
relationships in the ordinary course of business and any reimbursement
arrangements pursuant thereto. As of the Closing Date, there are no CF Asset
Subsidiaries.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such


DB1/ 88815292.10


8

--------------------------------------------------------------------------------





person or its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
thirty-five percent (35)% or more of the Equity Interests of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully-diluted basis (and taking into account all such
securities that such “person” or “group” has the right to acquire pursuant to
any option right); or
(b)    during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“Closing Date” means the date hereof.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.
“Collateral Assignment of Contract” means that certain Collateral Assignment of
Contracts, dated as of the Closing Date, by and among the Borrower, Vertex
Europe and the Administrative Agent, pursuant to which, among other things, the
Borrower shall have collaterally assigned its rights under the Intercompany
Royalty Agreements to the Administrative Agent, in favor of the Secured Parties.
“Collateral Documents” means, collectively, the Security Agreement, each
Qualifying Control Agreement, the Collateral Assignment of Contract, each
Joinder Agreement, each of the other collateral assignments, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent pursuant to Section 6.14, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent for the benefit of the Secured Parties.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


DB1/ 88815292.10


9

--------------------------------------------------------------------------------





“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Restricted Subsidiaries or any
other Person, such statements or items on a consolidated basis in accordance
with the consolidation principles of GAAP.
“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Restricted Subsidiaries in accordance with GAAP, (a) Consolidated Net Income for
the most recently completed Measurement Period plus (b) the following to the
extent deducted in calculating such Consolidated Net Income (without
duplication): (i) Consolidated Interest Charges, (ii) the provision for federal,
state, local and foreign income taxes payable, (iii) depreciation and
amortization expense, (iv) non-cash stock-based compensation expense (net of any
cash payments related to stock-based compensation), (v) non-cash charges and
losses (excluding any such non-cash charges or losses to the extent (A) there
were cash charges with respect to such charges and losses in past accounting
periods or (B) there is a reasonable expectation that there will be cash charges
with respect to such charges and losses in future accounting periods), (vi) R&D
Collaboration Payments, (vii) Lease Restructuring Expenses in an aggregate
amount not to exceed $5,000,000 during the term of this Agreement, (viii)
without duplication, (A) one-time non-recurring transaction fees, costs and
expenses, integration, reorganization and restructuring costs and facility
consolidation and closing costs incurred in connection with reorganizations and
restructurings, provided that such fees, costs and expenses are incurred within
twelve (12) months of the occurrence of such applicable triggering event, (B)
one-time non-recurring severance costs and expenses, payments to employees on
account of their equity ownership and one-time compensation charges incurred in
connection with reorganizations and restructurings, provided that such costs,
expenses and charges are incurred within twelve (12) months of the occurrence of
such applicable triggering event, (C) one-time non-recurring expenses related to
the transactions contemplated by this Agreement and any other one-time
non-recurring expenses or charges related to any equity offering, Investment,
Acquisition, Disposition or recapitalization permitted hereunder or the
incurrence, amendment or modification of Indebtedness permitted to be incurred
under this Agreement (including a refinancing thereof) (in each case, whether or
not successful), and (D) such other amounts as the Administrative Agent shall
approve in its reasonable discretion, provided however that the aggregate amount
added back pursuant to this clause (viii) shall not exceed 12.5% of Consolidated
EBITDA for any Measurement Period (prior to giving effect to such adjustments)
(ix) to the extent deducted in the calculation of Consolidated Net Income, any
earnouts, milestone payments, royalty payments, working capital adjustments and
other contingent payment obligations incurred under any Permitted Acquisition or
other Investment permitted hereunder, and (x) without duplication and to the
extent not included in the determination of Consolidated Net Income for such
Period, (A) proceeds of business interruption insurance in an amount
representing the earnings for the applicable period that such proceeds are
intended to replace (whether or not received so long as such Person in good
faith expects to receive the same within four fiscal quarters of the occurrence
of the event for which any such claim is made (it being understood that to the
extent not actually received within such fiscal quarters, such proceeds shall


DB1/ 88815292.10


10

--------------------------------------------------------------------------------





be deducted in calculating Consolidated EBITDA for such fiscal quarters) and (B)
the amount of any fee, cost, expense or reserve to the extent actually
reimbursed or reimbursable by third parties pursuant to indemnification or
reimbursement provisions or similar agreements or insurance (so long as the
Borrower in good faith expects to receive reimbursement for such fee, cost,
expense or reserve within the next four fiscal quarters of the occurrence of the
event for which any such reimbursement is sought (it being understood that to
the extent not actually received within such fiscal quarters, such amounts shall
be deducted in calculating Consolidated EBITDA for such fiscal quarters);
provided, however, that (1) the aggregate amount added back pursuant to this
clause (x) shall not exceed $25,000,000 during the term of this Agreement and
(2) with respect to any claim for business interruption or reimbursement made
against any insurer, such insurer has been notified to the potential claim and
does not dispute coverage less (c) without duplication and to the extent
reflected as a gain or otherwise included in the calculation of Consolidated Net
Income for such period, (i) non-cash gains (excluding any such non-cash gains to
the extent (A) there were cash gains with respect to such gains in past
accounting periods or (B) there is a reasonable expectation that there will be
cash gains with respect to such gains in future accounting periods, but
including nonrecurring or unusual gains) and (ii) amounts received in respect of
upfront, earnout or milestone payments or other similar contingent amounts in
connection with any Disposition).
Notwithstanding the foregoing to the contrary (1) in determining Consolidated
EBITDA for any Measurement Period, (I) the net impact of (w) variable interest
entities that the Borrower is required to consolidate pursuant to FASB ASC 810,
(x) gains or losses associated with the revaluation of earnouts, milestones or
other similar contingent obligations incurred in connection with any Investment
not prohibited by the Loan Documents (including upfront, earnout or milestone
payments), (y) the discontinued operation of the Hepatitis C Drug Franchise and
(z) net unrealized losses/gains from embedded derivatives that require the
application of Accounting Standard Codification Topic 815 and related
pronouncements (i.e., related revenues minus related expenses and or reversals
of accruals, shall, in each case of clauses (w) – (z), be excluded), and (II)
interest, depreciation and amortization related to the Specified Leased
Properties, shall be treated as operating expenses, and (2) Consolidated EBITDA
shall be deemed to be (I) for the fiscal quarter ended December 31, 2015,
$62,000,000, (II) for the fiscal quarter ended March 31, 2016, $49,000,000, and
(III) for the fiscal quarter ended June 30, 2016, $95,000,000.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a Consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments; (b) all purchase money Indebtedness; (c) unreimbursed
obligations under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments; (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business, but
including all earnouts, milestone payments, royalty payments, working capital
adjustments and other contingent payment obligations (including all R&D
Collaboration Payments) that (x) are, or are required to be, classified as
liabilities on the financial statements of the Borrower and its Restricted
Subsidiaries in accordance with GAAP and (y) are, or will be, due and payable on
or prior to the date that is 91 days after the Maturity Date); (e) all
Attributable Indebtedness; (f) all


DB1/ 88815292.10


11

--------------------------------------------------------------------------------





mandatory obligations to purchase, redeem, retire, defease or otherwise make any
payment prior to the Maturity Date in respect of any Equity Interests or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; (g) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (f) above of Persons other than the
Borrower or any Restricted Subsidiary; and (h) all Indebtedness of the types
referred to in clauses (a) through (g) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Borrower or a Restricted Subsidiary is a general partner
or joint venturer, unless such Indebtedness is expressly made non-recourse to
the Borrower or such Restricted Subsidiary.
“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by the Borrower and its Restricted Subsidiaries on a
Consolidated basis for the most recently completed Measurement Period.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed Measurement Period.
“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Restricted Subsidiaries on a Consolidated
basis for the most recently completed Measurement Period; provided that
Consolidated Net Income shall exclude (a) extraordinary non-cash gains and
extraordinary non-cash losses for such Measurement Period, (b) the net income of
any Restricted Subsidiary that is not a Subsidiary Guarantor during such
Measurement Period to the extent that the declaration or payment of dividends or
similar distributions by such Restricted Subsidiary of such income is not
permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Law applicable to such Restricted Subsidiary during
such Measurement Period, except that the Borrower’s equity in any net loss of
any such Restricted Subsidiary for such Measurement Period shall be included in
determining Consolidated Net Income, and (c) any income (or loss) for such
Measurement Period of any Person if such Person is not a Restricted Subsidiary,
except that the Borrower’s equity in the net income of any such Person for such
Measurement Period shall be included in Consolidated Net Income up to the
aggregate amount of cash actually distributed by such Person during such
Measurement Period to the Borrower or a Restricted Subsidiary as a dividend or
other distribution (and in the case of a dividend or other distribution to a
Restricted Subsidiary, such Restricted Subsidiary is not precluded from further
distributing such amount to the Borrower as described in clause (b) of this
proviso).
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


DB1/ 88815292.10


12

--------------------------------------------------------------------------------





“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convertible Bond Hedge Transactions” means one or more call options referencing
the Borrower’s Equity Interests purchased by the Borrower in connection with the
issuance of Convertible Bond Indebtedness with a strike or exercise price
(howsoever defined) initially equal to the conversion or exchange price
(howsoever defined) of the related Convertible Bond Indebtedness (subject to
rounding).
“Convertible Bond Indebtedness” means Indebtedness having a feature which
entitles the holder thereof to convert all or a portion of such Indebtedness
into Equity Interests of the Borrower (and cash in lieu of fractional Equity
Interests) and/or cash (in an amount determined by reference to the price of
Equity Interests of the Borrower).
“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the following (without
duplication): (a) the value of the Equity Interests of the Borrower or any
Subsidiary to be transferred in connection with such Acquisition, (b) the amount
of any cash and Fair Market Value of other property (excluding property
described in clause (a) and the unpaid principal amount of any debt instrument)
given as consideration in connection with such Acquisition, (c) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of any Indebtedness incurred, assumed or acquired by the
Borrower or any Subsidiary in connection with such Acquisition, and (d) all
additional purchase price amounts in the form of earnouts, milestone payments,
royalty payments, working capital adjustments and other contingent obligations
that would be recorded on the financial statements of the Borrower and its
Subsidiaries in accordance with GAAP in connection with such Acquisition. For
purposes of determining the Cost of Acquisition for any transaction, the Equity
Interests of the Borrower shall be valued in accordance with GAAP.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Cystic Fibrosis Drug Franchise Assets” means (a) all products in development,
developed, acquired, manufactured, sold and/or distributed by the Borrower or
any of its Subsidiaries related to the treatment of patients with cystic
fibrosis, including, ivacaftor (tradename KALYDECO), lumacaftor in combination
with ivacaftor (tradename ORKAMBI) and VX-661 in combination with ivacaftor, and
(b) all proceeds, Intellectual Property, Permits and other assets of the
Borrower or any of its Subsidiaries related thereto.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


DB1/ 88815292.10


13

--------------------------------------------------------------------------------





“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law.
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer,
the Swingline Lender or any other Lender any other amount required to be paid by
it hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, any L/C Issuer or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three (3)
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuers, the Swingline Lender and each other Lender promptly following such
determination.


DB1/ 88815292.10


14

--------------------------------------------------------------------------------





“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of comprehensive Sanctions.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or any Restricted Subsidiary, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith, but excluding any
Involuntary Disposition.
“Disqualified Institution” means, on any date, (a) any Person set forth on
Schedule 11.06, (b) competitors of the Borrower or any of its Subsidiaries which
have been designated by the Borrower as a “Disqualified Institution” by written
notice to the Administrative Agent and the Lenders, (c) any Affiliate of any
such Person identified in clauses (a) and (b) to the extent such Affiliate is
either (i) clearly identifiable on the basis of its name or (ii) designated by
the Borrower as a “Disqualified Institution” by written notice to the
Administrative Agent and the Lenders; provided that (1) no Person shall be a
Disqualified Institution hereunder pursuant to clauses (b) or (c)(ii) until a
period of two (2) Business Days has elapsed after the date on which such written
designation with respect to such Person shall have been posted to the Platform
and (2) “Disqualified Institutions” shall exclude (x) any bona fide fixed income
investors, banks (or similar financial institutions) and debt funds and (y) any
Person that the Borrower has designated as no longer being a “Disqualified
Institution” by written notice delivered to the Administrative Agent and the
Lenders from time to time.
“Disqualified Stock” shall mean, with respect to any Person, any Equity
Interests of such Person that, by its terms (or by the terms of any security or
other Equity Interest into which it is convertible or for which it is
exchangeable) or upon the happening of any event or condition or pursuant to any
agreement, (a) matures or is mandatorily redeemable (other than solely for
Qualified Stock), pursuant to a sinking fund obligation or otherwise (except as
a result of a Change of Control or asset sale so long as any rights of the
holders thereof upon the occurrence of a Change of Control or asset sale event
shall be subject to the prior occurrence of the Facility Termination Date), (b)
is redeemable at the option of the holder thereof (other than solely for
Qualified Stock) (except as a result of a Change of Control or asset sale so
long as any rights of the holders thereof upon the occurrence of a Change of
Control or asset sale event shall be subject to the prior occurrence of the
Facility Termination Date), in whole or in part, (c) provides for the scheduled
mandatory payments of dividends in cash or (d) is or may be convertible into or
exchangeable for Indebtedness or any other Equity Interest that would constitute
Disqualified Stock, in each case, prior to the date that is ninety-one (91) days
after the Maturity Date; provided, that Equity Interests issued pursuant to a
plan for the benefit of employees of Borrower or its Subsidiaries or by any such
plan to such employees shall not constitute Disqualified Stock solely because it
may be required to be repurchased by Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable


DB1/ 88815292.10


15

--------------------------------------------------------------------------------





L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“DQ List” has the meaning specified in Section 11.06(h)(iv).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)). For the avoidance of doubt, any
Disqualified Institution is subject to Section 11.06(h).
“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Equivalent may be readily calculated. If, after the designation by the
Lenders of any currency as an Alternative Currency, any change in currency
controls or exchange regulations or any change in the national or international
financial, political or economic conditions are imposed in the country in which
such currency is issued, results in, in the reasonable opinion of the
Administrative Agent or the L/C Issuers (in the case of any Letter of Credit to
be denominated in an Alternative Currency), (a) such currency no longer being
readily available, freely transferable and convertible into Dollars, (b) a
Dollar Equivalent no longer being readily calculable with respect to such
currency, (c) providing such currency is no longer practicable for the Lenders
in their reasonable business judgment or (d) such currency no longer a currency
in which the L/C Issuers are willing to make such Credit Extensions in their
reasonable business judgment (each of (a), (b), (c), and (d) a “Disqualifying
Event”), then the Administrative Agent shall promptly notify the Lenders and the
Borrower, and such country’s currency shall no longer be an Alternative Currency
until such time as the Disqualifying Event(s) no longer exist.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
Environmental Permits, concessions, grants, franchises, licenses, agreements or
enforceable governmental restrictions relating to


DB1/ 88815292.10


16

--------------------------------------------------------------------------------





pollution and the protection of the environment or the release of any Hazardous
Materials into the environment or into public waste management systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination,
provided, however, that Convertible Bond Indebtedness which is permitted under
Section 7.02 and convertible into or exchangeable or exercisable for any Equity
Interests and Capped Call Transactions, Convertible Bond Hedge Transactions and
Warrant Transactions entered into as a part of, or in connection with, an
issuance of such Convertible Bond Indebtedness shall not be deemed an Equity
Interest hereunder prior to the actual conversion or exercise thereof in full
(or, in the case of a partial conversion, the applicable portion thereof) into
shares of capital stock of (or other ownership or profit interests in) such
Person.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA


DB1/ 88815292.10


17

--------------------------------------------------------------------------------





for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; (h)
the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate or (i) a failure by the Borrower or any ERISA Affiliate
to meet all applicable requirements under the Pension Funding Rules in respect
of a Pension Plan, whether or not waived, or the failure by the Borrower or any
ERISA Affiliate to make any required contribution to a Multiemployer Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” and “€” mean the single currency of the Participating Member States.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable
or successor rate which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent in its reasonable discretion from time to time) (in such
case, the “LIBOR Rate”) at or about 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London
time, two (2) Business Days prior to such date for Dollar deposits with a term
of one (1) month commencing that day;
provided that: (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in its reasonable discretion in connection herewith,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent and (ii) if the Eurodollar Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.
“Eurodollar Rate Loan” means a Revolving Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Property” has the meaning set forth in the Security Agreement.


DB1/ 88815292.10


18

--------------------------------------------------------------------------------





“Excluded Subsidiary” shall mean (a) each Foreign Subsidiary, (b) each CFC, (c)
each Immaterial Domestic Subsidiary, (d) each Subsidiary that is not a Wholly
Owned Subsidiary (for so long as such Subsidiary remains a non-Wholly Owned
Subsidiary), (e) each Subsidiary that is prohibited from Guaranteeing or
granting Liens to secure the applicable Obligations by any applicable Law or, by
any agreement or other undertaking to which such Subsidiary is a party (with any
Person, other than any Affiliate) or by which its property or assets is bound
existing on the Closing Date, to the extent disclosed on Schedule 7.09 (or, with
respect to any Subsidiary acquired by the Borrower or a Restricted Subsidiary
after the Closing Date (and so long as such agreement or other undertaking is
not with any Affiliate, was not incurred in contemplation of such Acquisition
and is disclosed to the Administrative Agent), on the date such Subsidiary is so
acquired) or that would require consent, approval, license or authorization of a
Governmental Authority to Guarantee or grant Liens to secure the Obligations
(unless (x) such consent, approval, license or authorization has been received
or (y) such prohibition or restriction is terminated or rendered unenforceable
or otherwise deemed ineffective by any other applicable Law), (f) each
Unrestricted Subsidiary, (g) each Massachusetts Security Corporation and (h) any
other Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent in consultation with the Borrower (which shall, if
requested by the Borrower, be confirmed in writing to the Borrower), the cost or
other consequences (including adverse tax consequences) of providing a Guarantee
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.11 and any other “keepwell, support or other agreement for
the benefit of such Loan Party and any and all guarantees of such Loan Party’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such Loan
Party, or grant by such Loan Party of a Lien, becomes effective with respect to
such Swap Obligation. If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Revolving Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Revolving Commitment (other than pursuant to an
assignment request by the Borrower under


DB1/ 88815292.10


19

--------------------------------------------------------------------------------





Section 11.13) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.01(a)(ii), (a)(iii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
July 9, 2014, among the Borrower, Macquarie US Trading LLC, as administrative
agent, and a syndicate of lenders, as amended.
“Existing Letters of Credit” means those certain letters of credit set forth on
Schedule 1.01(d).
“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Revolving Commitments have terminated,
(b) all Obligations have been paid in full (other than contingent
indemnification and contingent expense reimbursement obligations), and (c) all
Letters of Credit have terminated or expired (other than Letters of Credit that
have been Cash Collateralized or as to which other arrangements with respect
thereto satisfactory to the Administrative Agent and the applicable L/C Issuer
shall have been made).
“Fair Market Value” shall mean, with respect to any asset or property, the
price, as determined in good faith by the Borrower, that could be negotiated in
an arms’-length transaction between a willing seller and a willing buyer,
neither of whom is under undue pressure or compulsion to complete the
transaction.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“Fee Letter” means, collectively, (a) the fee letter, dated as of August 23,
2016, between the Borrower, the Administrative Agent and MLPFS and (b) the fee
letter, dated September 9, 2016,


DB1/ 88815292.10


20

--------------------------------------------------------------------------------





between the Borrower, SunTrust Bank and SunTrust Robinson Humphrey, Inc., in
each case, in connection with this Agreement and the other Loan Documents.
“Foreign Government Scheme or Arrangement” has the meaning specified in Section
5.12(e).
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
“Foreign Plan” has the meaning specified in Section 5.12(e).
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuers, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Lenders or Cash Collateralized in accordance with the terms hereof,
and (b) with respect to the Swingline Lender, such Defaulting Lender’s
Applicable Percentage of Swingline Loans other than Swingline Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Revolving Lenders or Cash Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funding Indemnity Letter” means a funding indemnity letter, substantially in
the form of Exhibit L.
“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government


DB1/ 88815292.10


21

--------------------------------------------------------------------------------





(including, the Financial Conduct Authority, the Prudential Regulation Authority
and any supra-national bodies such as the European Union or the European Central
Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through (g)
of the definition thereof or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of the kind
described in clauses (a) through (g) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.
“Guaranteed Obligations” has the meaning set forth in Section 10.01.
“Guarantors” means, collectively, (a) the Subsidiary Guarantors, in each case,
unless and until such Person ceases to be a Subsidiary Guarantor in accordance
with the terms hereof, and (b) with respect to Additional Secured Obligations
owing by any Loan Party or any of its Subsidiaries and any Swap Obligation of a
Specified Loan Party (determined before giving effect to Sections 10.01 and
10.11) under the Guaranty, the Borrower.
“Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article X in favor of the Secured Parties, together with each other guaranty
delivered pursuant to Section 6.13.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.
“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, (a) at the time it enters into a Swap Contract, is a Lender or an
Affiliate of a Lender, or (b) at the time it


DB1/ 88815292.10


22

--------------------------------------------------------------------------------





(or its Affiliate) becomes a Lender, is a party to a Swap Contract, in each
case, in its capacity as a party to such Swap Contract (even if such Person
ceases to be a Lender or such Person’s Affiliate ceased to be a Lender);
provided, that for any of the foregoing to be included as a “Secured Hedge
Agreement” on any date of determination by the Administrative Agent, the
applicable Hedge Bank (other than the Administrative Agent or an Affiliate of
the Administrative Agent) must have delivered a Secured Party Designation Notice
to the Administrative Agent prior to such date of determination.
“Hepatitis C Drug Franchise” means (1) Incivek (telaprevir), for use in treating
patients with hepatitis C, and (2) all proceeds, other assets and business
operations related thereto.
“Honor Date” has the meaning set forth in Section 2.03(c).
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
“Immaterial Subsidiary” means (i) each Domestic Subsidiary that is not a
Material Domestic Subsidiary and (ii) each Foreign Subsidiary that is not a
Material Foreign Subsidiary.
“Increasing Revolving Lender” has the meaning specified in Section 2.16(a).
“Incremental Revolving Facility” has the meaning specified in Section 2.16(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations (including, without limitation, earnouts, milestone
payments, royalty payments, working capital adjustments, all R&D Collaboration
Payments and other contingent obligations) of such Person to pay the deferred
purchase price of property or services (other than (i) trade accounts payable in
the ordinary course of business, including recurring royalty payments reflected
in the cost of goods sold and (ii) earnouts, milestone payments, royalty
payments, working capital adjustments, R&D Collaboration Payments and other
contingent obligations that are not required to be, and are not, classified as
liabilities on the financial statements of the Borrower and its Restricted
Subsidiaries in accordance with GAAP);


DB1/ 88815292.10


23

--------------------------------------------------------------------------------





(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; provided that the amount of such indebtedness that is non-recourse to
the Loan Parties or their Restricted Subsidiaries shall be the lesser of (A) the
Fair Market Value of such property at such date of determination as determined
in good faith by such Person, and (B) the aggregate unpaid amount of such
indebtedness;
(f)    all Attributable Indebtedness of such Person;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Intellectual Property” has the meaning set forth in the Security Agreement.
“Intercompany Debt” has the meaning specified in Section 7.02.
“Intercompany Royalty Agreement” means (i) Buy-In License Agreement (VX-770 and
VX-809), effective October 1, 2010, by and between the Borrower and Vertex
Europe (as successor in interest to Vertex Pharmaceuticals (Cayman) Limited),
and (ii) Buy-In License Agreement (VX-661), effective September 1, 2012, by and
between the Borrower and Vertex Europe (as successor in interest to Vertex
Pharmaceuticals (Cayman) Limited) (including, for the avoidance of any doubt,
any renewal, successor or replacement agreement of any of the foregoing).
“Intercompany Subordination Agreement” means, collectively, each subordination
agreement by and among the Administrative Agent, the Loan Parties and their
Restricted


DB1/ 88815292.10


24

--------------------------------------------------------------------------------





Subsidiaries, each in form and substance reasonably satisfactory to the
Administrative Agent and pursuant to which each of the Loan Parties and their
Restricted Subsidiaries agree to subordinate any intercompany Indebtedness owed
by any Loan Party to any such Person that is not a Loan Party to the prior
payment of all Secured Obligations under the Loan Documents.
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
(3) months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment Dates; and (b)
as to any Base Rate Loan or Swingline Loan, the last Business Day of each March,
June, September and December and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter (in each case, subject to availability), as selected
by the Borrower in its Loan Notice, or such other period that is twelve (12)
months or less requested by the Borrower (in each case, subject to availability)
and consented to by all of the Appropriate Lenders; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.
“Investment” means (a) as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (i) the purchase or other
acquisition of Equity Interests of another Person, (ii) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guaranties Indebtedness of such other
Person), or (iii) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person which constitute all or
substantially all of the assets of such Person or of a division, line of
business or other business unit of such Person or (b) any R&D Collaboration
Payment. For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested ( without adjustment for subsequent increases or
decreases in the value of such Investment).
“Investment Policy” means the investment policy of the Borrower and its
Subsidiaries approved and duly adopted by the board of directors (or other
governing body, including any


DB1/ 88815292.10


25

--------------------------------------------------------------------------------





authorized committee of the board of directors) of the Borrower, as in effect on
the Closing Date (or as otherwise approved by such board of directors or
governing body from time to time).
“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.
“IP Rights” has the meaning specified in Section 5.22.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Restricted Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit D executed and delivered in accordance with the provisions of Section
6.13.
“Judgment Currency” has the meaning specified in Section 11.21.
“Landlord Waiver” means a landlord waiver substantially in the form of Exhibit
M.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage. All L/C Advances shall be denominated in
Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing. All L/C Borrowings shall be denominated in
Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means with respect to a particular Letter of Credit, (a) Bank of
America, through itself or through one of its designated Affiliates or branch
offices, in its capacity as issuer of such Letter of Credit, or any successor
issuer thereof, (b) such other Lender selected by the Borrower


DB1/ 88815292.10


26

--------------------------------------------------------------------------------





(that is reasonably acceptable to the Administrative Agent) pursuant to Section
2.03(l) from time to time to issue such Letter of Credit (provided that no
Lender shall be required to become an L/C Issuer pursuant to this subclause (b)
without such Lender’s consent), or any successor issuer thereof or (c) any
Lender selected by the Borrower (that is reasonably acceptable to the
Administrative Agent) to replace a Lender who is a Defaulting Lender at the time
of such Lender’s appointment as an L/C Issuer (provided that no Lender shall be
required to become an L/C Issuer pursuant to this subclause (c) without such
Lender’s consent), or any successor issuer thereof.
“L/C Obligations” means, as at any date of determination, the Dollar Equivalent
of the aggregate amount (a) available to be drawn under all outstanding Letters
of Credit plus (b) of all Unreimbursed Amounts (including all L/C Borrowings).
For purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Lease Restructuring Expenses” means, collectively, the amount by which the
aggregate rental expense exceeds the sublease rental income from the leased real
properties of the Borrower located at (a) 675 W. Kendall St., Cambridge, MA and
(b) other locations where similar sublease real property arrangements are
entered into by the Borrower or any of its Restricted Subsidiaries from time to
time.
“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and, their successors and assigns and, unless the context requires
otherwise, includes the Swingline Lender.
“Lending Office” means, as to the Administrative Agent, any L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrower and the Administrative Agent; which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such Affiliate.
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit. Letters of Credit may be issued in Dollars
or in an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).


DB1/ 88815292.10


27

--------------------------------------------------------------------------------





“Letter of Credit Report” means a certificate substantially in the form of
Exhibit P or any other form approved by the Administrative Agent.
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$50,000,000 and (b) the Aggregate Revolving Commitments. The Letter of Credit
Sublimit is part of, and not in addition to, the Revolving Facility.
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
“Lien” means any mortgage, pledge, hypothecation, collateral assignment,
collateral deposit arrangement, encumbrance, lien (statutory or otherwise),
charge, or similar preference, priority or other security interest or
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property and any financing lease having substantially the same economic effect
as any of the foregoing but excluding precautionary liens and filings made in
respect of operating leases and assets subject thereto).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan or a Swingline Loan.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Revolving
Notes, (c) the Guaranty, (d) the Collateral Documents, (e) the Fee Letter, (f)
each Issuer Document, (g) each Joinder Agreement, (h) any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.14,
(i) each Compliance Certificate, (j) the Intercompany Subordination Agreement,
(k) any other certificates, agreements, documents and instruments now or
hereafter executed, acknowledged and/or delivered by or on behalf of any Loan
Party pursuant to the foregoing designated as a Loan Document (but specifically
excluding any Secured Hedge Agreement or any Secured Cash Management Agreement);
provided, however, that for purposes of Section 11.01, “Loan Documents” shall
mean this Agreement, the Guaranty, and the Collateral Documents.
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit E or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.
“Loan Parties” means, collectively, the Borrower and each Subsidiary Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”


DB1/ 88815292.10


28

--------------------------------------------------------------------------------





“Massachusetts Security Corporation” means a Person that qualifies as a
Massachusetts “security corporation” under Mass. Gen. L. c. 63, §38B, but only
to the extent, and during the time period, it so qualifies.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
of the Borrower and its Restricted Subsidiaries taken as a whole; (b) a material
impairment of the enforceability of, or rights and remedies of the
Administrative Agent or any Lender under, the Loan Documents; or (c) a material
adverse effect upon ability of the Loan Parties to perform their obligations
under the Loan Documents, taken as a whole.
“Material Domestic Subsidiary” means any Domestic Subsidiary of the Borrower
that, together with its Subsidiaries, (a) generates more than $10,000,000 of
revenue on a Pro Forma Basis for the four (4) fiscal quarter period most
recently ended or (b) has total assets (including Equity Interests in other
Subsidiaries and excluding investments that are eliminated in consolidation)
equal to or greater than $10,000,000 as of the end of the most recent four (4)
fiscal quarters; provided, however, that if at any time there are Domestic
Subsidiaries which are not classified as “Material Domestic Subsidiaries” but
which collectively (i) generate more than $100,000,000 of revenue on a Pro Forma
Basis or (ii) have total assets (including Equity Interests in other
Subsidiaries and excluding investments that are eliminated in consolidation)
equal to or greater than $100,000,000, in each case, as of the four (4) fiscal
quarter period most recently ended, then the Borrower shall promptly designate
one or more of such Domestic Subsidiaries as Material Domestic Subsidiaries and
cause any such Domestic Subsidiaries to comply with the provisions of Section
6.13 such that, after such Domestic Subsidiaries become Subsidiary Guarantors
hereunder, the Domestic Subsidiaries that are not Guarantors shall (A) generate
less than $100,000,000 of revenue for the four (4) fiscal quarter period most
recently ended and (B) have total assets of less than $100,000,000, as of the
four (4) fiscal quarter period most recently ended.
“Material Foreign Subsidiary” means any Foreign Subsidiary of the Borrower that,
together with its Subsidiaries, (a) generates more than $10,000,000 of revenue
on a Pro Forma Basis for the four (4) fiscal quarter period most recently ended
or (b) has total assets (including equity interests in other Subsidiaries and
excluding investments that are eliminated in consolidation) equal to or greater
than $10,000,000 as of the end of the most recent four (4) fiscal quarters.
“Material Indebtedness” means any Indebtedness in an aggregate principal amount
in excess of the Threshold Amount.
“Material Intellectual Property” means, as of any particular date of
determination, (a) Intellectual Property that are Cystic Fibrosis Drug Franchise
Assets and (b) other Intellectual Property of the Loan Parties and their
Subsidiaries where the failure to maintain such Intellectual Property would
reasonably be expected to have Material Adverse Effect; provided, however, that
any Intellectual Property that would otherwise be considered Material
Intellectual Property, which are developed or acquired by the Borrower or its
Subsidiaries after the Closing Date, shall be considered to be Material
Intellectual Property as of the date of determination described above.


DB1/ 88815292.10


29

--------------------------------------------------------------------------------





“Maturity Date” means October 13, 2021; provided, however, that, in each case,
if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.
“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of the Borrower (or, for purposes of
determining Pro Forma Compliance, the most recently completed four (4) fiscal
quarters of the Borrower for which financial statements have been delivered
pursuant to Section 6.01).
“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth on
Section 1396, et seq. of Title 42 of the United States Code.
“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at Section
1395, et seq. of Title 42 of the United States Code.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to 100% of the Fronting Exposure of the L/C
Issuers with respect to Letters of Credit issued and outstanding at such time
and (b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.14(a)(i),
(a)(ii) or (a)(iii), an amount equal to 103% of the Outstanding Amount of all
L/C Obligations.
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders, or all Lenders or all affected Lenders, in accordance with the
terms of Section 11.01 and (b) has been approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iv).


DB1/ 88815292.10


30

--------------------------------------------------------------------------------





“Notice of Additional L/C Issuer” means a certificate substantially in the form
of Exhibit Q or any other form approved by the Administrative Agent.
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit O or such other form as may
be reasonably approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer.
“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, expenses and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof pursuant to any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, expenses and fees are allowed
claims in such proceeding; provided that Obligations of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest


DB1/ 88815292.10


31

--------------------------------------------------------------------------------





under, or otherwise with respect to, any Loan Document, except any such Taxes
that are Other Connection Taxes imposed with respect to an assignment (other
than an assignment made pursuant to Section 3.06).
“Outstanding Amount” means (a) Revolving Loans and Swingline Loans on any date,
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Revolving Loans and Swingline Loans,
as the case may be, occurring on such date; and (b) with respect to any L/C
Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in an Alternative Currency, an
overnight rate determined by the Administrative Agent or the applicable L/C
Issuer, as the case may be, in accordance with banking industry rules on
interbank compensation.
“Participant” has the meaning specified in Section 11.06(d).
“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.
“Participant Register” has the meaning specified in Section 11.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to Pension Funding Rules.
“Perfection Certificate” means a Perfection and Information Certificate, dated
as of the Closing Date, executed by the Borrower and the other Loan Parties, in
form and substance reasonably satisfactory to the Administrative Agent.
“Permitted Acquisition” means an Acquisition by a Loan Party or any Restricted
Subsidiary (the Person or division, line of business or other business unit of
the Person to be acquired in such Acquisition shall be referred to herein as the
“Target”), in each case that is a type of business (or assets used in a type of
business) permitted to be engaged in by the Borrower and its Restricted


DB1/ 88815292.10


32

--------------------------------------------------------------------------------





Subsidiaries pursuant to the terms of this Agreement (or another business
ancillary, complementary or reasonably related thereto), in each case so long
as:
(a)    no Event of Default shall then exist or would exist after giving effect
thereto;
(b)    after giving effect to the Acquisition on a Pro Forma Basis, the Loan
Parties are in Pro Forma Compliance;
(c)    the Administrative Agent, on behalf of the Secured Parties, shall have
received (or shall receive in connection with the closing of such Acquisition) a
first priority perfected security interest in all property (including, without
limitation, Equity Interests) acquired with respect to the Target to the extent
required by the terms of Section 6.14 and the Target, if a Person, shall have
executed a Joinder Agreement to the extent required by the terms of Section
6.13; and
(d)    in the case of any Acquisition for which the Cost of Acquisition paid by
or on behalf of the Borrower and its Restricted Subsidiaries exceeds
$50,000,000, the Administrative Agent shall have received, on or prior to the
consummation of such Acquisition, a Permitted Acquisition Certificate, executed
by a Responsible Officer of the Borrower certifying that such Permitted
Acquisition complies with the requirements set forth in clauses (a) through (c)
above.
“Permitted Acquisition Certificate” means a certificate substantially in the
form of Exhibit F or any other form approved by the Administrative Agent in its
reasonable discretion.
“Permitted Liens” has the meaning set forth in Section 7.01.
“Permitted Material Acquisition” means any Permitted Acquisition for which the
Cost of Acquisition is equal to or greater than $100,000,000.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Pledged Equity” has the meaning specified in the Security Agreement.
“Pro Forma Basis” and “Pro Forma Effect” means, for any transaction specified
herein, including any Disposition (including of all or substantially all of a
division or a line of business), Acquisition, or Investment, or incurrence or
assumption of Indebtedness, whether actual or proposed, for purposes of
determining compliance with the terms of this Agreement and the other Loan
Documents (including, the financial covenants set forth in Section 7.11), each
such transaction


DB1/ 88815292.10


33

--------------------------------------------------------------------------------





or proposed transaction shall be given pro forma effect as if such events
(including all Credit Extensions made in connection therewith) occurred on the
first day of the most recent Measurement Period ended on or before the
occurrence of such event, and, for the avoidance of any doubt, shall include the
following pro forma adjustments:
(a)    in the case of an actual or proposed Disposition or the designation of
any Restricted Subsidiary as an Unrestricted Subsidiary, all income statement
items (whether positive or negative) attributable to the assets or the Person
subject to such Disposition or such designation shall be excluded from the
results of the Borrower and its Restricted Subsidiaries for such Measurement
Period to the extent occurring prior to the date of such transaction;
(b)    in the case of an actual or proposed Acquisition or any Subsidiary
Redesignation, income statement items (whether positive or negative)
attributable to the property, line of business or the Person subject to such
Acquisition or such Subsidiary Redesignation shall be included in the results of
the Borrower and its Restricted Subsidiaries for such Measurement Period;
(c)    interest accrued during the relevant Measurement Period on, and the
principal of, any Indebtedness repaid or to be repaid or refinanced in such
transaction shall be excluded from the results of the Borrower and its
Restricted Subsidiaries for such Measurement Period; and
(d)    any Indebtedness or Investment actually or proposed to be incurred or
assumed in such transaction shall be deemed to have been incurred as of the
first day of the applicable Measurement Period, and interest on any Indebtedness
shall be deemed to have accrued from such day on such Indebtedness at the
applicable rates provided therefor (and in the case of interest that does or
would accrue at a formula or floating rate, at the rate in effect at the time of
determination) and shall be included in the results of the Borrower and its
Restricted Subsidiaries for such Measurement Period.
“Pro Forma Compliance” means, with respect to any transaction, such transaction
complies with the financial covenants set forth in Section 7.11 after giving Pro
Forma Effect, based upon the results of operations for the most recently
completed Measurement Period, to (a) such transaction and (b) all other
transactions (including any Credit Extensions) which are contemplated or
required to be given Pro Forma Effect hereunder that have occurred on or after
the first day of the relevant Measurement Period.
“Public Lender” has the meaning specified in Section 6.02.
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Stock” shall mean any Equity Interest that is not Disqualified Stock.


DB1/ 88815292.10


34

--------------------------------------------------------------------------------





“Qualifying Control Agreement” means an agreement, among a Loan Party, a
depository institution or securities intermediary and the Administrative Agent,
which agreement is in form and substance reasonably acceptable to the
Administrative Agent and which provides the Administrative Agent with “control”
(as such term is used in Article 9 of the UCC) over the deposit account(s) or
securities account(s) described therein.
“Real Property” means any means any owned or leased real property of a Loan
Party or its Subsidiaries.
“R&D Collaboration Payments” means one-time non-recurring up-front payments and
milestone payments payable by the Borrower and its Restricted Subsidiaries under
research and development licensing agreements, collaboration agreements or
development agreements of the Borrower and its Subsidiaries relating to product
candidates of the Borrower and its Subsidiaries.
“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Register” has the meaning specified in Section 11.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swingline Loan, a Swingline Loan Notice.
“Required Lenders” means, at any time, Revolving Lenders having Total Revolving
Credit Exposures representing more than 50% of the Total Revolving Credit
Exposures of all Revolving Lenders. The Total Revolving Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time; provided that, the amount of any participation in any Swingline Loan and
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Revolving Lender that is the Swingline Lender or L/C Issuer, as the case
may be, in making such determination.
“Resignation Effective Date” has the meaning set forth in Section 9.06.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, executive vice president, assistant treasurer,
controller or assistant controller of a Loan Party, solely for purposes of the
delivery of incumbency certificates pursuant to Section 4.01, the secretary or
any assistant secretary of a Loan Party and, solely for purposes of notices
given pursuant to Article II, any other officer or employee of the applicable
Loan Party so designated by any of


DB1/ 88815292.10


35

--------------------------------------------------------------------------------





the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party and any document delivered hereunder that is signed by a
Responsible Officer of the Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of each Subsidiary Guarantor and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Subsidiary Guarantor. To
the extent requested by the Administrative Agent, each Responsible Officer will
provide an incumbency certificate and to the extent requested by the
Administrative Agent, appropriate authorization documentation, in form and
substance reasonably satisfactory to the Administrative Agent (it being
understood and agreed that the incumbency certificates and authorization
documentation provided on the Closing Date shall satisfy this requirement with
respect to the Responsible Officers listed therein).
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Borrower or any of its Restricted Subsidiaries, now or
hereafter outstanding (other than a dividend or distribution payable solely in
shares of Qualified Stock), (b) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares (or equivalent) of any class of Equity Interests of the Borrower or
any of its Restricted Subsidiaries, now or hereafter outstanding, (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of Equity Interests of
any Loan Party or any of its Restricted Subsidiaries, now or hereafter
outstanding and (d) any payments (other than payments of interest on a
non-accelerated basis) in respect, or on account, of Capped Call Transactions,
Convertible Bond Hedge Transactions, Warrant Transactions or otherwise in
connection with the settlement of Convertible Bond Indebtedness upon the
conversion of such Indebtedness to Equity Interests.
“Restricted Subsidiary” means, at any time, any Subsidiary of the Borrower that
is not an Unrestricted Subsidiary.
“Revaluation Date” means with respect to any Letter of Credit, each of the
following: (a) each date of issuance, amendment and/or extension of a Letter of
Credit denominated in an Alternative Currency, (b) each date of any payment by
the applicable L/C Issuer under any Letter of Credit denominated in an
Alternative Currency, (c) in the case of all Existing Letters of Credit
denominated in Alternative Currencies, the Closing Date, and (d) such additional
dates as the Administrative Agent or any L/C Issuer shall reasonably determine
or the Required Lenders shall require.
“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to Section
2.01.
“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C


DB1/ 88815292.10


36

--------------------------------------------------------------------------------





Obligations, and (c) purchase participations in Swingline Loans, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 1.01(b) under the caption “Revolving
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement. The Revolving
Commitment of all of the Revolving Lenders on the Closing Date shall be
$500,000,000.
“Revolving Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.
“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.
“Revolving Facility Increase Effective Date” has the meaning specified in
Section 2.16(a)(iv).
“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time or (b) if
the Revolving Commitments have terminated or expired, any Lender that has a
Revolving Loan or a participation in L/C Obligations or Swingline Loans at such
time.
“Revolving Loan” has the meaning specified in Section 2.01.
“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans or Swingline Loans, as the case may
be, made by such Revolving Lender, substantially in the form of Exhibit G.
“S&P” means Standard & Poor’s Financial Services LLC, a Subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.
“Sanction(s)” means any economic sanctions administered or enforced by the
United States Government (including, without limitation, OFAC), the United
Nations Security Council, the European Union, or Her Majesty’s Treasury (“HMT”).


DB1/ 88815292.10


37

--------------------------------------------------------------------------------





“Sanctioned Persons” has the meaning specified in Section 5.17(a).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement between
any Loan Party or any of its Subsidiaries and any Cash Management Bank.
“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract not prohibited under Article VII between any Loan
Party or any of its Subsidiaries and any Hedge Bank.
“Secured Obligations” means all Obligations and all Additional Secured
Obligations.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, each Hedge Bank, each Cash Management Bank, the Indemnitees and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05.
“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit H.
“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.
“Security Agreement” means the security and pledge agreement, dated as of the
Closing Date, executed in favor of the Administrative Agent by each of the Loan
Parties.
“Social Security Act” means the Social Security Act of 1965.
“Solvency Certificate” means a solvency certificate in substantially in the form
of Exhibit I.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
“Specified Leased Location” has the meaning set forth in the definition of
Specified Leased Properties.


DB1/ 88815292.10


38

--------------------------------------------------------------------------------





“Specified Leased Properties” means, collectively, (a) as of the Closing Date,
the leased Real Property located at (i) 50 Northern Avenue, Boston,
Massachusetts, (ii) 11 Fan Pier Boulevard, Boston, Massachusetts (the leased
locations set forth in clauses (i) and (ii), collectively, the “Specified Leased
Locations”) and (iii) 3215 Merryfield Row, San Diego, California, (b) that
certain continuous manufacturing rig located at 40 Lake Drive, East Windsor, NJ
08520 and (c) other locations where leased real property arrangements similar to
the Specified Leased Locations (and not otherwise reflecting debt arrangements)
are entered into by the Borrower or any of its Restricted Subsidiaries from time
to time following the Closing Date. For the avoidance of any doubt, all such
leases of Specified Leased Properties shall be treated as operating leases for
all purposes of this Agreement.
“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.11).
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two (2) Business Days prior to
the date as of which the foreign exchange computation is made; provided that the
Administrative Agent or such L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or such L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that such L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.
“Stated Ratio” has the meaning specified in Section 7.11(a).
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Loan Parties. For the avoidance of any doubt,
no variable interest entities that the Borrower is required to consolidate
solely pursuant to FASB ASC 810 shall be deemed to be “Subsidiaries” for
purposes of the Loan Documents.
“Subsidiary Guarantors” means, collectively, the Subsidiaries of the Borrower
set forth on Schedule 5.19(b) and each other Subsidiary of the Borrower that
shall execute and delivery a Joinder Agreement or otherwise become party to this
Agreement from time to time pursuant to the requirements of Section 6.13.
Notwithstanding anything to the contrary contained herein, no Excluded
Subsidiary shall be required to become a “Subsidiary Guarantor” hereunder. As of
the Closing Date, the Subsidiary Guarantors are: (i) Vertex Pharmaceuticals (San
Diego) LLC, a


DB1/ 88815292.10


39

--------------------------------------------------------------------------------





Delaware limited liability company, (ii) Vertex Holdings, Inc., a Delaware
corporation, (iii) Vertex Pharmaceuticals (Distribution) Incorporated, a
Delaware corporation, (iv) Vertex Pharmaceuticals (Delaware) LLC, a Delaware
limited liability company, and (v) Vertex Pharmaceuticals (Puerto Rico) LLC, a
Delaware limited liability company.
“Successor Borrower” has the meaning specified in Section 7.04(e).
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement. Notwithstanding
the foregoing, Capped Call Transactions, Convertible Bond Hedge Transactions and
Warrant Transactions shall not constitute Swap Contracts.
“Subsidiary Redesignation” has the meaning set forth in the definition of
“Unrestricted Subsidiary”.
“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.04.
“Swingline Lender” means Bank of America, in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.
“Swingline Loan” has the meaning specified in Section 2.04(a).


DB1/ 88815292.10


40

--------------------------------------------------------------------------------





“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit J or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
“Swingline Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Revolving Facility. The Swingline Sublimit is part of, and not in
addition to, the Revolving Facility.
“Swiss Francs” and “CHF” mean the lawful currency of Switzerland.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Target” has the meaning set forth in the definition of “Permitted Acquisition.”
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Threshold Amount” means $50,000,000.
“Total Revolving Credit Exposure” means, as to any Revolving Lender at any time,
the unused Revolving Commitments and Revolving Exposure of such Revolving Lender
at such time.
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swingline Loans and L/C Obligations.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“United States” and “U.S.” mean the United States of America.


DB1/ 88815292.10


41

--------------------------------------------------------------------------------





“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unrestricted Subsidiary” shall mean any non-Wholly Owned Subsidiary of the
Borrower, whether now owned or acquired or created after the Closing Date, that
is designated on or after the Closing Date by the Borrower as an Unrestricted
Subsidiary hereunder by written notice to the Administrative Agent; provided,
that the Borrower shall only be permitted to so designate a new Unrestricted
Subsidiary on or after the Closing Date so long as (a) no Default or Event of
Default has occurred and is continuing or would result therefrom,
(b) immediately after giving effect to such designation, the Borrower shall be
in Pro Forma Compliance, provided that the Consolidated Leverage Ratio shall not
exceed, on a Pro Forma Basis, 2.50 to 1.00, (c) (i) all Investments in such
Unrestricted Subsidiary at the time of designation (as contemplated by the
immediately following sentence) are permitted in accordance with the relevant
requirements of Section 7.03 and (ii) the aggregate amount of all Investments
(including Guarantees of Indebtedness of any such Unrestricted Subsidiary) in
Unrestricted Subsidiaries (with each such Unrestricted Subsidiary being valued
at its Fair Market Value at the time such Unrestricted Subsidiary was so
designated) shall not exceed in the aggregate $250,000,000 during the term of
this Agreement (it being understood and agreed that such aggregate limitation
for purposes of determining compliance with this clause (c) shall be calculated
without giving effect to any return representing a return of capital with
respect to such Unrestricted Subsidiary, whether or not repaid in cash prior to
such time of determination (including as a result of Subsidiary Redesignation)),
(d) such Subsidiary being designated as an “Unrestricted Subsidiary” shall also,
concurrently with such designation and thereafter, constitute an “unrestricted
Subsidiary” under any Material Indebtedness issued or incurred on or after the
Closing Date, (e) such Subsidiary was not previously designated as an
Unrestricted Subsidiary and thereafter re-designated as a Restricted Subsidiary,
(f) such Subsidiary shall not (i) own, or possess the right to use any
Intellectual Property, or (ii) own any of the material economic rights derived
from any Intellectual Property, in each case with respect to clause (i) or (ii),
covering the Cystic Fibrosis Drug Franchise Assets and (g) if such designation
is on the Closing Date, the designation shall not occur until the conditions set
forth in Section 4.02 are satisfied (or waived in accordance with Section 11.01)
and the funding of the initial Loans has occurred. The designation of any
Restricted Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Borrower (or its Restricted Subsidiaries) therein at the date
of designation in an amount equal to the Fair Market Value of the Borrower’s (or
its Restricted Subsidiaries’) Investments therein, which shall be required to be
permitted on such date in accordance with Section 7.03 (and not as an Investment
permitted thereby in a Restricted Subsidiary). The Borrower may designate any
Unrestricted Subsidiary to be a Restricted Subsidiary for purposes of this
Agreement (each, a “Subsidiary Redesignation”); provided, that (i) no Default or
Event of Default has occurred and is continuing or would result therefrom (after
giving effect to the provisions of the immediately succeeding sentence), (ii)
immediately after giving effect to such redesignation, the Borrower shall be in
Pro Forma Compliance, provided that the Consolidated Leverage Ratio shall not
exceed, on a Pro Forma Basis, 2.50 to 1.00, (iii) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by a
Responsible Officer of the Borrower, certifying to such officer’s knowledge,
compliance with the foregoing requirements and (iv) the Borrower shall cause any
such Restricted Subsidiary to comply with the provisions of Section 6.13 and
Section 6.14, to the extent applicable. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary on or after the Closing


DB1/ 88815292.10


42

--------------------------------------------------------------------------------





Date shall constitute the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).
“Vertex Europe” means, Vertex Pharmaceuticals (Europe) Limited, a limited
liability company organized under the laws of England and Wales.
“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.
“Warrant Transactions” means one or more call options referencing the Borrower’s
common stock written by Borrower substantially contemporaneously with the
purchase by the Borrower of Convertible Bond Hedge Transactions and having an
initial strike or exercise price (howsoever defined) greater than the strike or
exercise price (howsoever defined) of such Convertible Bond Hedge Transactions.
“Wholly Owned Subsidiary” of any Person shall mean a Subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable Law) are owned
by such Person or another Wholly Owned Subsidiary of such Person. Unless the
context otherwise requires, “Wholly Owned Subsidiary” shall mean a Subsidiary of
the Borrower that is a Wholly Owned Subsidiary of the Borrower.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02
Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document


DB1/ 88815292.10


43

--------------------------------------------------------------------------------





as from time to time amended, amended and restated, modified, extended,
restated, replaced or supplemented from time to time (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory rules, regulations, orders and provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified, extended, restated, replaced or supplemented from time to
time, and (vi) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03
Accounting Terms.

(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Restricted Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until


DB1/ 88815292.10


44

--------------------------------------------------------------------------------





so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Notwithstanding the foregoing if at any time any change in GAAP would require
operating leases or real estate leases to be capitalized, the GAAP treatment of
operating and real estate leases on the Closing Date shall continue to apply for
purposes of this Agreement and the other Loan Documents, including for purposes
of the definitions of “Consolidated EBITDA” and “Consolidated Funded
Indebtedness” and the calculation of the financial covenants under this
Agreement.
(c)    Consolidation of Variable Interest Entities. All references herein to
Consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
Consolidated basis or any similar reference shall, in each case, be deemed to
exclude each variable interest entity that the Borrower is required to otherwise
consolidate pursuant to FASB ASC 810.
(d)    Pro Forma Treatment. Each Disposition of all or substantially all of a
line of business, and each Acquisition, by the Borrower and its Subsidiaries
that is consummated during any Measurement Period shall, for purposes of
determining compliance with the financial covenants set forth in Section 7.11
and for purposes of determining the Applicable Rate, be given Pro Forma Effect
as of the first day of such Measurement Period.
1.04
Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
1.05
Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
1.06
Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.


DB1/ 88815292.10


45

--------------------------------------------------------------------------------





1.07
UCC Terms.

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.
1.08
Rates; Currency Equivalents.

(a)    The Administrative Agent or the applicable L/C Issuer, as applicable,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Credit Extensions and Outstanding
Amounts denominated in Alternative Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by Loan Parties hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent or the applicable L/C
Issuer, as applicable.
(b)    Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be.
(c)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any comparable or successor
rate thereto.
(d)    Any amount specified in this Agreement (other than in Articles II, IX and
X) or any of the other Loan Documents to be in Dollars shall also include the
equivalent of such amount in any currency other than Dollars, such equivalent
amount thereof in the applicable currency to be determined by the Administrative
Agent at such time on the basis of the Spot Rate (as defined below) for the
purchase of such currency with Dollars. For purposes of this Section 1.08, the
“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two (2) Business Days prior to the date of such determination; provided
that the Administrative Agent may obtain such Spot Rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.


DB1/ 88815292.10


46

--------------------------------------------------------------------------------





1.09
Additional Alternative Currencies.

(a)    The Borrower may from time to time request that Letters of Credit be
issued in a currency other than those specifically listed in the definition of
“Alternative Currency”; provided that such requested currency is an Eligible
Currency. Such request shall be subject to the approval of the Administrative
Agent and the L/C Issuers.
(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and the L/C Issuers, in their sole discretion). In the case of any such
request, the Administrative Agent shall promptly notify the L/C Issuers thereof.
The L/C Issuers shall notify the Administrative Agent, not later than 11:00
a.m., ten (10) Business Days after receipt of such request whether it consents,
in its sole discretion, to the issuance of Letters of Credit in such requested
currency.
(c)    Any failure by all L/C Issuers to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
the L/C Issuers to permit Letters of Credit to be issued in such requested
currency. If the Administrative Agent and the L/C Issuers consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency, for purposes of any Letter of
Credit issuances. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.09, the
Administrative Agent shall promptly so notify the Borrower.
1.10
Change of Currency.

(a)    Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.


DB1/ 88815292.10


47

--------------------------------------------------------------------------------





ARTICLE II    

COMMITMENTS AND CREDIT EXTENSIONS
2.01
Revolving Loans. Subject to the terms and conditions set forth herein, each
Revolving Lender severally agrees to make loans (each such loan, a “Revolving
Loan”) to the Borrower, in Dollars from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Commitment; provided, however,
that after giving effect to any Revolving Borrowing, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, and (ii) the
Revolving Exposure of any Lender shall not exceed such Revolving Lender’s
Revolving Commitment. Within the limits of each Revolving Lender’s Revolving
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow Revolving Loans, prepay under Section 2.05, and reborrow under this
Section 2.01. Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein; provided, however, any Revolving Borrowings made on
the Closing Date shall be made as Base Rate Loans unless the Borrower delivers a
Funding Indemnity Letter not less than three (3) Business Days prior to the date
of such Revolving Borrowing.

2.02
Borrowings, Conversions and Continuations of Loans.

(a)    Notice of Borrowing. Each Borrowing, each conversion of Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by: (A) telephone or (B) a Loan Notice; provided that any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Loan Notice. Each such Loan Notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three (3) Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and
(ii) on the requested date of any Borrowing of Base Rate Loans; provided,
however, that if the Borrower wishes to request Eurodollar Rate Loans having an
Interest Period other than one (1), two (2), three (3) or six (6) months in
duration as provided in the definition of “Interest Period”, the applicable
notice must be received by the Administrative Agent not later than 11:00 a.m.
four (4) Business Days prior to the requested date of such Borrowing, conversion
or continuation, whereupon the Administrative Agent shall give prompt notice to
the Appropriate Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them. Not later than 11:00 a.m., three
(3) Business Days before the requested date of such Borrowing, conversion or
continuation, the Administrative Agent shall notify the Borrower (which notice
may be by telephone) whether or not the requested Interest Period has been
consented to by all the Lenders. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Loan Notice and each telephonic notice shall
specify (A) whether the Borrower is requesting a Borrowing,


DB1/ 88815292.10


48

--------------------------------------------------------------------------------





a conversion of Loans from one Type to the other, or a continuation of Loans, as
the case may be, (B) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (C) the
principal amount of Loans to be borrowed, converted or continued, (D) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and (E)
if applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month. Notwithstanding anything to the contrary herein, each
Swingline Loan shall be made as a Base Rate Loan and may not be converted to a
Eurodollar Rate Loan.
(b)    Advances. Following receipt of a Loan Notice, the Administrative Agent
shall promptly notify each Appropriate Lender of the amount of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Appropriate Lender of the details of any automatic conversion to Base Rate
Loans described in Section 2.02(a). In the case of a Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office not later than 1:00 p.m.
on the Business Day specified in the applicable Loan Notice. Upon satisfaction
of the applicable conditions set forth in Section 4.02 (and, if such Borrowing
is the initial Credit Extension, Section 4.01), the Administrative Agent shall
make all funds so received available to the Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the Borrower
on the books of Bank of America with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided, however, that if, on the date a Loan Notice with respect to a
Revolving Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrower as provided above.
(c)    Eurodollar Rate Loans. Except as otherwise provided herein, a Eurodollar
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurodollar Rate Loan. During the existence of an Event of
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders, and the Required Lenders
may demand that any or all of the outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans.
(d)    Notice of Interest Rates. The Administrative Agent shall promptly notify
the Borrower and the Lenders of the interest rate applicable to any Interest
Period for Eurodollar Rate Loans upon determination of such interest rate. At
any time that Base Rate Loans are


DB1/ 88815292.10


49

--------------------------------------------------------------------------------





outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
(e)    Interest Periods. After giving effect to all Revolving Borrowings, all
conversions of Revolving Loans from one Type to the other, and all continuations
of Revolving Loans as the same Type, there shall not be more than ten (10)
Interest Periods in effect in respect of the Revolving Facility.
(f)    Cashless Settlement Mechanism. Notwithstanding anything to the contrary
in this Agreement, any Lender may exchange, continue or rollover all or the
portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent and such Lender.
2.03
Letters of Credit.

(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the applicable
L/C Issuer agrees, in reliance upon the agreements of the Revolving Lenders set
forth in this Section, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Borrower or any of its Restricted
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with Section 2.03(b), and (2) to honor drawings under the Letters
of Credit; and (B) the Revolving Lenders severally agree to participate in
Letters of Credit issued for the account of the Borrower or its Restricted
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments, (y)
the Revolving Exposure of any Revolving Lender shall not exceed such Lender’s
Revolving Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit. Each request by the Borrower for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto and deemed L/C Obligations, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.
(ii)    No L/C Issuer shall issue any Letter of Credit if:


DB1/ 88815292.10


50

--------------------------------------------------------------------------------





(A)    subject to Section 2.03(b)(iv), the expiry date of the requested Letter
of Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Administrative Agent and such L/C Issuer have
approved such expiry date;
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the Administrative Agent and such L/C
Issuer have approved such expiry date (it being understood that in the event the
expiry date of any requested Letter of Credit would occur after the Letter of
Credit Expiration Date, from and after the Letter of Credit Expiration Date, the
Borrower shall immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations in respect of such Letters of Credit in accordance with Section
2.14);
(iii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of Law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;
(B)    the issuance of the Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, the Letter of Credit is in an initial stated amount less than $50,000;
(D)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, the Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
(E)    any Revolving Lender is at that time a Defaulting Lender, unless such L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Revolving Lender to eliminate such L/C Issuer’s actual


DB1/ 88815292.10


51

--------------------------------------------------------------------------------





or potential Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which such L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion;
(F)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or
(G)    such L/C Issuer does not as of the issuance date of the requested Letter
of Credit issue Letters of Credit in the requested currency.
(iv)    No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.
(v)    No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
the Letter of Credit.
(vi)    Each L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuers.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower
and/or such Restricted Subsidiary, as required by such L/C Issuer. Such Letter
of Credit Application may be sent by fax transmission, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
applicable L/C Issuer, by personal delivery or by any other means reasonably
acceptable to such L/C Issuer. Such Letter of Credit Application must be
received by the applicable L/C Issuer and the Administrative Agent not later
than 11:00 a.m. at least five (5) Business Days (or such later date and time as
the Administrative Agent and such L/


DB1/ 88815292.10


52

--------------------------------------------------------------------------------





C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount and currency thereof and
in the absence of specification of currency shall be deemed a request for a
Letter of Credit denominated in Dollars; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as such L/C Issuer may reasonably require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the applicable L/C Issuer: (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as such L/C Issuer
may require. Additionally, the Borrower shall furnish to the applicable L/C
Issuer such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as such L/C
Issuer may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless the applicable L/C
Issuer has received written notice from any Revolving Lender, the Administrative
Agent or any Loan Party, at least one (1) Business Day prior to the requested
date of issuance or amendment of the applicable Letter of Credit, that one or
more applicable conditions contained in Article IV shall not then be satisfied,
then, subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Restricted Subsidiary) or enter into the applicable amendment, as the
case may be, in each case in accordance with such L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Lender’s Applicable Revolving Percentage times the amount of such
Letter of Credit.
(iii)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.


DB1/ 88815292.10


53

--------------------------------------------------------------------------------





(iv)    If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a standby Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve (12) month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve (12) month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the applicable L/C Issuer, the Borrower
shall not be required to make a specific request to such L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
applicable L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided that, a Letter of Credit may, upon the request of the Borrower, be
renewed for a period beyond the Letter of Credit Expiration Date subject to the
provisions of Section 2.03(a)(ii)(B); provided, however, that such L/C Issuer
shall not permit any such extension if (A) such L/C Issuer has determined that
it would not be permitted, or would have no obligation at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Revolving Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing such L/C Issuer not to permit such extension.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Borrower and the Administrative Agent thereof. The Borrower shall reimburse
the applicable L/C Issuer for all drawings under any Letter of Credit in
Dollars, unless, in the case of a Letter of Credit denominated in an Alternative
Currency, (A) such L/C Issuer (at its option) shall have specified in such
notice that it will require reimbursement in such Alternative Currency, or (B)
in the absence of any such requirement for reimbursement in such Alternative
Currency, the Borrower shall have notified such L/C Issuer promptly following
receipt of the notice of drawing that the Borrower will reimburse such L/C
Issuer in such Alternative Currency. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the applicable L/C Issuer shall notify the Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. If the Borrower shall have received notice from the applicable L/C
Issuer on or prior to 11:00 a.m. on the date of payment by the


DB1/ 88815292.10


54

--------------------------------------------------------------------------------





applicable L/C Issuer under a Letter of Credit to be reimbursed in Dollars, not
later than 4:00 p.m. on such date of payment by the applicable L/C Issuer, or,
if the Borrower shall have received notice later than 11:00 a.m. on the date of
payment by the applicable L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, not later than 11:00 a.m. on the immediately following Business Day,
or the Applicable Time on the date of any payment by such L/C Issuer under a
Letter of Credit to be reimbursed in an Alternative Currency (each such date, an
“Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. In the event that (A) a drawing denominated in an
Alternative Currency is to be reimbursed in Dollars and (B) the Dollar amount
paid by the Borrower, whether on or after the Honor Date, shall not be adequate
on the date of that payment to purchase in accordance with normal banking
procedures a sum denominated in the Alternative Currency equal to the drawing,
the Borrower agrees, as a separate and independent obligation, to indemnify any
L/C Issuer for the loss resulting from its inability on that date to purchase
the Alternative Currency in the full amount of the drawing. If the Borrower
fails to so reimburse the applicable L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing (expressed in Dollars in an amount equal to the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Revolving Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Revolving Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice). Any notice given by any
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.
(ii)    Each Revolving Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable L/C
Issuer, in Dollars, at the Administrative Agent’s Office in an amount equal to
its Applicable Revolving Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each
Revolving Lender that so makes funds available shall be deemed to have made a
Base Rate Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the applicable L/C Issuer in Dollars.


DB1/ 88815292.10


55

--------------------------------------------------------------------------------





(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Revolving Lender’s payment to
the Administrative Agent for the account of the applicable L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section.
(iv)    Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Percentage of such amount shall be solely for the account
of the applicable L/C Issuer.
(v)    Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the L/C Issuers for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against any L/C Issuer, the Borrower, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Lender’s obligation to make
Revolving Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Borrower of a Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse any L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(vi)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the applicable L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, such L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by such L/C Issuer in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan


DB1/ 88815292.10


56

--------------------------------------------------------------------------------





included in the relevant Revolving Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be. A certificate of any L/C Issuer
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Percentage thereof in Dollars and in the
same funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the applicable
L/C Issuer its Applicable Revolving Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse each
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any L/C Issuer or any other
Person, whether in connection with this Agreement or by such Letter of Credit,
the transactions contemplated hereby or any agreement or instrument relating
thereto, or any unrelated transaction;


DB1/ 88815292.10


57

--------------------------------------------------------------------------------





(iii)    any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;
(iv)    waiver by any L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Borrower or any waiver by such
L/C Issuer which does not in fact materially prejudice the Borrower;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by any L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;
(vii)    any payment by any L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries; or
(ix)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally;
provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent provided in the second proviso to Section 2.03(f).
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the applicable L/C Issuer shall not have
any responsibility


DB1/ 88815292.10


58

--------------------------------------------------------------------------------





to obtain any document (other than any sight or time draft, certificates and
documents expressly required by the Letter of Credit) or to ascertain or inquire
as to the validity or accuracy of any such document or the authority of the
Person executing or delivering any such document. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence, willful
misconduct or bad faith; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any L/C Issuer shall
be liable or responsible for any of the matters described in Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against any L/C Issuer, and such
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves, as determined by a final nonappealable
judgment of a court of competent jurisdiction, were caused by such L/C Issuer’s
gross negligence, willful misconduct or bad faith or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight or time draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, any L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no L/C Issuer shall
be responsible for the validity or sufficiency of any instrument transferring,
endorsing or assigning or purporting to transfer, endorse or assign a Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason. Any L/C
Issuer may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(“SWIFT”) message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.
(g)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable L/C Issuer and the Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit. Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrower for, and no L/C Issuer’s rights and remedies against the Borrower shall
be impaired by, any action or inaction of such L/C Issuer required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where such L/C Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as


DB1/ 88815292.10


59

--------------------------------------------------------------------------------





applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance, subject to Section 2.15,
with its Applicable Revolving Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit. Letter of Credit
Fees shall be (1) due and payable on the first Business Day following each
fiscal quarter end, commencing with the first such date to occur after the
issuance of such Letter of Credit on the Letter of Credit Expiration Date and
thereafter on demand and (2) computed on a quarterly basis in arrears.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower shall pay directly to the applicable L/C Issuer for its
own account a fronting fee (i) with respect to each commercial Letter of Credit,
at a rate per annum equal to 0.125% (or such other rate separately agreed
between the Borrower and the L/C Issuers), computed on the Dollar Equivalent of
the amount of such Letter of Credit, and payable upon the issuance thereof, (ii)
with respect to any amendment of a commercial Letter of Credit increasing the
amount of such Letter of Credit, at a rate separately agreed between the
Borrower and such L/C Issuer, computed on the Dollar Equivalent of the amount of
such increase, and payable upon the effectiveness of such amendment, and (iii)
with respect to each standby Letter of Credit, at a rate per annum equal to
0.125% (or such other rate separately agreed between the Borrower and the L/C
Issuers), computed on the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears. Such fronting
fee shall be due and payable on or prior to the date that is ten (10) Business
Days following each fiscal quarter end, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrower shall pay directly to the applicable L/C Issuer for its
own account, in Dollars, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each L/C Issuer shall, in addition to its
notification obligations set forth elsewhere in this Section, provide the
Administrative Agent a Letter of Credit Report, as set forth below:


DB1/ 88815292.10


60

--------------------------------------------------------------------------------





(i)    reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, the date of such issuance, amendment,
renewal, increase or extension and the stated amount of the applicable Letters
of Credit after giving effect to such issuance, amendment, renewal or extension
(and whether the amounts thereof shall have changed);
(ii)    on each Business Day on which such L/C Issuer makes a payment pursuant
to a Letter of Credit, the date and amount of such payment;
(iii)    on any Business Day on which the Borrower fails to reimburse a payment
made pursuant to a Letter of Credit required to be reimbursed to such L/C Issuer
on such day, the date of such failure and the amount of such payment;
(iv)    on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such L/C
Issuer; and
(v)    for so long as any Letter of Credit issued by an L/C Issuer is
outstanding, such L/C Issuer shall deliver to the Administrative Agent (A) on
the last Business Day of each calendar month, (B) at all other times a Letter of
Credit Report is required to be delivered pursuant to this Agreement, and (C) on
each date that (1) an L/C Credit Extension occurs or (2) there is any
expiration, cancellation and/or disbursement, in each case, with respect to any
such Letter of Credit, a Letter of Credit Report appropriately completed with
the information for every outstanding Letter of Credit issued by such L/C
Issuer.
(l)    Additional L/C Issuers. Any Lender hereunder (that is reasonably
acceptable to the Administrative Agent) may become an L/C Issuer upon receipt by
the Administrative Agent of a fully executed Notice of Additional L/C Issuer
which shall be signed by the Borrower, the Administrative Agent and each L/C
Issuer.
(m)    Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary of the
Borrower, the Borrower shall be obligated to reimburse each L/C Issuer hereunder
for any and all drawings under each Letter of Credit issued by such L/C Issuer.
The Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Restricted Subsidiaries of the Borrower inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Restricted Subsidiaries.
2.04
Swingline Loans.

(a)    The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Lenders set forth
in this Section, may in its sole discretion make loans to the Borrower (each
such loan, a “Swingline Loan”). Each such Swingline Loan may be made, subject to
the terms and conditions set


DB1/ 88815292.10


61

--------------------------------------------------------------------------------





forth herein, to the Borrower, in Dollars, from time to time on any Business
Day. During the Availability Period in an aggregate amount not to exceed at any
time outstanding the amount of the Swingline Sublimit, notwithstanding the fact
that such Swingline Loans, when aggregated with the Applicable Revolving
Percentage of the Outstanding Amount of Revolving Loans and L/C Obligations of
the Lender acting as Swingline Lender, may exceed the amount of such Lender’s
Revolving Commitment; provided, however, that (i) after giving effect to any
Swingline Loan, (A) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments at such time, and (B) the Revolving Exposure of
any Revolving Lender at such time shall not exceed such Lender’s Revolving
Commitment, (ii) the Borrower shall not use the proceeds of any Swingline Loan
to refinance any outstanding Swingline Loan, and (iii) the Swingline Lender
shall not be under any obligation to make any Swingline Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section, prepay under Section 2.05,
and reborrow under this Section. Each Swingline Loan shall bear interest only at
a rate based on the Base Rate plus the Applicable Rate. Immediately upon the
making of a Swingline Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
risk participation in such Swingline Loan in an amount equal to the product of
such Revolving Lender’s Applicable Revolving Percentage times the amount of such
Swingline Loan.
(b)    Borrowing Procedures.
Subject to the terms and conditions hereof, each Swingline Borrowing shall be
made upon the Borrower’s irrevocable notice to the Swingline Lender and the
Administrative Agent, which may be given by: (A) telephone or (B) a Swingline
Loan Notice; provided that any telephonic notice must be confirmed immediately
by delivery to the Swingline Lender and the Administrative Agent of a Swingline
Loan Notice. Each such Swingline Loan Notice must be received by the Swingline
Lender and the Administrative Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $100,000, and (ii) the requested date of the Borrowing (which shall
be a Business Day). Promptly after receipt by the Swingline Lender of any
Swingline Loan Notice, the Swingline Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swingline Loan Notice and, if not, the Swingline Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Swingline Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any
Revolving Lender) prior to 2:00 p.m. on the date of the proposed Swingline
Borrowing (A) directing the Swingline Lender not to make such Swingline Loan as
a result of the limitations set forth in the first proviso to the third sentence
of Section 2.04(a), or (B) that one or more of the applicable conditions
specified in Article IV is not then satisfied, then, subject to the terms and
conditions hereof, the Swingline Lender may, make the


DB1/ 88815292.10


62

--------------------------------------------------------------------------------





amount of its Swingline Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swingline Lender in
Same Day Funds.
(c)    Refinancing of Swingline Loans.
(i)    The Swingline Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swingline Lender
to so request on its behalf), that each Revolving Lender make a Base Rate Loan
in an amount equal to such Lender’s Applicable Revolving Percentage of the
amount of Swingline Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Facility and
the conditions set forth in Section 4.02. The Swingline Lender shall furnish the
Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Revolving Lender shall make an
amount equal to its Applicable Revolving Percentage of the amount specified in
such Loan Notice available to the Administrative Agent in Same Day Funds (and
the Administrative Agent may apply Cash Collateral available with respect to the
applicable Swingline Loan) for the account of the Swingline Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swingline Lender.
(ii)    If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swingline Lender as set forth herein shall be deemed
to be a request by the Swingline Lender that each of the Revolving Lenders fund
its risk participation in the relevant Swingline Loan and each Revolving
Lender’s payment to the Administrative Agent for the account of the Swingline
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
(iii)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Swingline Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily


DB1/ 88815292.10


63

--------------------------------------------------------------------------------





charged by the Swingline Lender in connection with the foregoing. If such Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Revolving
Borrowing or funded participation in the relevant Swingline Loan, as the case
may be. A certificate of the Swingline Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.
(iv)    Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02 (other than
delivery by the Borrower of a Loan Notice). No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swingline Loans, together with interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Revolving Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Revolving Lender its Applicable Revolving Percentage thereof in the same funds
as those received by the Swingline Lender.
(ii)    If any payment received by the Swingline Lender in respect of principal
or interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(e)    Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Revolving Lender funds its Base Rate Loan or risk participation
pursuant to this Section to refinance such Revolving Lender’s Applicable
Revolving Percentage of any Swingline


DB1/ 88815292.10


64

--------------------------------------------------------------------------------





Loan, interest in respect of such Applicable Revolving Percentage shall be
solely for the account of the Swingline Lender.
(f)    Payments Directly to Swingline Lender. The Borrower shall make all
payments of principal and interest in respect of the Swingline Loans directly to
the Swingline Lender.
2.05
Prepayments.

(a)    Optional.
(i)    The Borrower may, upon notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment, at any time
or from time to time voluntarily prepay Revolving Loans in whole or in part
without premium or penalty subject to Section 3.05; provided that, unless
otherwise agreed by the Administrative Agent, (A) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (1) three (3) Business
Days prior to any date of prepayment of Eurodollar Rate Loans and (2) on the
date of prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (C) any prepayment of Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage). If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
principal shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.15, such prepayments shall be paid to the Lenders in accordance
with their respective Applicable Percentages.
(ii)    The Borrower may, upon notice to the Swingline Lender pursuant to
delivery to the Swingline Lender of a Notice of Loan Prepayment (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swingline Loans in whole or in part without premium or penalty; provided that,
unless otherwise agreed by the Swingline Lender, (A) such notice must be
received by the Swingline Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (B) any such prepayment shall be in
a minimum principal amount of $100,000 or a whole multiple of $100,000 in excess
hereof (or, if less, the entire principal thereof then outstanding). Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such


DB1/ 88815292.10


65

--------------------------------------------------------------------------------





notice shall be due and payable on the date specified therein. Any prepayment of
principal shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.
(b)    Mandatory.
(i)    If for any reason the Total Revolving Outstandings at any time exceed the
Aggregate Revolving Commitment then in effect for the Revolving Facility at such
time, the Borrower shall promptly (and in any event, within one (1) Business
Day) prepay Revolving Loans, Swingline Loans and L/C Borrowings (together with
all accrued but unpaid interest thereon) and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(i) unless, after the prepayment of the
Revolving Loans and Swingline Loans, the Total Revolving Outstandings exceed the
Aggregate Revolving Commitment then in effect for the Revolving Facility at such
time; provided that if any such excess shall result solely from a change in the
applicable exchange rates relating to Alternative Currencies, then such
prepayment and/or Cash Collateralization shall only be required to be made by
the Borrower upon three (3) Business Days’ notice from the Administrative Agent.
(ii)    Except as otherwise provided in Section 2.15, prepayments of the
Revolving Facility made pursuant to this Section 2.05(b), first, shall be
applied ratably to the L/C Borrowings and the Swingline Loans, second, shall be
applied to the outstanding Revolving Loans, and, third, shall be used to Cash
Collateralize the remaining L/C Obligations. Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from the
Borrower or any other Loan Party or any Defaulting Lender that has provided Cash
Collateral) to reimburse the applicable L/C Issuer or the Revolving Lenders, as
applicable.
(iii)    If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all L/C Obligations denominated in Alternative Currencies
at such time exceeds an amount equal to 105% of the Letter of Credit Sublimit
then in effect, then, within three (3) Business Days after receipt of such
notice, the Borrowers shall prepay Loans and/or Cash Collateralize Letters of
Credit in an aggregate amount sufficient to reduce such Outstanding Amount as of
such date of payment to an amount not to exceed 100% of the Letter of Credit
Sublimit then in effect.
Within the parameters of the applications set forth above in Section 2.05(b),
prepayments pursuant to Section 2.05(b) shall be applied first to Base Rate
Loans and then to Eurodollar Rate Loans in direct order of Interest Period
maturities. All prepayments under Section 2.05(b) shall be subject to Section
3.05, but otherwise without premium or penalty, and shall be accompanied by
interest on the principal amount prepaid through the date of prepayment.


DB1/ 88815292.10


66

--------------------------------------------------------------------------------





2.06
Termination or Reduction of Commitments.

(a)    Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Facility, the Letter of Credit Sublimit or the Swingline
Sublimit, or from time to time permanently reduce the Revolving Facility, the
Letter of Credit Sublimit or the Swingline Sublimit; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
three (3) Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $5,000,000 or any
whole multiple of $500,000 in excess thereof and (iii) the Borrower shall not
terminate or reduce (A) the Revolving Facility if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Revolving Outstandings
would exceed the Aggregate Revolving Commitments, (B) the Letter of Credit
Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, or (C) the Swingline Sublimit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Outstanding Amount of Swingline
Loans would exceed the Swingline Sublimit; and provided, further, that any
notice of permanent reduction or termination may state that such notice is
conditional upon the effectiveness of any facility or instrument refinancing all
or a portion of the outstanding Revolving Commitments or upon the consummation
of any other debt or equity transaction or event that will generate financing in
connection therewith, in which case such notice may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified date) if
such condition is not satisfied.
(b)    Mandatory.    If after giving effect to any reduction or termination of
Revolving Commitments under this Section 2.06, the Letter of Credit Sublimit or
the Swingline Sublimit exceeds the Aggregate Revolving Commitments at such time,
the Letter of Credit Sublimit or the Swingline Sublimit, as the case may be,
shall be automatically reduced by the amount of such excess.
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swingline Sublimit or the Revolving Commitment under
this Section 2.06. Upon any reduction of the Revolving Commitments, the
Revolving Commitment of each Revolving Lender shall be reduced by such Lender’s
Applicable Revolving Percentage of such reduction amount. All fees in respect of
the Revolving Facility accrued until the effective date of any termination of
the Revolving Facility shall be paid on the effective date of such termination.
2.07
Repayment of Loans.

(a)    Revolving Loans. The Borrower shall repay to the Revolving Lenders on the
Maturity Date the aggregate principal amount of all Revolving Loans outstanding
on such date.
(b)    Swingline Loans. The Borrower shall repay each Swingline Loan on the
earlier to occur of (i) the date ten (10) Business Days after such Loan is made
(it being


DB1/ 88815292.10


67

--------------------------------------------------------------------------------





understood that the Borrower may use the proceeds of a Borrowing of Revolving
Loans for such repayment, subject to the applicable conditions to such Borrowing
hereunder) and (ii) the Maturity Date.
2.08
Interest and Default Rate.

(a)    Interest. Subject to the provisions of Section 2.08(b), (i) each
Eurodollar Rate Loan under the Revolving Facility shall bear interest on the
outstanding principal amount thereof for each Interest Period from the
applicable borrowing date at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan under
the Revolving Facility shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; and (iii) each Swingline Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Rate. To the
extent that any calculation of interest or any fee required to be paid under
this Agreement shall be based on (or result in) a calculation that is less than
zero, such calculation shall be deemed zero for purposes of this Agreement.
(b)    Default Rate.
(i)    Upon the occurrence of any Event of Default under Section 8.01(a),
whether at stated maturity, by acceleration or otherwise, all outstanding
Obligations (including Letter of Credit Fees) shall accrue at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.
(ii)    Upon the occurrence of any Event of Default under Section 8.01(f) or
Section 8.01(g), all outstanding Obligations (including Letter of Credit Fees)
shall accrue at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest Payments. Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.
2.09
Fees.

In addition to certain fees described in subsections (h) and (i) of Section
2.03:


DB1/ 88815292.10


68

--------------------------------------------------------------------------------





(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Lender in accordance with its Applicable Revolving
Percentage, a commitment fee in Dollars equal to the Applicable Rate times the
actual daily amount by which the Revolving Facility exceeds the sum of (i) the
Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.15. For the
avoidance of doubt, the Outstanding Amount of Swingline Loans shall not be
counted towards or considered usage of the Revolving Facility for purposes of
determining the commitment fee. The commitment fee shall be calculated quarterly
in arrears and shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period for the Revolving Facility. For purposes of calculating the
commitment fee, if there is any change in the Applicable Rate during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.
(b)    Other Fees.
(i)    The Borrower shall pay to the Persons entitled thereto, for their own
account, in Dollars, fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
(ii)    The Borrower shall pay to the Lenders and the Arrangers, such fees as
shall have been separately agreed upon in writing and disclosed to the
Administrative Agent in the amounts and at the times so specified. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.

(a)    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365 day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one (1) day. Each determination by the Administrative Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.
(b)    Financial Statement Adjustments or Restatements. If, as a result of any
restatement of or other adjustment to the financial statements of the Borrower
and its Subsidiaries or for any other reason, the Borrower, or the Lenders
determine that (i) the


DB1/ 88815292.10


69

--------------------------------------------------------------------------------





Consolidated Leverage Ratio as calculated by the Borrower as of any applicable
date was inaccurate and (ii) a proper calculation of the Consolidated Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the applicable L/C Issuers, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or any L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or any L/C Issuer, as the case may be, under any provision of this
Agreement to payment of any Obligations hereunder at the Default Rate or under
Article VIII. The Borrower’s obligations under this paragraph shall survive the
termination of the Aggregate Revolving Commitments and the repayment of all
other Obligations hereunder. Any additional interest or fees under this Section
2.10(b) shall not be due and payable until a demand is made for such payment by
the Administrative Agent and accordingly, any nonpayment of such interest or
fees as a result of any such inaccuracy shall not constitute a Default (whether
retroactively or otherwise), and none of such additional amounts shall be deemed
overdue or accrue interest at the Default Rate.
2.11
Evidence of Debt.

(a)    Maintenance of Accounts. The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
Revolving Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Revolving Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.
(b)    Maintenance of Records. In addition to the accounts and records referred
to in Section 2.11(a), each Lender and the Administrative Agent shall maintain
in accordance with its usual practice accounts or records evidencing the
purchases and sales by such Lender of participations in Letters of Credit and
Swingline Loans. In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts


DB1/ 88815292.10


70

--------------------------------------------------------------------------------





and records of any Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error.
2.12
Payments Generally; Administrative Agent’s Clawback.

(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent (i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent, in the case of payments
in an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Subject to Section 2.07(a) and as otherwise specifically provided for in
this Agreement, if any payment to be made by the Borrower shall come due on a
day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so


DB1/ 88815292.10


71

--------------------------------------------------------------------------------





paid shall constitute such Lender’s Loan included in such Borrowing. Any payment
by the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the applicable L/C Issuers,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Appropriate Lenders or the applicable
L/C Issuers, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Revolving Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments pursuant to Section 11.04(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each Borrowing (other than Swingline Borrowings) shall be made from the
Appropriate Lenders,


DB1/ 88815292.10


72

--------------------------------------------------------------------------------





each payment of fees under Section 2.09 and Sections 2.03(h) and (i) shall be
made for account of the Appropriate Lenders, and each termination or reduction
of the amount of the Revolving Commitments shall be applied to the respective
Revolving Commitments of the Lenders, pro rata according to the amounts of their
respective Revolving Commitments; (ii) each Borrowing shall be allocated pro
rata among the Lenders according to the amounts of their respective Revolving
Commitments (in the case of the making of Revolving Loans) or their respective
Loans that are to be included in such Borrowing (in the case of conversions and
continuations of Loans); (iii) each payment or prepayment of principal of Loans
by the Borrower shall be made for account of the Appropriate Lenders pro rata in
accordance with the respective unpaid principal amounts of the Loans held by
them; and (iv) each payment of interest on Loans by the Borrower shall be made
for account of the Appropriate Lenders pro rata in accordance with the amounts
of interest on such Loans then due and payable to the respective Appropriate
Lenders.
2.13
Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of the
Revolving Facility due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Revolving Facility due and payable to all Lenders hereunder and under the other
Loan Documents at such time) of payments on account of the Obligations in
respect of the Revolving Facility due and payable to all Lenders hereunder and
under the other Loan Documents at such time obtained by all the Lenders at such
time or (b) Obligations in respect of any of the Revolving Facility owing (but
not due and payable) to such Lender hereunder and under the other Loan Documents
at such time in excess of its ratable share (according to the proportion of (i)
the amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Revolving Facility owing (but not due and payable) to all Lenders hereunder and
under the other Loan Documents at such time) of payments on account of the
Obligations in respect of the Revolving Facility owing (but not due and payable)
to all Lenders hereunder and under the other Loan Documents at such time
obtained by all of the Lenders at such time, then, in each case under clauses
(a) and (b) above, the Lender receiving such greater proportion shall (A) notify
the Administrative Agent of such fact, and (B) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and
Swingline Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Revolving Facility then due and payable to the Lenders or owing
(but not due and payable) to the Lenders, as the case may be, provided that:
(1)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


DB1/ 88815292.10


73

--------------------------------------------------------------------------------





(2)    the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swingline Loans to any assignee
or participant, other than an assignment to any Loan Party or any Affiliate
thereof (as to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.14
Cash Collateral.

(a)    Certain Credit Support Events. If (i) any L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Borrower shall
be required to provide Cash Collateral pursuant to Section 2.05 or 8.02(c), or
(iv) there shall exist a Defaulting Lender, the Borrower shall immediately (in
the case of clause (iii) above) or within one (1) Business Day (in all other
cases) following any request by the Administrative Agent or any L/C Issuer,
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (iv) above, after giving effect to Section 2.15(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). Additionally, if the
Administrative Agent notifies the Company at any time that the Outstanding
Amount of all L/C Obligations at such time exceeds 105% of the Letter of Credit
Sublimit then in effect, then within two (2) Business Days after receipt of such
notice, the Company shall provide Cash Collateral for the Outstanding Amount of
the L/C Obligations in an amount not less than the amount by which the
Outstanding Amount of all L/C Obligations exceeds the Letter of Credit Sublimit.
(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuers as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will,


DB1/ 88815292.10


74

--------------------------------------------------------------------------------





promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in one or more
blocked, interest bearing deposit accounts at Bank of America (it being
understood and agreed that Bank of America and the Administrative Agent make no
warranty or guarantee as to the level of, or amount (if any) of, interest with
respect to such deposit account). The Borrower shall pay on demand therefor from
time to time all customary account opening, activity and other administrative
fees and charges in connection with the maintenance and disbursement of Cash
Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a Revolving
Lender that is a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Lender (or, as appropriate,
its assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the applicable L/C Issuer that
there exists excess Cash Collateral; provided, however, (A) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(B) the Person providing Cash Collateral and the applicable L/C Issuer may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.
(e)    Release of Lenders’ Obligations. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, in the event that (i) any
applicable L/C Issuer shall have issued, in accordance with Section
2.03(a)(ii)(B), a Letter of Credit with an expiry date occurring after the
Letter of Credit Expiration Date and (ii) the Borrower shall have Cash
Collateralized the Outstanding Amount of all such L/C Obligations in respect of
such Letter of Credit pursuant to Section 2.14(a) above, then, upon the
provision of such Cash Collateral and without any further action, each Lender
hereunder shall be automatically released from any further obligation to such
L/C Issuer in respect of such Letter of Credit, including, without limitation,
any obligation of any such Lender to reimburse such L/C Issuer for amounts drawn
under such Letter of Credit or to purchase any risk participation therein;
provided, however, that all such obligations of each Lender hereunder to such
L/C Issuer in respect of such Letter of Credit shall be revived if any Cash
Collateral provided by the Borrower in respect of such Letter of Credit is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement


DB1/ 88815292.10


75

--------------------------------------------------------------------------------





entered into by the Administrative Agent or such L/C Issuer) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such Cash Collateral had not been
provided. The obligations of the Lenders under this paragraph shall survive the
Facility Termination Date.
2.15
Defaulting Lenders.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or Swingline Lender hereunder;
third, to Cash Collateralize each L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (B) Cash Collateralize each L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuers or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any L/C Issuer or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise as may be required under the Loan Documents in connection
with any Lien conferred


DB1/ 88815292.10


76

--------------------------------------------------------------------------------





thereunder or directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (2) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with the Revolving Commitments hereunder without giving
effect to Section 2.15(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    Fees. No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).
(B)    Letter of Credit Fees. Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Revolving
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.14.
(C)    Defaulting Lender Fees. With respect to any fee payable under Section
2.09(a) or any Letter of Credit Fee not required to be paid to any Defaulting
Lender pursuant to clause (A) or (B) above, the Borrower shall (1) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations or Swingline Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (2) pay to each L/C Issuer and Swingline
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s or Swingline
Lender’s Fronting Exposure to such Defaulting Lender, and (3) not be required to
pay the remaining amount of any such fee.
(iv)    Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Revolving Percentages


DB1/ 88815292.10


77

--------------------------------------------------------------------------------





(calculated without regard to such Defaulting Lender’s Revolving Commitment) but
only to the extent that such reallocation does not cause the aggregate Revolving
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Commitment. Subject to Section 11.20, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (A) first, prepay Swingline Loans in an
amount equal to the Swingline Lender’s Fronting Exposure and (B) second, Cash
Collateralize each L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.14.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent,
Swingline Lender and the L/C Issuers agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
2.16
Increase in Revolving Commitments.

(a)    Increase in Revolving Facility.
(i)    Upon notice to the Administrative Agent (which shall promptly notify the
Revolving Lenders), the Borrower may from time to time after the Closing Date,
request an increase in the Revolving Facility by an aggregate amount (for all
such requests) not to exceed $300,000,000 (any such increase in the Revolving
Facility, an “Incremental Revolving Facility”); provided that (i) any such
request for an Incremental Revolving Facility shall be in a minimum amount of
$25,000,000, and in increments of $5,000,000 in excess thereof, or, if less, the
entire remaining amount available for such Incremental Revolving Facility, and
(ii) in no event shall the


DB1/ 88815292.10


78

--------------------------------------------------------------------------------





Aggregate Revolving Commitments under the Revolving Facility (after giving
effect to all requested increases therein) exceed $800,000,000. Subject to the
terms and conditions hereof, the Borrower may seek commitments from existing
Lenders or any other Person that is an Eligible Assignee who shall become a
Revolving Lender in connection therewith. At the time of sending such notice,
the Borrower (in consultation with the Administrative Agent) shall specify the
time period within which each Revolving Lender is requested to respond (which
shall in no event be less than ten (10) Business Days from the date of delivery
of such notice to the Revolving Lenders).
(ii)    Revolving Lender Elections to Increase. Each Revolving Lender shall
notify the Administrative Agent within such time period whether or not it agrees
to increase its Revolving Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Percentage of such requested increase.
Any Revolving Lender not responding within such time period shall be deemed to
have declined to increase its Revolving Commitment.
(iii)    Notification by Administrative Agent; Additional Revolving Lenders. The
Administrative Agent shall notify the Borrower and each Revolving Lender of the
Revolving Lenders’ responses to each request made hereunder. To achieve the full
amount of a requested increase (to the extent the existing Revolving Lenders do
not agree to provide the entire amount of the requested increase), and subject
to the approval of the Administrative Agent, the L/C Issuers and the Swingline
Lender, the Borrower may also invite additional Eligible Assignees to become
Revolving Lenders (together with any existing Revolving Lender participating in
such increase, each, an “Increasing Revolving Lender”) pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent and its counsel. Nothing contained herein shall constitute, or otherwise
be deemed to be, a commitment on the part of any Revolving Lender to participate
in any increase in the Revolving Facility.
(iv)    Effective Date and Allocations. If the Revolving Facility is increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine (x) the effective date of any such increase (the “Revolving Facility
Increase Effective Date”) and (y) the final allocation of such increase among
the Increasing Revolving Lenders and Schedule 1.01(b) attached hereto shall be
automatically updated to reflect the same. The Administrative Agent shall
promptly notify the Borrower and the Revolving Lenders of the final allocation
of such increase and the Revolving Facility Increase Effective Date.
(b)    Conditions to Effectiveness of Increase. As a condition precedent to each
such increase in the Revolving Facility pursuant to this Section 2.16:
(i)    as of the Revolving Increase Effective Date, before and after giving
effect to such increase, (A) no Default or Event of Default shall then exist or
would exist after giving effect thereto exists, (B) the Borrower shall
demonstrate to the


DB1/ 88815292.10


79

--------------------------------------------------------------------------------





reasonable satisfaction of the Administrative Agent that, after giving effect to
such increase on a Pro Forma Basis (as if the entire amount of the Incremental
Revolving Facility has been fully-funded), the Borrower is in Pro Forma
Compliance, and (C) the representations and warranties contained in Article V
and each other Loan Documents shall be true and correct in all material respects
(or in the case of a representation or warranty that is already subject to a
materiality condition, in all respects), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 2.16, the representations and warranties contained in
clauses (a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01.
(ii)    the Borrower shall have delivered to the Administrative Agent a
certificate of each Loan Party dated as of the Revolving Facility Increase
Effective Date, signed by a Responsible Officer of such Loan Party (x)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and (y) certifying (and attaching calculations, as
appropriate, in reasonable detail necessary to demonstrate) that, before and
after giving effect to such increase each, of the conditions set forth in clause
(i) above are satisfied; and
(iii)    the Borrower shall have delivered, or cause to be delivered, customary
legal opinions, officers’ certificates, reaffirmation agreements and other
documents consistent in all material respects with those delivered on the
Closing Date under Section 4.01 with respect to the Borrower and all applicable
Subsidiary Guarantors (other than changes to such legal opinions resulting from
a change in Law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent) as reasonably requested by
the Administrative Agent in connection with each such increase in the Revolving
Facility.
The Borrower shall prepay any Revolving Loans outstanding on the Revolving
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Applicable Revolving Percentages arising from any
nonratable increase in the Revolving Commitments under this Section 2.16.
(c)    Terms of Increase. Any increase in the Revolving Facility shall be made
on the same terms (including, without limitation, interest, payment,
amortization and maturity terms), and shall be subject to the same conditions as
existing Revolving Commitments except customary arrangement or commitment fees
payable to the Arrangers or one or more Increasing Revolving Lenders may be
different from those paid with respect to the existing Revolving Commitments of
the existing Lenders on or prior to the Closing Date or with respect to any
other Increasing Revolving Lender in connection with any other increase in the
Revolving Credit Facility pursuant to this Section 2.16.


DB1/ 88815292.10


80

--------------------------------------------------------------------------------





(d)    Conflicting Provisions. This Section 2.16 shall supersede any provisions
in Section 2.13 or 11.01 to the contrary.
ARTICLE III    

TAXES, YIELD PROTECTION AND ILLEGALITY
3.01
Taxes.

(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after


DB1/ 88815292.10


81

--------------------------------------------------------------------------------





any required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.
(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)    Tax Indemnifications.
(i)    Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or an L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or an L/C Issuer, shall be conclusive
absent manifest error. Each of the Loan Parties shall also, and does hereby,
jointly and severally indemnify the Administrative Agent, and shall make payment
in respect thereof within ten (10) days after demand therefor, for any amount
which a Lender or an L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.
(ii)    Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify and shall make payment in respect thereof within ten (10) days after
demand therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (B) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and (C)
the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or such L/C Issuer, in each case,
that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability


DB1/ 88815292.10


82

--------------------------------------------------------------------------------





delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error. Each Lender and each L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or such L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii).
(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority, as provided in this Section 3.01,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;


DB1/ 88815292.10


83

--------------------------------------------------------------------------------





(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit K-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number


DB1/ 88815292.10


84

--------------------------------------------------------------------------------





of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies (or originals, as required) of any other
form prescribed by applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 3.01 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that each Loan


DB1/ 88815292.10


85

--------------------------------------------------------------------------------





Party, upon the request of the Recipient, agrees to repay the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to such Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Revolving Commitments and the repayment, satisfaction or discharge of all
other Obligations.
3.02
Illegality.

(a)    If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to perform any of its obligations hereunder or to make, maintain
or fund or charge interest with respect to any Credit Extension or to determine
or charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (a) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (b) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (i) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (ii) if such notice asserts the
illegality of such Lender determining or charging interest rates based


DB1/ 88815292.10


86

--------------------------------------------------------------------------------





upon the Eurodollar Rate, the Administrative Agent shall during the period of
such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.
(b)    If, in any applicable jurisdiction, the Administrative Agent or the
applicable L/C Issuer determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Administrative
Agent or the applicable L/C Issuer to (i) perform any of its obligations
hereunder or under any other Loan Document, or (ii) issue, make, maintain, fund
or charge interest or fees with respect to any Credit Extension such Person
shall promptly notify the Administrative Agent, then, upon the Administrative
Agent notifying the Borrower, and until such notice by such Person is revoked,
any obligation of such Person to issue, make, maintain, fund or charge interest
or fees with respect to any such Credit Extension shall be suspended, and to the
extent required by applicable Law, cancelled. Upon receipt of such notice, the
Loan Parties shall, (A) repay that Person’s applicable Obligations on the date
specified by such Person in the notice delivered to the Administrative Agent
(being no earlier than the last day of any applicable grace period permitted by
applicable Law) and (B) take all reasonable actions requested by such Person to
mitigate or avoid such illegality.
3.03
Inability to Determine Rates.

(a)    If in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan (in each case with respect to clause (i), “Impacted Loans”), or
(ii) the Administrative Agent or the Required Lenders determine that for any
reason Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted


DB1/ 88815292.10


87

--------------------------------------------------------------------------------





such request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.
(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent in consultation with the Borrower and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans, or (3) any Lender determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender or its applicable Lending Office
to make, maintain or fund Loans whose interest is determined by reference to
such alternative rate of interest or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions
on the authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.
3.04
Increased Costs; Reserves on Eurodollar Rate Loans.

(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(d)) or
any L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or such L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such L/C Issuer, the
Borrower will pay to such Lender or such L/C Issuer, as the case


DB1/ 88815292.10


88

--------------------------------------------------------------------------------





may be, such additional amount or amounts as will compensate such Lender or such
L/C Issuer, as the case may be, for such additional costs incurred or reduction
suffered.
(b)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Revolving Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, or the Letters of Credit issued by such L/C Issuer, to a level
below that which such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such L/C Issuer’s policies and the policies
of such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
(d)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Revolving
Commitments or the funding of the Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Revolving Commitment
or Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which in each case shall be due and payable
on each date on which interest is payable on such Loan, provided the Borrower
shall have received at least ten (10) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender. If
a Lender fails to give notice ten (10) days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable ten (10) days
from receipt of such notice.


DB1/ 88815292.10


89

--------------------------------------------------------------------------------





(e)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or such
L/C Issuer, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine (9) month period referred to above shall be extended to include
the period of retroactive effect thereof).
3.05
Compensation for Losses.

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, setting forth in reasonable detail the basis for, and manner of,
calculating such compensation, the Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13; or
(d)    any failure by any Borrower to make payment of any drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency
including any loss or expense (but excluding any loss of anticipated profits)
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained (but excluding any loss of anticipated profits). The Borrower
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.


DB1/ 88815292.10


90

--------------------------------------------------------------------------------





3.06
Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, any L/C Issuer, or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the
request of the Borrower, such Lender or such L/C Issuer shall, as applicable,
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or such L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or such L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or such L/C Issuer, as the case may
be. The Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender or any L/C Issuer in connection with any such designation or
assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 11.13.
3.07
Survival.

All of the Borrower’s obligations under this Article III and the Lenders’
obligations under Section 3.01(c)(ii) shall, in each case, survive termination
of the Aggregate Revolving Commitments, repayment of all other Obligations
hereunder, resignation of the Administrative Agent and the Facility Termination
Date.
ARTICLE IV    

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01
Conditions of Initial Credit Extension.

The obligation of each L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction or waiver (in accordance with
Section 11.01) of the following conditions precedent (in each case, subject to
Section 6.19):
(a)    Execution of Credit Agreement; Loan Documents. The Administrative Agent
shall have received (i) counterparts of this Agreement, executed by a
Responsible Officer of each Loan Party and a duly authorized officer of each
Lender, L/C Issuer and the Administrative Agent, (ii) for the account of each
Lender requesting a Revolving Note, a


DB1/ 88815292.10


91

--------------------------------------------------------------------------------





Revolving Note executed by a Responsible Officer of the Borrower, (iii)
counterparts of the Security Agreement and each other Collateral Document
required to be delivered on the Closing Date, executed by a Responsible Officer
of the applicable Loan Parties and a duly authorized officer of each other
Person party thereto, as applicable and (iv) counterparts of any other Loan
Document required to be delivered on the Closing Date, executed by a Responsible
Officer of the applicable Loan Party and a duly authorized officer of each other
Person party thereto, each of which shall be in form and substance reasonably
satisfactory to the Administrative Agent, the Arrangers and each of the Lenders.
(b)    Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of each Loan Party dated the Closing Date,
certifying as to the Organization Documents of such Loan Party (which, to the
extent filed with a Governmental Authority, shall be certified as of a recent
date by such Governmental Authority), the resolutions of the governing body of
such Loan Party, the good standing, existence or its equivalent of such Loan
Party and of the incumbency (including specimen signatures) of the Responsible
Officers of such Loan Party, each in form and substance reasonably satisfactory
to the Administrative Agent.
(c)    Legal Opinions of Counsel. The Administrative Agent shall have received a
favorable opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the
Loan Parties, dated the Closing Date and addressed to the Administrative Agent
and the Lenders, in form and substance reasonably acceptable to the
Administrative Agent, covering such matters relating to the Loan Documents and
the transactions contemplated thereby as the Administrative Agent and the
Lenders shall reasonably request.
(d)    Financial Statements. The Administrative Agent and the Lenders shall have
received copies of the financial statements referred to in Section 5.05, each in
form and substance reasonably satisfactory to each of them.
(e)    Personal Property Collateral. The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent:
(i)    (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the Collateral, copies
of the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens and (B) tax lien, judgment and litigation
searches;
(ii)    completed UCC financing statements for each appropriate jurisdiction as
is necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;
(iii)    stock or membership certificates, if any, evidencing the Pledged Equity
and undated stock or transfer powers duly executed in blank; in each case to the
extent such Pledged Equity is certificated;


DB1/ 88815292.10


92

--------------------------------------------------------------------------------





(iv)    to the extent required to be delivered, filed, registered or recorded
pursuant to the terms and conditions of the Collateral Documents, all
instruments, documents and chattel paper in the possession of any of the Loan
Parties, together with allonges or assignments as may be necessary or
appropriate to create and perfect the Administrative Agent’s and the Lenders’
security interest in the Collateral; and
(v)    evidence that all other actions that the Administrative Agent may deem
reasonably necessary or desirable in order to perfect the Liens created under
the Security Agreement have been taken (including receipt of duly executed
payoff letters and UCC-3 termination statements) or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent.
(f)    Insurance. The Administrative Agent shall have received customary copies
certificates, and endorsements of insurance or insurance binders evidencing
insurance meeting the requirements set forth herein or in the Collateral
Documents.
(g)    Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate signed by a Responsible Officer of the Borrower as to the
financial condition, solvency and related matters of the Loan Parties and their
Restricted Subsidiaries, on a consolidated basis, in each case, after giving
effect to the initial borrowings under the Loan Documents and the other
transactions contemplated hereby.
(h)    Officer’s Certificate; Perfection Certificate. The Administrative Agent
shall have received (i) a certificate or certificates executed by a Responsible
Officer of the Borrower as of the Closing Date, certifying as to the matters set
forth in clauses (j) and (k) of this Section 4.01 and the matters set forth in
Section 4.02(a) and (b), and (ii) the Perfection Certificate executed by a
Responsible Officer of the Borrower.
(i)    Loan Notice. The Administrative Agent shall have received a Loan Notice
with respect to any Loans to be made on the Closing Date.
(j)    Existing Indebtedness of the Loan Parties. The Administrative Agent shall
have received a customary payoff letter with respect to, and evidence
(reasonably satisfactory to the Administrative Agent) that, all Indebtedness of
the Borrower and its Restricted Subsidiaries under the Existing Credit Agreement
shall be repaid in full and all security interests related thereto shall be
terminated on or prior to the Closing Date and the Administrative Agent.
(k)    Material Adverse Effect. There shall have been no event or circumstance
since the date of the Audited Financial Statements (including any action, suit,
investigation or proceeding pending or, to the knowledge of the Loan Parties,
threatened in any court or before any arbitrator) that has had or would be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect.
(l)    Consents. The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower either (A) attaching copies of all consents,
licenses


DB1/ 88815292.10


93

--------------------------------------------------------------------------------





and approvals required in connection with the execution, delivery and
performance by each Loan Party and the validity against such Loan Party of the
Loan Documents to which it is a party, and such consents, licenses and approvals
shall be in full force and effect, or (B) stating that no such consents,
licenses or approvals are so required.
(m)    Fees and Expenses. The Administrative Agent, the Lenders and the
Arrangers shall have received all reasonable fees and expenses (including the
reasonable fees and expenses of counsel (including any local counsel) for the
Administrative Agent), if any, owing pursuant to the Fee Letter, Section 2.09
and the other Loan Documents; provided that in the case of any such expenses,
such expenses shall be invoiced at least three (3) business days prior to the
Closing Date.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02
Conditions to all Credit Extensions.

The obligation of each Lender and each L/C Issuer to honor any Request for
Credit Extension (other than a Loan Notice requesting only a conversion of Loans
to the other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:
(a)    Representations and Warranties. The representations and warranties of the
Borrower and each other Loan Party contained in Section 2.03(a)(i), Article V or
any other Loan Document, shall (i) with respect to representations and
warranties that contain a materiality qualification, be true and correct on and
as of the date of such Credit Extension and (ii) with respect to representations
and warranties that do not contain a materiality qualification, be true and
correct in all material respects on and as of the date of such Credit Extension,
and except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively.
(b)    Default. No Default or Event of Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.
(c)    Request for Credit Extension. The Administrative Agent and, if
applicable, the applicable L/C Issuer or the Swingline Lender, shall have
received a Request for Credit Extension in accordance with the requirements
hereof.
(d)    Alternative Currency. In the case of a Credit Extension to be denominated
in an Alternative Currency, such currency remains an Eligible Currency.


DB1/ 88815292.10


94

--------------------------------------------------------------------------------





Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE V    

REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Administrative Agent and the
Lenders, as of the date made or deemed made, that:
5.01
Existence, Qualification and Power.

Each Loan Party and each of its Restricted Subsidiaries (a) is duly organized or
formed, validly existing and, as applicable, in good standing (to the extent
that such concept exists in such jurisdiction) under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party and consummate the transactions contemplated thereby, and (c) is
duly qualified and is licensed and, as applicable, in good standing (to the
extent that such concept exists in such jurisdiction) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (a) (other than with respect to any Loan Party),
(b)(i) (other than with respect to any Borrower) or (c), to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect.
5.02
Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (with the
passage of time) (i) contravene the terms of any of such Person’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien (other than Liens created under the Loan Documents)
under, or require any payment to be made under (A) any Contractual Obligation to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (B) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject or (iii) violate any applicable Law, except in the case of
this clauses (ii) and (iii) above, with respect to any conflict, breach,
violation, or payment, to the extent that such conflict, breach, violation, or
payment would not reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect.
5.03
Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this


DB1/ 88815292.10


95

--------------------------------------------------------------------------------





Agreement or any other Loan Document, (b) the grant by any Loan Party of the
Liens granted by it pursuant to the Collateral Documents or (c) the perfection
or maintenance of the Liens created under the Collateral Documents (including
the first priority nature thereof, subject only to Permitted Liens), except for
(i) filings and other actions necessary to perfect the Liens on the Collateral
granted by the Loan Parties in favor of the Secured Parties, (ii) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and which are in full force and effect,
(iii) filings with the SEC, including a Current Report on Form 8-K and (iv)
those approvals, consents, exemptions, authorizations or other actions, notices
or filings, the failure of which to obtain or make would not reasonably be
expected to have a Material Adverse Effect.
5.04
Binding Effect.

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
5.05
Financial Statements; No Material Adverse Effect.

(a)    Audited Financial Statements. The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (ii) fairly
present in all material respects the financial condition of the Borrower and its
Restricted Subsidiaries as of the date thereof and their results of operations,
cash flows and changes in shareholder’s equity for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.
(b)    Quarterly Financial Statements. The unaudited Consolidated balance sheet
of the Borrower and its Restricted Subsidiaries dated March 31, 2016 and June
30, 2016, and the related Consolidated statements of income or operations,
shareholders’ equity and cash flows for the fiscal quarter, as applicable, ended
on that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and its Restricted Subsidiaries as of the date thereof
and their results of operations, cash flows and changes in shareholders’ equity
for the period covered thereby, subject, in the case of clauses (i) and (ii), to
the absence of footnotes and to normal year-end audit adjustments.
(c)    Material Adverse Effect. Since the date of the balance sheet included in
the Audited Financial Statements, there has been no event or circumstance,
either individually or in the aggregate, that has had or would reasonably be
expected to have a Material Adverse Effect.


DB1/ 88815292.10


96

--------------------------------------------------------------------------------





(d)    Forecasted Financials. The Consolidated forecasted balance sheets,
statements of income and cash flows of the Borrower and its Restricted
Subsidiaries delivered pursuant to Section 4.01 or Section 6.01 were prepared in
good faith on the basis of the assumptions stated therein, which assumptions
were believed by management of the Borrower to be reasonable at the time made;
it being recognized by the Administrative Agent and the Lenders that such
projections are as to future events and are not to be viewed as facts, the
projections are subject to significant uncertainties and contingencies, many of
which are beyond the control of the Borrower and the Restricted Subsidiaries,
that no assurance can be given that any particular projections will be realized
and that actual results during the period or periods covered by any such
projections may differ from the projected results and such differences may be
material.
5.06
Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any Restricted Subsidiary of any Loan Party or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document or any of the transactions contemplated hereby, or
(b) that are reasonably likely to be adversely determined and, if so determined,
either individually or in the aggregate would reasonably be expected to have a
Material Adverse Effect.
5.07
No Default.

Neither any Loan Party nor any Restricted Subsidiary thereof is in default under
or with respect to, or a party to, any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
5.08
Ownership of Property.

Each Loan Party and each of its Restricted Subsidiaries has good and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title that do not interfere with its ability to conduct its business
or to utilize such assets for their intended purposes, except where the failure
to have such title or interests would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
5.09
Environmental Compliance.

The Loan Parties and their respective Restricted Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Loan Parties have reasonably concluded that


DB1/ 88815292.10


97

--------------------------------------------------------------------------------





such Environmental Laws and claims would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
5.10
Insurance.

The properties of the Borrower and its Restricted Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies of a similar size engaged in similar
businesses and owning similar properties.
5.11
Taxes.

Each Loan Party and their respective Restricted Subsidiaries have filed all
material federal and state and other material tax returns and reports required
to be filed, and have paid all material federal and state and other material
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings and for
which adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against any Loan Party or any of their respective
Restricted Subsidiaries that would, if made, have a Material Adverse Effect, nor
is there any tax sharing agreement applicable to any Loan Party or any of their
respective Restricted Subsidiaries.
5.12
ERISA Compliance.

(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter or is subject to a favorable opinion
letter from the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the IRS. To
the best knowledge of the Loan Parties, nothing has occurred that would prevent
or cause the loss of such tax-qualified status other than qualification defects
that can be corrected under the Employee Plans Compliance Resolution System
described in IRS Revenue Procedures 2013-12, 2015-27 and 2015-18 where such
correction would not be expected to result in a Material Adverse Effect.
(b)    There are no pending or, to the knowledge of the Loan Parties, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.


DB1/ 88815292.10


98

--------------------------------------------------------------------------------





(c)    Except as would not, either individually or in the aggregate, reasonably
be expected to result in, a Material Adverse Effect: (i) no ERISA Event has
occurred, and no Loan Party nor any ERISA Affiliate is aware of any fact, event
or circumstance that would reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan or Multiemployer Plan; (ii) as of
the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and no Loan Party nor any ERISA Affiliate knows of any facts or
circumstances that would reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iii) no Loan Party nor any ERISA Affiliate has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; (iv) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (v) no Pension Plan has
been terminated by the plan administrator thereof nor by the PBGC, and no event
or circumstance has occurred or exists that would reasonably be expected to
cause the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.
(d)    With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by the
Borrower, any Loan Party or any of their respective Restricted Subsidiaries that
is not subject to United States law (a “Foreign Plan”), except as would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect:
(i)    any employer and employee contributions required by law or by the terms
of any Foreign Government Scheme or Arrangement or any Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting practices
of the jurisdiction in which such plan is maintained;
(ii)    the Fair Market Value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles of the jurisdiction in which
such plan is maintained; and
(iii)    each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.
5.13
Margin Regulations; Investment Company Act.

(a)    Margin Regulations. The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit


DB1/ 88815292.10


99

--------------------------------------------------------------------------------





for the purpose of purchasing or carrying margin stock, and the proceeds of the
Loans will not be used, in each case, in a manner that would violate Regulation
U.
(b)    Investment Company Act. None of the Loan Parties is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.
5.14
Disclosure.

No report, financial statement, certificate or other information furnished in
writing by or on behalf of any Loan Party (other than projected financial
information and information of a general economic or industry nature) to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case as modified or supplemented by
other information so furnished) when taken as a whole, together with disclosures
made by the Borrower in filings with the SEC that are made available to the
Administrative Agent and the Lenders pursuant to the terms of this Agreement,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, each Loan Party represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time made; it being understood (A) that such projections
and forecasts are as to future events and are not to be viewed as facts, that
such projections are subject to significant uncertainties and contingencies,
many of which are beyond the control of the Borrower and its Subsidiaries, that
no assurance can be given that any particular projection or forecast will be
realized and that actual results during the period or periods covered by any
such projections or forecasts may differ significantly from the projected
results and such differences may be material and that such projections and
forecast are not a guarantee of future financial performance and (B) that no
representation is made with respect to information of a general economic or
general industry nature.
5.15
Compliance with Laws.

(a)    Each Loan Party and each Restricted Subsidiary thereof is in compliance
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
(b)    Each Loan Party and each Restricted Subsidiary thereof is in compliance
in all material respects with all applicable statutes, regulations, policies,
guidances or guidelines issued by the United States Food and Drug Administration
(“FDA”) (or analogous foreign, state or local Governmental Authority), having
regulatory authority over any Loan Party’s or any Restricted Subsidiary’s
products or operations (the “Business”), including, but not limited to, the
following: (i) the Federal Food, Drug, and Cosmetic Act, as amended, and the
regulations promulgated thereunder; (ii) the anti-kickback provisions of the
Social Security Act, 42 U.S.C. § 1320a-7b(b), the Civil Monetary Penalty Statute
(42 U.S.C. §


DB1/ 88815292.10


100

--------------------------------------------------------------------------------





1320a-7a), the Stark Law (42 U.S.C. § 1395nn), the False Claims Act (31 U.S.C. §
3729 et seq.), or has been excluded or threatened with exclusion under state or
federal statutes or regulations, including under 42 U.S.C. § 1320a-7 or relevant
regulations in 42 C.F.R. Part 1001, or assessed or threatened with assessment of
civil money penalties pursuant to 42 C.F.R. Part 1001; and (iv) applicable state
Laws and regulations governing the distribution of pharmaceutical products
(collectively, the “Regulatory Laws”).
(c)    Each Loan Party and each Restricted Subsidiary holds all permits,
licenses, certificates, consents, product listings, registrations and other
authorizations issued by any Governmental Authority necessary and material to
operate the Business as currently conducted in compliance with the Regulatory
Laws (collectively, the “Permits”) and all such Permits are in full force and
effect, in each case, except where such failure to hold or be in full force and
effect would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
5.16
Solvency.

The Borrower, together with its Restricted Subsidiaries, on a Consolidated basis
are Solvent.
5.17
Sanctions Concerns and Anti-Corruption Laws.

(a)    Sanctions Concerns. No Loan Party, nor any Restricted Subsidiary, nor, to
the knowledge of the Borrower and its Restricted Subsidiaries, any director,
officer, employee, agent, or affiliate thereof, is an individual or entity that
is, or is owned or controlled by any individual or entity that is (i) included
on OFAC’s List of Specially Designated Nationals, HMT’s Consolidated List of
Financial Sanctions Targets and the Investment Ban List, or any similar list
enforced by any other relevant Sanctions authority or (ii) located, organized or
resident in a Designated Jurisdiction (such Persons referred to herein as
“Sanctioned Persons”).
(b)    Anti-Corruption Laws. The Loan Parties and their Restricted Subsidiaries
have conducted their business in compliance in all material respects with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and
other similar anti-corruption legislation in other jurisdictions, and have
instituted and maintained policies and procedures designed to promote and
achieve compliance in all material respects with such laws.
5.18
Responsible Officers.

Set forth on Schedule 1.01(c) are Responsible Officers, holding the offices
indicated next to their respective names, as of the Closing Date and as of the
last date such Schedule was required to be updated in accordance with Section
6.02 and such Responsible Officers are the duly elected and qualified officers
of such Loan Party and are duly authorized to execute and deliver, on behalf of
the respective Loan Party, this Agreement, the Revolving Notes and the other
Loan Documents.
5.19
Subsidiaries; Equity Interests; Loan Parties.



DB1/ 88815292.10


101

--------------------------------------------------------------------------------





(a)    Subsidiaries, Joint Ventures, Partnerships and Equity Investments. Set
forth on Schedule 5.19(a), is the following information which is true and
complete in all respects as of the Closing Date and as of the last date such
Schedule was required to be updated in accordance with Section 6.02: (i) a
complete and accurate list of all Subsidiaries, joint ventures and partnerships
and other equity investments of the Loan Parties, (ii) the number of shares of
each class of Equity Interests in each Subsidiary outstanding, (iii) the number
and percentage of outstanding shares of each class of Equity Interests owned by
the Loan Parties and their Subsidiaries and (iv) the class or nature of such
Equity Interests (i.e. voting, non-voting, preferred, etc.). The outstanding
Equity Interests in all Subsidiaries of the Borrower are validly issued, fully
paid and non-assessable and are owned free and clear of all Liens.
(b)    Loan Parties. Set forth on Schedule 5.19(b) is a complete and accurate
list of all Loan Parties, showing as of the Closing Date, or as of the last date
such Schedule was required to be updated in accordance with Section 6.02, (as to
each Loan Party) (i) the exact legal name, (ii) any former legal names of such
Loan Party in the four (4) months prior to the Closing Date, (iii) the
jurisdiction of its incorporation or organization, as applicable, (iv) the type
of organization, (v) the address of its chief executive office, (vi) its U.S.
federal taxpayer identification number, (vii) the organization identification
number, and (viii) ownership information (e.g. publicly held or if private or
partnership, the owners and partners of each of the Loan Parties).
5.20
Collateral Representations.

(a)    Collateral Documents. The provisions of the Collateral Documents are
effective, upon execution and delivery thereof, to create in favor of the
Administrative Agent for the benefit of the Secured Parties a legal, valid and
enforceable first priority Lien (subject to Permitted Liens) on all right, title
and interest of the respective Loan Parties in the Collateral described therein
to the extent required to be perfected therein, except as to enforcement, as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). Except for filings contemplated hereby and by
the Collateral Documents, no filing or other action will be necessary to perfect
or protect such Liens.
(b)    Documents, Instrument, and Tangible Chattel Paper. Set forth on Schedule
5.20(b), as of the Closing Date and as of the last date such Schedule was
required to be updated in accordance with Section 6.02, is a description of all
Documents, Instruments, and Tangible Chattel Paper of the Loan Parties
(including the Loan Party owning such Document, Instrument and Tangible Chattel
Paper and such other information as reasonably requested by the Administrative
Agent).
(c)    Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit Rights, and
Securities Accounts.


DB1/ 88815292.10


102

--------------------------------------------------------------------------------





(i)    Set forth on Schedule 5.20(c)(i), as of the Closing Date and as of the
last date such Schedule was required to be updated in accordance with Section
6.02, is a description of all Deposit Accounts and Securities Accounts of the
Loan Parties, including the name of (A) the applicable Loan Party, (B) in the
case of a Deposit Account, the depository institution and average amount held in
such Deposit Account and whether such account is a zero balance account or a
payroll account, and (C) in the case of a Securities Account, the Securities
Intermediary or issuer and the average aggregate market value held in such
Securities Account, as applicable.
(ii)    Set forth on Schedule 5.20(c)(ii), as of the Closing Date and as of the
last date such Schedule was required to be updated in accordance with Section
6.02, is a description of all Electronic Chattel Paper (as defined in the UCC)
and Letter-of-Credit Rights (as defined in the UCC) of the Loan Parties,
including the name of (A) the applicable Loan Party, (B) in the case of
Electronic Chattel Paper (as defined in the UCC), the account debtor and (C) in
the case of Letter-of-Credit Rights (as defined in the UCC), the issuer or
nominated person, as applicable.
(d)    Commercial Tort Claims. Set forth on Schedule 5.20(d), as of the Closing
Date and as of the last date such Schedule was required to be updated in
accordance with Section 6.02, is a description of all Commercial Tort Claims of
the Loan Parties (detailing such Commercial Tort Claim in such detail as
reasonably requested by the Administrative Agent).
(e)    Pledged Equity Interests. Set forth on Schedule 5.20(e), as of the
Closing Date and as of the last date such Schedule was required to be updated in
accordance with Section 6.02, is a list of (i) all Pledged Equity and (ii) all
other Equity Interests required to be pledged to the Administrative Agent
pursuant to the Collateral Documents (in each case, detailing the Loan Party
pledging such Equity Interests, the Person whose Equity Interests are pledged,
the number of shares of each class of Equity Interests, the certificate number
and percentage ownership of outstanding shares of each class of Equity Interests
and the class or nature of such Equity Interests (i.e. voting, non-voting,
preferred, etc.).
(f)    Properties. Set forth on Schedule 5.20(f), as of the Closing Date and as
of the last date such Schedule was required to be updated in accordance with
Section 6.02, is a list of (A) each headquarter location of the Loan Parties,
(B) each other location where any significant administrative or governmental
functions are performed, (C) each other location where the Loan Parties maintain
any books or records (electronic or otherwise) and (D) each location where any
personal property Collateral is located at any premises owned or leased by a
Loan Party.
5.21
[Reserved].

5.22
Intellectual Property; Licenses, Etc.

Each Loan Party and each of its Restricted Subsidiaries own, or possess the
right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses


DB1/ 88815292.10


103

--------------------------------------------------------------------------------





and other intellectual property rights (collectively, “IP Rights”) that (a)
consist of the Material Intellectual Property and (b) except where the failure
to own or possess the right to use such IP Rights would reasonably be expected
to have a Material Adverse Effect, consists of other IP Rights reasonably
necessary for the operation of their respective businesses. To the knowledge of
the Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, by any Loan Party or any of
their Restricted Subsidiaries infringes upon any rights held by any other
Person, except in each case, to the extent that such infringement would not
reasonably be expected to result in a Material Adverse Effect. No claim or
litigation regarding any of the foregoing is pending or, to the knowledge of the
Loan Parties, threatened in writing, against the Loan Parties or any of their
Restricted Subsidiaries which, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.
5.23
EEA Financial Institutions.

No Loan Party is an EEA Financial Institution.


ARTICLE VI    
AFFIRMATIVE COVENANTS
Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of their Restricted Subsidiaries to:
6.01
Financial Statements.

Deliver to the Administrative Agent for further distribution to each Lender:
(a)    Audited Financial Statements. As soon as available, but in any event
within ninety (90) days after the end of each fiscal year of the Borrower a
Consolidated balance sheet of the Borrower and its Restricted Subsidiaries as at
the end of such fiscal year, and the related Consolidated statements of income
or operations, changes in shareholders’ equity and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Administrative Agent, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit.
(b)    Quarterly Financial Statements. As soon as available, but in any event
within forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower (commencing with the fiscal quarter
ended September 30, 2016), a Consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as at the end of such fiscal quarter, and the related
Consolidated statements of income or operations, changes in shareholders’ equity
and cash flows for such fiscal quarter and for the portion of the Borrower’s
fiscal year then ended, setting forth in each case in comparative form the
figures


DB1/ 88815292.10


104

--------------------------------------------------------------------------------





for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, such Consolidated statements to be certified
by the chief executive officer, chief financial officer, treasurer or controller
who is a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower and its Restricted Subsidiaries, subject
only to normal year-end audit adjustments and the absence of footnotes.
(c)    Budget. As soon as available, but in any event within ninety (90) days
after the end of each fiscal year of the Borrower, an annual budget of the
Borrower and its Restricted Subsidiaries on a Consolidated basis, including
forecasts prepared by management of the Borrower, in a form reasonably
satisfactory to the Administrative Agent, of projected Consolidated statements
of income or operations and projected cash flows of the Borrower and its
Restricted Subsidiaries on a quarterly basis for the immediately following
fiscal year.
As to any information contained in materials furnished pursuant to Section
6.02(c), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.
6.02
Certificates; Other Information.

Deliver to the Administrative Agent for further distribution to each Lender:
(a)    Compliance Certificate. Within five (5) Business Days of delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller which is a Responsible Officer of the Borrower.
(b)    Updated Schedules. Within fifteen (15) days of delivery of the financial
statements referred to in Section 6.01(a), the following updated Schedules to
this Agreement (which may, if delivered earlier, be attached to the Compliance
Certificate) to the extent required to make the representation related to such
Schedule true and correct in all material respects as of the date of such update
is provided: 1.01(c), 5.19(a), 5.19(b), 5.20(b), 5.20(c)(i), 5.20(c)(ii),
5.20(d), 5.20(e) and 5.20(f).
(c)    Annual Reports; Etc. Promptly after the same are publicly available,
copies of all annual, regular, periodic and special reports and registration
statements which the Borrower may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, or with any national
securities exchange, and in any case not otherwise required to be delivered to
the Administrative Agent pursuant hereto.
(d)    [Reserved].


DB1/ 88815292.10


105

--------------------------------------------------------------------------------





(e)    Additional Information. Promptly, such additional information regarding
the business, financial, legal or corporate affairs of the Borrower or any of
its Restricted Subsidiaries, or compliance with the terms of the Loan Documents,
as the Administrative Agent or any Lender may from time to time reasonably
request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date on which such documents are (a)
available via the EDGAR system of the SEC on the internet or (b) posted on the
Borrower’s website on the Internet at the website address listed on Schedule
1.01(a); or on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by fax
transmission or e-mail transmission) of the posting of any such documents and
provide to the Administrative Agent by e-mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
The Borrower hereby acknowledges that (A) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the L/C Issuers materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks, Syndtrak, ClearPar or a substantially
similar electronic transmission system (the “Platform”) and (B) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrower or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (1) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (2)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, any Affiliate thereof, the Arrangers, the
L/C Issuers and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (3) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (4) the Administrative Agent and any Affiliate
thereof and the Arrangers shall be entitled to treat any Borrower Materials that
are not


DB1/ 88815292.10


106

--------------------------------------------------------------------------------





marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.” Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC”.
Notwithstanding anything to the contrary in this Section 6.02, no Loan Party
shall be required to provide any information in respect of which disclosure is
prohibited by any applicable Laws binding on such Loan Party.
6.03
Notices.

Promptly, but in any event within three (3) Business Days of any Loan Party
obtaining knowledge thereof, notify the Administrative Agent (which will
promptly furnish such information to each Lender):
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or would reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any of its Restricted
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between any Loan Party or any of their respective Restricted
Subsidiary and any Governmental Authority; or (iii) the commencement of, or any
material development in, any litigation or proceeding affecting any Loan Party
or any of their respective Restricted Subsidiary, including pursuant to any
applicable Environmental Laws;
(c)    of the occurrence of any ERISA Event that has resulted or would
reasonably be expected to result in liability of $25,000,000 or more;
(d)    (i) of any correspondence (i) to the FDA (or analogous foreign, state or
local Governmental Authority) from the Borrower or any Restricted Subsidiary or
(ii) to the Borrower or any Restricted Subsidiary from the FDA (or analogous
foreign, state or local Governmental Authority) (including any so called
“warning letter”, “untitled letter”, FDA Form 483 or similar notification), in
each case, that contains information or data that has resulted or is reasonably
expected to result in a significant adverse change to the label (package insert)
for ORKAMBI (lumacaftor in combination with ivacaftor) or KALYDECO (ivacaftor)
in the United States or to the label (package insert) of any other drug offered
for commercial sale by the Borrower or any of its Restricted Subsidiary at the
time of such correspondence;
(e)    the receipt of any so called “warning letter”, “untitled letter”, FDA
Form 483 or similar notification, in each case, from the FDA (or analogous
foreign, state or local Governmental Authority) that identifies any material
manufacturing deficiencies (whether by any Loan Party or any Restricted
Subsidiary and/or by any such Loan Party’s or such Restricted Subsidiary’s
suppliers, contract manufacturers, and/or third-party manufacturers) with
respect to any drug offered for commercial sale by the Borrower or any of its
Restricted Subsidiary; and


DB1/ 88815292.10


107

--------------------------------------------------------------------------------





(f)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Restricted Subsidiary thereof, including any
determination by the Borrower referred to in Section 2.10(b) (but excluding for
the avoidance of doubt, any decision by the Borrower to consolidate or
deconsolidate an entity as a variable interest entity pursuant to FASB ASC 810).
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and, to the extent applicable, stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with reasonable particularity any and
all provisions of this Agreement and any other Loan Document that have been
breached.
6.04
Payment of Obligations.

(a)    Pay and discharge as the same shall become due and payable, all its
obligations and liabilities (excluding tax liabilities described in clause (b)
of this 6.04), including (i)  all lawful claims which, if unpaid, would by law
become a Lien upon its property unless the same are being contested in good
faith and to the extent (x) enforcement action on account of any such Lien has
not been taken and (y) adequate reserves in accordance with GAAP are being
maintained by such Person; and (ii) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness, in each case, except to the extent
that failure to pay the same would not reasonably be expected to, individually
or in the aggregate, have a Material Adverse Effect.
(b)    The Borrower and its Restricted Subsidiaries will pay all material
federal and material state and other material tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, in each
case, required to be paid by them, unless the same are being contested in good
faith by appropriate proceedings and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Restricted Subsidiary.
6.05
Preservation of Existence, Etc.

(a)    Preserve, renew and maintain in full force and effect its legal existence
and good standing (to the extent that such concept exists in such jurisdiction)
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05, except, in the case of any Restricted
Subsidiary of the Borrower that is not a Loan Party, to the extent the failure
to do so would not reasonably be expected to result in a Material Adverse
Effect; and
(b)    take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary in the normal conduct of its business, except
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect, or as otherwise permitted hereunder.


DB1/ 88815292.10


108

--------------------------------------------------------------------------------





6.06
Maintenance of Properties; Intellectual Property.

(a)    Except if the failure to do so would not reasonably be expected to have a
Material Adverse Effect, maintain, preserve and protect all of its material
tangible properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted.
(b)    Except as may be permitted pursuant to Section 7.05, take all reasonable
actions necessary to maintain and pursue each application, to obtain the
relevant registration and to maintain the registration of each of its Material
Intellectual Property (now or hereafter existing) of the Loan Parties and their
Restricted Subsidiaries, including, where appropriate, the filing of
applications for renewal, affidavits of use, affidavits of non-contestability
and opposition and interference and cancellation proceedings.
6.07
Maintenance of Insurance.

(a)    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance compatible
with the following standards) as are customarily carried by companies of a
similar size engaged in similar businesses.
(b)    Evidence of Insurance. Cause the Administrative Agent to be named as
lenders’ loss payable, loss payee or mortgagee, as its interest may appear,
and/or additional insured with respect of any such insurance providing liability
coverage or coverage in respect of any Collateral, and cause, unless otherwise
agreed to by the Administrative Agent, each provider of any such insurance to
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent that it will give the
Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or cancelled (or ten (10) days prior notice
in the case of cancellation due to the nonpayment of premiums). Annually, upon
expiration of current insurance coverage, the Loan Parties shall provide, or
cause to be provided, to the Administrative Agent, such evidence of insurance as
reasonably requested by the Administrative Agent.
6.08
Compliance with Laws.

Comply with the requirements of all applicable Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect.
6.09
Books and Records.



DB1/ 88815292.10


109

--------------------------------------------------------------------------------





(a)    Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of such
Loan Party or such Restricted Subsidiary, as the case may be; and
(b)    maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Restricted Subsidiary, as the case may
be.
6.10
Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
(accompanied by a reasonable number of representatives of the Lenders) to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its officers, and independent
public accountants, all at such reasonable times during normal business hours
and as often as may be reasonably desired, upon reasonable advance notice to the
Borrower, in each case, subject to reasonable requirements of confidentiality
and attorney-client privilege, including requirements imposed by law or by
contract; provided that in the event that information is withheld as a result of
any confidentiality or attorney-client privilege, the Borrower shall (i) use
commercially reasonable efforts to obtain waivers of such confidentiality
obligations or eliminate any such restriction and to communicate, to the extent
permitted, the applicable information in a way that would not violate such
restrictions and (ii) notify the Administrative Agent to the extent the Borrower
and its Restricted Subsidiaries are not providing otherwise requested
information; provided, however, that (a) except during the occurrence and
continuance of an Event of Default, the Borrower shall not be required to
reimburse the Administrative Agent for the charges, costs and expenses in
connection with such visits or inspections and the Administrative Agent shall
not exercise rights under this Section 6.10 more often than one (1) time per
year and (b) after the occurrence and during the continuance of an Event of
Default, the Administrative Agent (or any of its representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.
6.11
Use of Proceeds.

Use the proceeds of the Credit Extensions (a) to refinance on the Closing Date
Indebtedness outstanding under the Existing Credit Agreement and (b) otherwise
for general corporate purposes not in contravention of any Law or of any Loan
Document; provided, however, that the Credit Extensions shall not be utilized to
finance any hostile Acquisition (as evidenced by a calculation of cash and Cash
Equivalents on hand at the Borrower immediately after giving effect to the
consummation of such Acquisition and reflecting the application of all cash and
Cash Equivalents utilized in connection with the consummation of such
Acquisition).
6.12
[Reserved].

6.13
Covenant to Guarantee Obligations.



DB1/ 88815292.10


110

--------------------------------------------------------------------------------





The Loan Parties will cause each of their Restricted Subsidiaries (other than
any Excluded Subsidiary) whether newly formed, after acquired or otherwise
existing to promptly (and in any event within forty-five (45) days thereafter
(or such longer period of time as agreed to by the Administrative Agent in its
reasonable discretion)) become a Guarantor hereunder by way of execution of a
Joinder Agreement. In connection therewith, the Loan Parties shall give notice
to the Administrative Agent within ten (10) days after creating a Restricted
Subsidiary (or such longer period of time as agreed to by the Administrative
Agent in its reasonable discretion), or acquiring the Equity Interests of any
other Person that would constitute a Restricted Subsidiary. In connection with
the foregoing, the Loan Parties shall deliver to the Administrative Agent, with
respect to each new Subsidiary Guarantor to the extent applicable, (i)
substantially the same documentation required pursuant to Sections 4.01(b), (c),
(e), (f) and 6.14, (ii) such information necessary to complete any required
“know your customer”, PATRIOT Act, Sanctions, OFAC and FCPA diligence, in scope,
and with results, reasonably satisfactory to the Administrative Agent, and (iii)
such other documents or agreements as the Administrative Agent may reasonably
request.
6.14
Covenant to Give Security.

Except with respect to Excluded Property:
(a)    Equity Interests and Personal Property. Each Loan Party will cause the
Pledged Equity and all of its tangible and intangible personal property now
owned or hereafter acquired by it to be subject at all times to a first
priority, perfected Lien (subject to Permitted Liens to the extent permitted by
the Loan Documents) in favor of the Administrative Agent for the benefit of the
Secured Parties to secure the Secured Obligations pursuant to the terms and
conditions of the Collateral Documents. Each Loan Party shall provide opinions
of counsel and any filings and deliveries reasonably necessary in connection
therewith to perfect the security interests therein, all in form and substance
reasonably satisfactory to the Administrative Agent.
(b)    Landlord Waivers. In the case of the headquarter locations of the
Borrower at 50 Northern Avenue, Boston, Massachusetts and 11 Fan Pier Boulevard,
Boston, Massachusetts, the Borrower shall use commercially reasonable efforts to
provide the Administrative Agent, on or prior to the date that is ninety (90)
days after the Closing Date, with such consents and waivers from the landlords
on such real property to the extent the Borrower is able to secure such consents
and waivers after using commercially reasonable efforts (such consents and
waivers shall be in form and substance satisfactory to the Administrative Agent,
it being acknowledged and agreed that any Landlord Waiver is satisfactory to the
Administrative Agent); provided to the extent the Borrower is unable to secure
such consents and waivers after using commercially reasonable efforts, such
requirement shall be waived by the Administrative Agent; provided further that,
in the event, at any time following the Closing Date, any additional location
serves as a headquarters for the operations of the Borrower, the Borrower shall,
on or prior to the date that is ninety (90) days after the date on which such
real property lease is entered into, use commercially reasonable efforts to
provide the Administrative Agent with consents and waivers from the landlord on
such real property (it being understood and agreed that to the extent the
Borrower


DB1/ 88815292.10


111

--------------------------------------------------------------------------------





is unable to secure such consents and waivers after using commercially
reasonable efforts, such requirement shall be waived by the Administrative
Agent).
(c)    Account Control Agreements. Each of the Loan Parties shall not open,
maintain or otherwise have any deposit or other accounts (including securities
accounts) at any bank or other financial institution, or any other account where
money or securities are or may be deposited or maintained with any Person, other
than (a) deposit accounts that are maintained at (x) all times with Bank of
America or (y) depositary institutions as to which the Administrative Agent
shall have received (within ninety (90) days after the reasonable request of the
Administrative Agent (exercised in its sole discretion)) a Qualifying Control
Agreement (for the avoidance of doubt, it being understood that any deposit
account maintained at a depository institution as to which the Administrative
Agent has not made a request for a Qualifying Control Agreement may continue to
remain in place, provided the Administrative Agent shall at all times retain its
right to request a Qualifying Control Agreement for such deposit accounts
(subject to any exclusionary criteria provided for in the Loan Documents)), (b)
securities accounts that are maintained at all times with financial institutions
as to which the Administrative Agent shall have received, to the extent
reasonably requested by the Administrative Agent, a Qualifying Control
Agreement, and (c) deposit accounts established solely as payroll and other zero
balance accounts.
(d)    Further Assurances. At any time upon the reasonable request of the
Administrative Agent, each Loan Party and each of their respective Restricted
Subsidiary shall promptly execute and deliver any and all further instruments
and documents and take all such other action as the Administrative Agent may
deem reasonably necessary or advisable to maintain in favor of the
Administrative Agent, for the benefit of the Secured Parties, Liens and
insurance rights on the Collateral that are duly perfected in accordance with
the requirements of, or the obligations of the Loan Parties under, the Loan
Documents and all applicable Laws.
Notwithstanding anything to the contrary contained in this Section 6.14, in no
event shall (i) perfection (except to the extent perfected through the filing of
Uniform Commercial Code financing statements) be required with respect to (x)
deposit, securities or other accounts holding balance of less than $1,000,000
individually and, collectively, in the aggregate for all such accounts,
$20,000,000, and (ii) any actions in any non-U.S. jurisdiction or required by
the Laws of any non-U.S. jurisdiction be required in order to create any
security interests in any Collateral or to perfect any security interest in such
Collateral.
Further, notwithstanding anything to the contrary contain in this Section 6.14,
the Loan Parties and their Restricted Subsidiary shall not be required to grant
a Lien in specific Collateral or perfect a Lien on specific Collateral, if the
Administrative Agent determines in writing, in its reasonable discretion, that
the costs and burdens to the Loan Parties and their Restricted Subsidiary of
obtaining or perfecting a Lien in such Collateral are excessive in relation to
value to the Secured Parties afforded by the grant of a Lien in or perfection of
a Lien on such specific Collateral.
6.15
Further Assurances.



DB1/ 88815292.10


112

--------------------------------------------------------------------------------





Promptly upon the reasonable request by the Administrative Agent, or any Lender
through the Administrative Agent, (a) correct any material defect or error that
may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and (b) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Loan Party’s or any of their respective Restricted
Subsidiary’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (iii)
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of their respective Restricted Subsidiary is or is to be a
party, and cause each of its Restricted Subsidiary to do so.
6.16
Compliance with Environmental Laws.

Comply and make all reasonable efforts to cause all lessees and other Persons
operating or occupying its properties to comply, with all applicable
Environmental Laws and Environmental Permits, except to the extent that such
non-compliance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; obtain and renew all Environmental
Permits necessary for its operations and properties, except to the extent that
such failure to have obtained or renewed such permits would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect; and
to the extent required by Environmental Laws, conduct any investigation, study,
sampling and testing, and undertake any cleanup, removal, remedial or other
action necessary to remove and clean up all Hazardous Materials from any of its
properties, in accordance with the requirements of all Environmental Laws,
except for the failure to conduct any such action that would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect;
provided, however, that neither the Borrower nor any of its Restricted
Subsidiary shall be required to undertake any such cleanup, removal, remedial or
other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.
6.17
Approvals and Authorizations.

Without limiting the generality of Section 6.08, the Borrower and each
Restricted Subsidiary shall comply with all approvals, authorizations and
Permits at all times issued by any Government Authority in connection with the
development, testing, manufacture, marketing or sale of any product advertised,
developed, manufactured, marketed, offered for sale, used or otherwise
distributed by the Borrower or any Restricted Subsidiary, in each case, that are
required in connection with the Loan Documents, unless the failure to do so
would not reasonably be expected to have a Material Adverse Effect.


DB1/ 88815292.10


113

--------------------------------------------------------------------------------





6.18
Anti-Corruption Laws.

Conduct its business in material compliance with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
applicable anti-corruption legislation in other jurisdictions and maintain
policies and procedures reasonably designed to promote and achieve such
compliance with such laws.
6.19
Post-Closing Covenant.

The Borrower shall comply with the terms and conditions set forth on Schedule
6.19 in each case within the time limits specified on such schedule (or such
later time as the Administrative Agent shall agree in its reasonable
discretion).
ARTICLE VII    

NEGATIVE COVENANTS
Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any of its Restricted Subsidiaries to, directly or indirectly:
7.01
Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):
(a)    Liens pursuant to any Loan Document (including Liens on Cash Collateral);
(b)    Liens existing on the Closing Date and listed on Schedule 7.01 and any
modifications, replacements, renewals, or extensions thereof; provided that (i)
the Lien does not encumber any property other than (A) property encumbered on
the Closing Date, (B) after-acquired property that is affixed or incorporated
into the property encumbered by such Lien on the Closing Date, (C) proceeds and
products thereof, (ii) the replacement, renewal, extension or refinancing of the
obligations secured or benefited by such Liens, to the extent constituting
Indebtedness, is permitted by Section 7.02(b), and (iii) the direct or any
contingent obligor with respect thereto is not changed;
(c)    (i) Liens for Taxes which are not yet due or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP (or, for Foreign Subsidiaries, in conformity with
generally accepted accounting principles that are applicable in their respective
jurisdiction of organization) and (ii) other Liens for Taxes (securing Tax
liabilities in an aggregate amount not in excess of $2,500,000 at any time
outstanding) which are not yet delinquent for a period of more than forty-five
(45) days;


DB1/ 88815292.10


114

--------------------------------------------------------------------------------





(d)    statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than thirty (30) days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate do not in any case materially
interfere with the ordinary conduct of the business of the applicable Person;
(h)    Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 8.01(h);
(i)    Liens securing Indebtedness permitted under Section 7.02(c); provided
that such Liens do not at any time encumber any property other than the property
financed by such Indebtedness except for accessions to such property and the
proceeds and the products thereof; provided that individual financings of
equipment permitted to be secured hereunder provided by one Person (or its
Affiliates) may be cross collateralized to other financings of equipment under
Section 7.02(c) provided by such Person (or its Affiliates);
(j)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or any of its Subsidiaries, in each case in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing solely the customary amounts owing to such
bank with respect to cash management and operating account arrangements;
provided, that in no case shall any such Liens secure (either directly or
indirectly) the repayment of any Indebtedness for borrowed money;
(k)    any interest or title of a lessor, licensor, sublicensor, or sublessor
under any lease, license, sublicense or sublease entered into by any Loan Party
or any Restricted Subsidiary thereof in the ordinary course of business and
covering only the assets so leased, licensed, sublicensed or subleased;
(l)    Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, or (ii) in favor of a banking institution or
securities intermediary arising as a matter of law or under the banking
institution’s general terms of


DB1/ 88815292.10


115

--------------------------------------------------------------------------------





business encumbering deposits (including the right of set-off) and which are
within the general parameters customary in the banking industry;
(m)    any zoning, building or similar laws or rights reserved to or vested in
any Governmental Authority;
(n)    Liens on the assets and Equity Interests of Foreign Subsidiaries (that do
not constitute Collateral) securing Indebtedness permitted under Section 7.02(j)
and 7.02(r);
(o)    leases, licenses, subleases or sublicenses to the extent permitted under
7.05(g), 7.05(i), 7.05(j), and 7.05(n);
(p)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(q)    Liens (A) on cash advances or escrow deposits in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Section 7.03
to be applied against the purchase price for such Investment or otherwise in
connection with any escrow arrangements with respect to any such Investment or
any Disposition permitted under Section 7.05 (including any letter of intent or
purchase agreement with respect to such Investment or Disposition), or (B)
consisting of an agreement to dispose of any property in a Disposition permitted
under Section 7.05, in each case, solely to the extent such Investment or
Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;
(r)    Liens granted by a Restricted Subsidiary that is not a Loan Party in
favor of any Loan Party;
(s)    Liens existing on property (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary) at the time of its acquisition
or existing on the property of any Person at the time such Person becomes a
Restricted Subsidiary (other than as a result of a Subsidiary Redesignation), in
each case, after the date hereof securing Indebtedness permitted under Section
7.02(i); provided that (A) such Lien was not created in contemplation of such
Acquisition or such Person becoming a Restricted Subsidiary, (B) such Lien does
not extend to any Collateral or, other than with respect to proceeds or products
of the assets subject to such Liens, extend to or cover any other assets or
property of such Person, and (C) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Restricted Subsidiary, as the case may be;
(t)    Liens deemed to exist in connection with Investments in repurchase
agreements related to Cash Equivalents permitted under Section 7.03;
(u)    [Reserved];


DB1/ 88815292.10


116

--------------------------------------------------------------------------------





(v)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto and deposits made in the ordinary
course of business to secure liability to insurance carriers;
(w)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the purchase or sale of goods entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business;
(x)    Liens on cash collateral granted in favor of any Lenders and/or L/C
Issuers created as a result of any requirement or option to Cash Collateralize
pursuant to this Agreement; and
(y)    other Liens securing Indebtedness or other obligations outstanding in an
aggregate principal amount not to exceed $25,000,000.
For purposes of determining compliance with this Section 7.01, in the event that
a Lien securing an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of permitted Liens (or any portion
thereof) described in this Sections 7.01, the Borrower may, in its sole
discretion, classify or divide such Lien securing such item of Indebtedness (or
any portion thereof) in any manner that complies with this Section 7.01 and will
be entitled to only include the amount and type of such Lien or such item of
Indebtedness secured by such Lien (or any portion thereof) in one of the above
clauses and such Lien securing such item of Indebtedness (or portion thereof)
will be treated as being incurred or existing pursuant to only such clause or
clauses (or any portion thereof).
Notwithstanding the foregoing to the contrary, no Loan Party shall, nor shall it
permit any of its Restricted Subsidiaries to, directly or indirectly create,
incur, assume or suffer to exist any Lien upon (x) any Real Property (other than
Indebtedness contemplated under Section 7.01(d), (h) or (i) above) or (y) any of
its Intellectual Property, in each case, to secure any Indebtedness.
7.02
Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:
(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness outstanding on the date hereof and listed on Schedule 7.02
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing (including upfront fees
and original issue discount thereon) and by an amount equal to any existing
commitments unutilized thereunder and the direct or any contingent obligor with
respect thereto is not changed, as a result of or in connection with such
refinancing, refunding, renewal or extension; and, still further, that the terms
relating to principal amount, amortization, maturity, collateral (if any) and
subordination, standstill and related terms (if


DB1/ 88815292.10


117

--------------------------------------------------------------------------------





any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders (as determined in good
faith by a Responsible Officer of the Borrower) than the terms of any agreement
or instrument governing the Indebtedness being refinanced, refunded, renewed or
extended;
(c)    Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i); provided, however, that the
aggregate amount of all such Indebtedness shall not exceed $30,000,000 in any
fiscal year;
(d)    Indebtedness of (i) a Loan Party to any other Loan Party, (ii) a Loan
Party to any other Restricted Subsidiary that is not a Loan Party and (iii) any
Restricted Subsidiary that is not a Loan Party to any Loan Party or any other
Restricted Subsidiary, which Indebtedness shall (A) subject to the additional
requirements of Section 7.03(t), in the case of Indebtedness owed by any
Restricted Subsidiary to a Loan Party, to the extent required by the
Administrative Agent, be evidenced by promissory notes which shall be pledged to
the Administrative Agent as Collateral for the Secured Obligations in accordance
with the terms of the Security Agreement and (B) in the case of Indebtedness
owed by any Loan Party to any Restricted Subsidiary that is not a Loan Party be
unsecured and, to the extent all such Indebtedness of all Loan Parties to any
Restricted Subsidiary that is not a Loan Party exceeds $1,000,000 at any time
outstanding, be subordinated in right of payment to the Secured Obligations on
the terms set forth in the Intercompany Subordination Agreement or otherwise on
terms reasonably satisfactory to the Administrative Agent (“Intercompany Debt”);
(e)    Guarantees of Indebtedness of the Loan Parties otherwise permitted
hereunder;
(f)    obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates;
and
(g)    other Indebtedness (including Convertible Bond Indebtedness) of one or
more Loan Parties not contemplated by the above provisions; provided that (i) no
Default shall exist or would result therefrom, (ii) the Loan Parties are in Pro
Forma Compliance, (iii) such Indebtedness shall not have a maturity date
occurring earlier than one hundred twenty (120) days after the Maturity Date,
(iv) such Indebtedness shall not be Guaranteed by any Subsidiary of the Borrower
that is not a Loan Party, and (v) all such Indebtedness shall be unsecured;
(h)    to the extent constituting Indebtedness, Warrant Transactions not
otherwise prohibited by this Agreement;


DB1/ 88815292.10


118

--------------------------------------------------------------------------------





(i)    Indebtedness of any Person that becomes a Restricted Subsidiary of the
Borrower (or of any Person not previously a Subsidiary that is merged,
amalgamated or consolidated with or into the Borrower or a Restricted
Subsidiary) after the Closing Date as a result of a Permitted Acquisition, or
Indebtedness of any Person that is assumed by the Borrower or any of its
Restricted Subsidiaries in connection with an Acquisition of assets by the
Borrower or such Restricted Subsidiary in a Permitted Acquisition; provided that
(A) such Indebtedness is not incurred in contemplation of such Permitted
Acquisition and (B) that the aggregate principal amount of Indebtedness that is
outstanding in reliance on this clause (i) shall not, at any time outstanding,
exceed $25,000,000;
(j)    Indebtedness of Foreign Subsidiaries, provided that the aggregate amount
of such Indebtedness, including all Indebtedness of Vertex Europe and all CF
Asset Subsidiaries, shall not exceed $25,000,000 at any time outstanding;
(k)    obligations of the Borrower or any of its Restricted Subsidiaries in
respect of any overdraft and related liabilities arising from treasury,
depository, credit card, purchasing card and cash management services or any
automated clearing house transfers of funds and other Indebtedness in respect of
netting services, overdraft protections, cash pooling, employee credit cards and
similar arrangements, in each case, in connection with deposit accounts in the
ordinary course of business;
(l)    Indebtedness consisting of obligations in respect of surety, stay,
customs and appeal bonds, performance bonds and performance and completion
guarantees provided by the Borrower or any of its Restricted Subsidiaries, in
each case in the ordinary course of business or consistent with past practice;
(m)    Indebtedness under letters of credit or bank guarantees issued on behalf
of Foreign Subsidiaries (and not issued under this Agreement) in an aggregate
amount not to exceed $5,000,000 at any one time outstanding;
(n)    Indebtedness representing deferred compensation or stock-based
compensation to employees of the Borrower and its Restricted Subsidiaries
incurred in the ordinary course of business;
(o)    Indebtedness constituting indemnification obligations or obligations for
the payment of the purchase price (pending the consummation of such transaction)
or other contingent purchase price adjustments incurred in an Investment or any
Disposition, in each case permitted under this Agreement;
(p)    Indebtedness consisting of obligations under deferred consideration
(earnouts, royalty payments, indemnifications, incentive non-competes, milestone
payments and other contingent obligations) incurred in connection with any
Permitted Acquisition or other Investment permitted hereunder or otherwise in
connection with research and development licensing agreements, collaboration
agreements or development agreements;


DB1/ 88815292.10


119

--------------------------------------------------------------------------------





(q)    Indebtedness consisting of insurance premium financing and take or pay
obligations contained in supply agreements in the ordinary course of business;
and
(r)    other Indebtedness in an aggregate principal amount not to exceed
$15,000,000 at any time outstanding.
For purposes of determining compliance with this Section 7.02, in the event that
an item of Indebtedness (or any portion thereof) meets the criteria of one or
more of the categories of permitted Indebtedness (or any portion thereof)
described in this Sections 7.02, the Borrower may, in its sole discretion,
classify or divide such item of Indebtedness (or any portion thereof) in any
manner that complies with this Section 7.02 and will be entitled to only include
the amount and type of such item of Indebtedness (or any portion thereof) in one
of the above clauses (or any portion thereof) and such item of Indebtedness (or
any portion thereof) shall be treated as having been incurred or existing
pursuant to only such clause or clauses (or any portion thereof); provided that
all Indebtedness outstanding under this Agreement shall at all times be deemed
to have been incurred pursuant to clause (a) of this Section 7.02.
Notwithstanding the foregoing to the contrary, Vertex Europe and the CF Asset
Subsidiaries shall not create, incur, assume or suffer to exist any Indebtedness
(other than (x) Intercompany Debt, except Intercompany Debt owed by Vertex
Europe or any CF Asset Subsidiary to any Restricted Subsidiary that is not a
Loan Party, and (y) Indebtedness of Vertex Europe outstanding as of the Closing
Date in the amounts, and owing to the Restricted Subsidiaries, set forth on
Schedule 7.02) in an aggregate amount in excess of $20,000,000 at any one time
outstanding.
7.03
Investments.

Make any Investments, except:
(a)    Investments held by the Borrower and its Restricted Subsidiaries in the
form of cash or Cash Equivalents;
(b)    advances to officers, directors, managers, consultants and employees (or,
in the case of (ii) below, any future or present officer, director, manager,
consultant or employee (or their respective estates, heirs, family members,
spouses and former spouses, domestic partners and former domestic partners or
beneficiaries under their estates)) of the Borrower or any Restricted
Subsidiaries (i) in an aggregate amount not to exceed $10,000,000 at any time
outstanding, for relocation, (ii) in connection with such Person’s purchase of
Equity Interests of the Borrower; provided that no cash is actually advanced
pursuant to this clause (ii), and (iii) for entertainment, travel and similar
purposes in the ordinary course of business;
(c)    (i) Investments by the Borrower and its Restricted Subsidiaries in their
respective Restricted Subsidiaries outstanding on the date hereof and set forth
on Schedule 7.03(c), (ii) additional Investments by the Borrower and its
Restricted Subsidiaries in Loan Parties, (iii) additional Investments by
Restricted Subsidiaries of the Borrower that are not Loan Parties in other
Restricted Subsidiaries that are not Loan Parties and (iv) so long as no Event
of Default has occurred and is continuing or would result from such Investment,


DB1/ 88815292.10


120

--------------------------------------------------------------------------------





additional Investments by the Loan Parties in Restricted Subsidiaries that are
not Loan Parties in an aggregate amount invested from the date hereof not to
exceed $20,000,000 over the term of this Agreement);
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors in the ordinary
course of business and Investments consisting of prepayments to suppliers,
licensors and licensees in the ordinary course of business;
(e)    Guarantees permitted by Section 7.02;
(f)    Investments existing on the date hereof (other than those referred to in
Section 7.03(c)) and set forth on Schedule 7.03(f);
(g)    Permitted Acquisitions;
(h)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
(i)    Investments in Unrestricted Subsidiaries (including any Permitted
Acquisition of any Unrestricted Subsidiary); provided that (i) no Event of
Default has occurred and is continuing or, on a Pro Forma Basis after giving
effect to such Investment, would result therefrom, (ii) the aggregate amount of
all Investments in Unrestricted Subsidiaries pursuant to this Section 7.03
(including (x) any Guarantees of Indebtedness of any such Unrestricted
Subsidiary and (y) the Fair Market Value of the assets of any Unrestricted
Subsidiary (at the time of such Unrestricted Subsidiary’s designation as such),
which shall be deemed an Investment) shall not exceed in the aggregate
$250,000,000 during the term of this Agreement (it being understood and agreed
that such aggregate limitation for purposes of determining compliance with this
clause (ii) shall be calculated without giving effect to any return representing
a return of capital with respect to such Unrestricted Subsidiary, whether or not
repaid in cash prior to such time of determination (including as a result of
Subsidiary Redesignation));
(j)    promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05 (other than 7.05(d));
(k)    Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;
(l)    advances of payroll payments to employees in the ordinary course of
business;


DB1/ 88815292.10


121

--------------------------------------------------------------------------------





(m)    Investments in Swap Contracts permitted hereunder;
(n)    Guarantees by the Borrower or any of its Restricted Subsidiaries of
operating leases (other than Capitalized Leases) or of other obligations that do
not constitute Indebtedness, in each case entered into in the ordinary course of
business;
(o)    the forgiveness or conversion to equity (other than Disqualified Stock)
of any Indebtedness owed by a Loan Party or any other Restricted Subsidiary to
any third party and permitted by Section 7.02;
(p)    Investments of a Person that is (i) acquired and becomes a Restricted
Subsidiary or (ii) merged or amalgamated or consolidated into any Restricted
Subsidiary, in each case, in connection with a Permitted Acquisition after the
Closing Date to the extent that such Investments were not made in contemplation
of or in connection with such Permitted Acquisition, merger, amalgamation or
consolidation and were in existence on the date of such Permitted Acquisition,
merger, amalgamation or consolidation;
(q)    Investments to the extent that payment for such Investments is made
solely by the issuance of Equity Interests of the Borrower; provided that (x) no
Default shall exist or would result therefrom and (y) such Investments are
maintained with a Loan Party;
(r)    Investments made solely with the proceeds of the issuance of Equity
Interests of the Borrower substantially contemporaneously with the receipt by
the Borrower of such proceeds; provided that (x) no Default shall exist or would
result therefrom and (y) such Investments are maintained with a Loan Party;
(s)    Investments by any Loan Party in any Restricted Subsidiary that is not a
Loan Party (including from the proceeds of the issuance of Equity Interests of
the Borrower) in an amount required to permit such Restricted Subsidiary to make
an R&D Collaboration Payment or consummate a Permitted Acquisition
(substantially contemporaneously with the receipt by such Restricted Subsidiary
of the proceeds of such Investment); provided that (i) any such Investment (A)
shall be made in the form of a loan (which is secured by assets of the
Restricted Subsidiary receiving such Investment, up to the value of such loan),
and (B) be evidenced by loan documentation which shall be (x) in form and
substance reasonably satisfactory to the Administrative Agent and (y)
collaterally assigned to the Administrative Agent as collateral security for the
Secured Obligations, (ii) no Default shall exist or would result therefrom and
(iii) immediately after giving effect to such Investment, the Borrower shall be
in Pro Forma Compliance (provided that with respect to any Investment to permit
a Restricted Subsidiary to make an R&D Collaboration Payment, Pro Forma
Compliance shall be determined based on the Stated Ratio);
(t)    Investments (other than Acquisitions) consisting of R&D Collaboration
Payments; provided that no Default shall exist or would result therefrom, with
compliance with the requirements of Section 7.11(a) being determined based on
the Stated Ratio required thereunder (except solely to the extent that the
determination of compliance with the Consolidated Leverage Ratio is then being
determined based on the Adjusted Consolidated


DB1/ 88815292.10


122

--------------------------------------------------------------------------------





Leverage Ratio as a result of the consummation of any Permitted Material
Acquisition, in which case compliance for purposes of this clause (t) shall be
determined based on the Adjusted Consolidated Leverage Ratio then in effect);
(u)    to the extent constituting Investments, Capped Call Transactions and
Convertible Bond Hedge Transactions permitted under Section 7.06(h); and
(v)    other Investments of the Borrower and its Restricted Subsidiaries (except
Investments in Unrestricted Subsidiaries) not contemplated by the above;
provided that (x) no Default shall exist or would result therefrom and (y)
immediately after giving effect to such Investment, the Borrower shall be in Pro
Forma Compliance, provided further that the Consolidated Leverage Ratio shall
not exceed, on a Pro Forma Basis, 2.50 to 1.00.
For purposes of determining compliance with this Section 7.03, in the event that
an Investment (or any portion thereof) meets the criteria of one or more of the
categories of permitted Investments (or any portion thereof) described in this
Section 7.03, the Borrower may, in its sole discretion, classify or divide such
Investment (or any portion thereof) in any manner that complies with this
Section 7.03 and will be entitled to only include the amount and type of such
Investment (or any portion thereof) in one of the above clauses (or any portion
thereof) and such Investment (or any portion thereof) shall be treated as having
been made or existing pursuant to only such clause or clauses (or any portion
thereof), provided that Investments in Unrestricted Subsidiaries shall at all
times be limited to those permitted pursuant to Section 7.03(i).
7.04
Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that:
(a)    any Restricted Subsidiary of the Borrower may merge or consolidate with
or dissolve or liquidate into (i) the Borrower; provided that the Borrower shall
be the continuing or surviving Person, or (ii) so long as no Default would
result therefrom, any one or more other Restricted Subsidiaries, provided that
(x) when any Loan Party (other than the Borrower) is merging with another
Restricted Subsidiary, a Loan Party shall be the continuing or surviving Person
and (y) no such merger shall cause any then existing Loan Party to become a CFC
or Foreign Subsidiary that would not be required to be a Subsidiary Guarantor
pursuant to Section 6.13;
(b)    any Loan Party (other than the Borrower) may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Loan Party;
(c)    any Restricted Subsidiary of the Borrower may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to any Loan Party or, to the extent such Restricted Subsidiary
that is disposing of its assets is not a Loan


DB1/ 88815292.10


123

--------------------------------------------------------------------------------





Party and so long as no Default would result therefrom, to any other Restricted
Subsidiary of the Borrower;
(d)    in connection with any Permitted Acquisition or other Investments
permitted by Section 7.03, any Restricted Subsidiary of the Borrower may merge
into or consolidate with any other Person or permit any other Person to merge
into or consolidate with it; provided that (i) no Default shall exist or would
result therefrom, (ii) the Person surviving such merger shall be a Restricted
Subsidiary of the Borrower, and (iii) in the case of any such merger to which
any Loan Party (other than the Borrower) is a party, such Loan Party is the
surviving Person;
(e)    so long as no Default shall exist or would result therefrom, each of the
Borrower and any of its Restricted Subsidiaries may merge into or consolidate
with any other Person or permit any other Person to merge into or consolidate
with it; provided, however, that in each case, immediately after giving effect
thereto (i) in the case of any such merger to which the Borrower is a party, (x)
the Borrower is the surviving Person or (y) if the Person formed by or surviving
any such merger or consolidation is not the Borrower (any such Person, the
“Successor Borrower”), (A) the Successor Borrower shall be an entity organized
or existing under the Laws of the United States, any state thereof or the
District of Columbia and such transaction shall not have an adverse effect on
the attachment, perfection or priority of the Liens granted under the Collateral
Documents, (B) the Successor Borrower shall expressly assume all the obligations
of the Borrower under this Agreement and the other Loan Documents to which the
Borrower is a party pursuant to documents in form and substance reasonably
satisfactory to the Administrative Agent, (C) each other Loan Party, shall have
confirmed that its Guarantee shall apply to the Successor Borrower’s obligations
under the Loan Documents pursuant to documents in form and substance reasonably
satisfactory to the Administrative Agent, (D) each other Loan Party, shall have
by a supplement to the Security Agreement and the other applicable Collateral
Documents, in form and substance satisfactory to the Administrative Agent,
confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under the Loan Documents, (E) the Borrower shall have
delivered to the Administrative Agent such supporting resolutions, incumbency
certificates, opinions of counsel and other documents or information, in form,
content and scope reasonably satisfactory to the Administrative Agent, as may be
required by the Administrative Agent and (F) the Administrative Agent and the
Lenders shall have received satisfactory results of “know your customer”,
Sanctions, Act and other similar due diligence reasonably requested by the
Administrative Agent and the Lenders, (ii) in the case of any such merger to
which any Loan Party (other than the Borrower) is a party, such Loan Party is
the surviving Person and (iii) in the case of any such merger to which any
Restricted Subsidiary (other than a Loan Party) is a party, such surviving
Person shall be a Restricted Subsidiary; and
(f)    any Restricted Subsidiary may merge, dissolve, liquidate, consolidate
with or into another Person or Dispose of all or substantially all of its assets
to the extent such Disposition is permitted under Section 7.05.


DB1/ 88815292.10


124

--------------------------------------------------------------------------------





7.05
Dispositions.

Make any Disposition, except:
(a)    Dispositions of inventory in the ordinary course of business;
(b)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used, useful or economically practicable to maintain in the
conduct of the business of the Borrower and any of its Restricted Subsidiaries
(other than Intellectual Property);
(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d)    Dispositions permitted by Section 7.04 (other than Section 7.04(f)),
Investments permitted by Section 7.03, Restricted Payments permitted by Section
7.06 and Liens permitted by Section 7.01, in each case, solely to the extent
constituting a Disposition;
(e)    Dispositions of property by any Restricted Subsidiary of the Borrower to
the Borrower or to a Wholly-Owned Subsidiary of the Borrower; provided that if
the transferor of such property is a Subsidiary Guarantor, the transferee
thereof must either be the Borrower or a Subsidiary Guarantor or otherwise an
Investment in a non-Loan Party permitted under Section 7.03;
(f)    Dispositions of defaulted accounts receivable in connection with the
collection or compromise thereof in the ordinary course of business;
(g)    leases, subleases, licenses or sublicenses of property (excluding any
licenses or sub-licenses of Intellectual Property) in the ordinary course of
business and which do not materially interfere with the business of the Borrower
and its Restricted Subsidiaries, taken as a whole;
(h)    Dispositions in the ordinary course of business consisting of the
abandonment or allowing to lapse, of (i) Intellectual Property (other than
Cystic Fibrosis Drug Franchise Assets) or (ii) Cystic Fibrosis Drug Franchise
Assets which are not material to the value of the Cystic Fibrosis Drug Franchise
Assets (taken as a whole), and which, in each case of clauses (i) and (ii), in
the reasonable good faith determination of the Borrower are uneconomical to
maintain, non-strategic, negligible, obsolete or otherwise not material in the
conduct of its business;
(i)    Dispositions consisting of licenses, sublicenses or contributions of
Intellectual Property (other than Cystic Fibrosis Drug Franchise Assets)
pursuant to licensing, joint marketing, distribution or research and development
arrangements in the


DB1/ 88815292.10


125

--------------------------------------------------------------------------------





ordinary course of business in the life science industry, on customary terms
provided that such Disposition would not reasonably be expected to result in a
Material Adverse Effect;
(j)    Dispositions consisting of non-exclusive licenses or sublicenses of (or
other non-exclusive grants of rights to use or exploit) Intellectual Property
consistent with past practice (including inter-company agreements between the
Borrower or a Loan Party and Restricted Subsidiaries), provided that none of the
foregoing (either individually or in the aggregate) (x) could reasonably be
expected to result in a Material Adverse Effect or (y) materially interfere with
the business of the Loan Parties and their Restricted Subsidiaries, taken as a
whole;
(k)    utilization of cash and Cash Equivalents in the ordinary course of
business;
(l)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;
(m)    the unwinding of Swap Contracts permitted hereunder pursuant to their
terms;
(n)    Dispositions of Intellectual Property (other than Material Intellectual
Property) owned by a Loan Party to a Foreign Subsidiary of the Borrower that is
a Restricted Subsidiary; provided that (i) the Foreign Subsidiary receiving such
Intellectual Property shall covenant and agree not to pledge any interest in
such Intellectual Property to any Person (other than a Loan Party), (ii) any
such transferred Intellectual Property shall be subject to a perpetual exclusive
license in favor of the Loan Parties for use in the North America in form and
substance reasonably satisfactory to the Administrative Agent, and which license
shall (1) not be subject to any anti-assignment or change of control provisions
(in each case limiting the Loan Party), (2) expressly permit the creation,
continuation and performance of the any Lien thereon securing the Secured
Obligations, (3) be terminable at will by the Loan Parties, (3) require the
Administrative Agent’s consent for any amendment of the license agreement that
alters the terms and conditions of the license agreement in any manner adverse
to the interests of a Loan Party or the Lenders, (4) specify that it may not be
terminated in connection with a Loan Party’s bankruptcy, (5) include the right
of any Loan Party that is a party thereto to assume and assign the license in
the event of its bankruptcy or insolvency, and (6) include a covenant by the
Foreign Subsidiary not to move for, or consent to, the termination of or
rejection of the license in a bankruptcy or insolvency of the Foreign
Subsidiary, and (iii) any Foreign Subsidiary receiving such Intellectual
Property shall at all times remain a Restricted Subsidiary and shall not conduct
any other material business other than (1) holding such Intellectual Property,
(2) entering into license agreements in the ordinary course of business with
Foreign Subsidiaries that are Restricted Subsidiaries for use of such
Intellectual Property in foreign jurisdictions in the ordinary course of
Business and (3) entering into license agreements with third parties for use in
foreign jurisdictions in the ordinary course of business in the life sciences
industry, on customary terms for fair value;


DB1/ 88815292.10


126

--------------------------------------------------------------------------------





(o)    the exercise and settlement, unwind or termination of any Convertible
Bond Hedge Transaction or Capped Call Transaction, except (i) where the Borrower
would be required to make a cash payment in the case of any such exercise, or
(ii) in the case of settlement, unwind or termination where such settlement,
unwind or termination would result in a net payment by the Borrower to the
counterparty in an amount that is not otherwise permitted to be paid pursuant to
Section 7.06(i);
(p)    Dispositions by the Borrower and its Restricted Subsidiaries of
non-commercial programs and business lines (other than, in each case, the Cystic
Fibrosis Drug Franchise Assets) not otherwise permitted under this Section 7.05;
provided that at the time of such Disposition, no Event of Default shall exist
or would result from such Disposition;
(q)    Dispositions by the Borrower and its Restricted Subsidiaries not
otherwise permitted under this Section 7.05 (other than disposition of any
Material Intellectual Property); provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition, and
(ii) the aggregate book value of all property Disposed of in reliance on this
clause (p) in any fiscal year shall not exceed $10,000,000;
provided, however, that any Disposition pursuant to this Section 7.05 (other
than Section 7.05(a), (d), (e), (f) and (h)) shall be for Fair Market Value.
7.06
Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or issue or
sell any Equity Interests, except:
(a)    each Restricted Subsidiary may make Restricted Payments to the Borrower,
the Subsidiary Guarantors and any other Person that owns an Equity Interest in
such Restricted Subsidiary, provided that, in the case of any Restricted
Subsidiary that is not a Wholly Owned Subsidiary, such Restricted Payments are
made to the holders of such Equity Interests ratably (or on a more favorable
basis from the perspective of the Borrower and its Wholly-Owned Subsidiaries,
taken as a whole) according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;
(b)    the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock, other common
Equity Interests of such Person or Qualified Stock of such Person;
(c)    the Borrower may issue and sell any warrants or options with respect to
its Qualified Stock pursuant to any executive compensation or stock option plan;
(d)    the Borrower may issue and sell its Equity Interests constituting
Qualified Stock;


DB1/ 88815292.10


127

--------------------------------------------------------------------------------





(e)    the Borrower and each Restricted Subsidiary may purchase, redeem or
otherwise acquire Equity Interests issued by it with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
Qualified Stock;
(f)    the Borrower and each Restricted Subsidiary may make Restricted Payments
to shareholders of any Person (other than an Affiliate of the Borrower) acquired
by merger pursuant to an Investment permitted under this Agreement, at the time
of such Acquisition;
(g)    the Borrower and each of its Restricted Subsidiaries may (A) repurchase
at the issue price Equity Interests held by former directors, officers,
employees and consultants in an amount not to exceed $100,000 in any fiscal
year; (B) pay withholding or similar Taxes payable by present or former
directors, officers, employees or consultants in respect of their Equity
Interests and (C) repurchase Equity Interests deemed to occur upon a cashless
exercise of options or warrants;
(h)    the Borrower may make Restricted Payments to implement Capped Call
Transactions and Convertible Bond Hedge Transactions in connection with the
issuance of Convertible Bond Indebtedness, provided such Restricted Payments are
made solely with the proceeds of such related Convertible Bond Indebtedness and
any Warrant Transactions;
(i)    the Borrower may declare and make other Restricted Payments not otherwise
permitted by this Section 7.06 (including, making Restricted Payments to
exercise, settle, unwind or terminate any Convertible Bond Hedge Transaction,
Capped Call Transaction or Warrant Transaction, as applicable, or honor any
request in connection with any conversion of Convertible Bond Indebtedness and
make cash payments in lieu of fractional shares in connection therewith),
provided that (x) no Default shall exist or would result therefrom and (y)
immediately after giving effect to such Restricted Payment, the Borrower shall
be in Pro Forma Compliance, provided that the Consolidated Leverage Ratio shall
not exceed, on a Pro Forma Basis, 2.50 to 1.00;
(j)    the Borrower and any Restricted Subsidiary may pay cash in lieu of
fractional shares in connection with any dividend, split or combination of its
Equity Interests; and
(k)    the Borrower may make Restricted Payments, pursuant to and in accordance
with equity compensation plans or programs and other benefit and compensation
plans, programs or agreements for directors, officers, employees or advisors of
the Borrower and its Subsidiaries.
7.07
Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Restricted Subsidiaries on the
date hereof or any business substantially related or incidental thereto or
reasonable extensions thereof.
7.08
Transactions with Affiliates.



DB1/ 88815292.10


128

--------------------------------------------------------------------------------





Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) transactions among
the Loan Parties and their Restricted Subsidiaries (or any entity that becomes a
Restricted Subsidiary as a result of such transaction permitted by this
Agreement), (b) intercompany transactions among the Loan Parties and their
Restricted Subsidiaries expressly permitted by this Agreement and Investments by
the Loan Parties and their Restricted Subsidiaries in Unrestricted Subsidiaries
permitted under Section 7.03(i), (c) customary directors’ fees, indemnification
and similar arrangements, consulting fees, employee salaries, bonuses or
employment agreements, compensation or employee benefit arrangements, incentive
and severance arrangements with any officer, director or employee of a Loan
Party or a Restricted Subsidiary entered into in the ordinary course of
business, (d) Restricted Payments permitted under Section 7.06 and Investments
permitted under Section 7.03 (e) written agreements entered into or assumed in
connection with acquisitions of other businesses with Persons who were not
Affiliates prior to such transactions approved by a majority of the Board of
Directors of the Borrower and (f) except as otherwise specifically limited in
this Agreement, other transactions which are entered into in the ordinary course
of such Person’s business on fair and reasonable terms and conditions
substantially as favorable to such Person as would be obtainable by it in a
comparable arm’s length transaction with a Person other than an officer,
director or Affiliate.
7.09
Burdensome Agreements.

Enter into, or permit to exist, any Contractual Obligation (except for this
Agreement and the other Loan Documents) that (a) encumbers or restricts the
ability of any Loan Party or its Restricted Subsidiaries to (i) make Restricted
Payments to any Loan Party or Restricted Subsidiary except for any agreement in
effect (A) on the date hereof and set forth on Schedule 7.09 or (B) at the time
any Restricted Subsidiary becomes a Restricted Subsidiary of the Borrower, so
long as such agreement was not entered into in contemplation of such Person
becoming a Restricted Subsidiary of the Borrower, (ii) pay any Indebtedness or
other obligation owed to any Loan Party, or (iii) create any Lien upon any of
their properties or assets, whether now owned or hereafter acquired to secure
the Secured Obligations, except, in the case of clause (a)(iii) only, for (A)
any document or instrument governing Indebtedness incurred pursuant to Section
7.02(c), provided that any such restriction contained therein relates only to
the asset or assets constructed or acquired in connection therewith, (B) any
negative pledge contained in Indebtedness incurred in accordance with Section
7.02(g) so long as such negative pledge permits Liens on the assets of the Loan
Parties securing the Secured Obligations (as such Secured Obligations may be
modified, increased, extended, refinanced, renewed or replaced from time to
time), (C) Contractual Obligations that (1) are customary restrictions that
arise in connection with any Disposition permitted by Section 7.05, so long as
such Contractual Obligations relate only to the asset or Person subject to such
Disposition, (2) are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 7.03, so
long as such Contractual Obligations are applicable only to such joint venture,
and (3) are customary restrictions on leases, subleases, in-licenses (including
sublicenses thereof) or asset sale agreements otherwise permitted hereby so long
as such restrictions relate only to the assets subject thereto, (D) restrict
subletting or assignment of any lease governing a leasehold interest, (E)
restrictions imposed by applicable Law; or (b) requires the grant of any Lien on
property for any obligation if a Lien on such property is given as security for
the Secured Obligations.


DB1/ 88815292.10


129

--------------------------------------------------------------------------------





7.10
Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to (a) purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose or (b) finance any hostile
Acquisition (as evidenced by a calculation of cash and Cash Equivalents on hand
at the Borrower immediately after giving effect to the consummation of such
Acquisition and reflecting the application of all cash and Cash Equivalents
utilized in connection with the consummation of such Acquisition).
7.11
Financial Covenants.

(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any Measurement Period (commencing with the fiscal quarter ending
September 30, 2016) ending as of the end of any fiscal quarter of the Borrower
and its Restricted Subsidiaries to be greater than 3.00 to 1.00 (such ratio, the
“Stated Ratio”); provided, however, that upon consummation of a Permitted
Material Acquisition and upon the written election of the Borrower (which may be
exercised not more than two (2) times during the term of this Agreement) to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
increase the maximum Consolidated Leverage Ratio to 3.50 to 1.00 (the “Adjusted
Consolidated Leverage Ratio”). The Adjusted Consolidated Leverage Ratio shall be
effective as of the date of consummation of the Permitted Material Acquisition
(including, without limitation, for determining Pro Forma Compliance with the
requirements of this Agreement for such Permitted Material Acquisition) and (i)
shall step down by 0.25x (i.e., a quarter turn) after two (2) full fiscal
quarters following the date of the consummation of such Permitted Material
Acquisition and (ii) shall step down by an additional 0.25x (i.e., a quarter
turn) and return to the Stated Ratio after four (4) full fiscal quarters
following the date of the consummation of such Permitted Material Acquisition.
Notwithstanding anything in the foregoing to the contrary, in the event that the
Borrower makes any such election to adjust the Consolidated Leverage Ratio as
set forth above during concurrent periods for Permitted Material Acquisitions
occurring within any period of four full fiscal quarters following the date of
the consummation of such Permitted Material Acquisitions, the step downs (as set
forth above) shall occur after the end of the two and four (respectively) full
fiscal quarters following the date of consummation of the most recent Permitted
Material Acquisition (on account of which the Consolidated Leverage Ratio was
adjusted).
(b)    Consolidated EBITDA. Permit the Consolidated EBITDA as of the end of any
Measurement Period (commencing with the fiscal quarter ending September 30,
2016) ending as of the end of any fiscal quarter of the Borrower to be less than
$200,000,000.
7.12
Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity and Accounting Changes.



DB1/ 88815292.10


130

--------------------------------------------------------------------------------





(a)    Amend any Organization Documents of the Borrower or any of its Restricted
Subsidiaries, in a manner adverse to the Lenders or the Administrative Agent in
any material respect;
(b)    change the fiscal year of the Borrower or any of its Restricted
Subsidiaries, provided, however, that any Person that becomes a Restricted
Subsidiary after the date hereof may change its fiscal year to be the same as
the Borrower;
(c)    without providing ten (10) days prior written notice to the
Administrative Agent (or such shorter period of time as agreed to by the
Administrative Agent), change in the name, state of formation or organization,
form of organization or principal place of business of the Borrower or any other
Loan Party; or
(d)    make any other change in accounting policies or reporting practices of
the Borrower or any of its Restricted Subsidiaries, except as required by GAAP.
7.13
Sale and Leaseback Transactions.

Enter into any Sale and Leaseback Transaction, unless (a) (i) the sale or
transfer of such property is permitted by Section 7.05 and (ii) any Capitalized
Lease obligations or Liens arising in connection therewith are permitted by
Sections 7.01(i) and 7.02(c), as the case may be; or (b) the sale and lease-back
occurs within 90 days of the acquisition thereof to finance such acquisition.
7.14
Prepayments, Etc. of Indebtedness.

Prepay, redeem, purchase, defease or otherwise satisfy or obligate itself to do
so prior to the scheduled maturity thereof in any manner (including by the
exercise of any right of setoff), or make any payment in violation of any
subordination, standstill or collateral sharing terms of or governing, any
Indebtedness, that is subordinated in right of payment to the Obligations or any
other Indebtedness except (a) the prepayment of the Credit Extensions in
accordance with the terms of this Agreement, (b) regularly scheduled or
mandatory repayments of Indebtedness (other than subordinated Indebtedness, in
violation of any subordination, standstill or collateral sharing terms of or
governing any such Indebtedness) permitted under this Agreement and refinancings
and refundings of applicable Indebtedness in compliance with Section 7.02(b),
(c) payments of Indebtedness (other than subordinated Indebtedness, in violation
of any subordination, standstill or collateral sharing terms of or governing any
such Indebtedness) with an outstanding principal balance that is not in excess
of $10,000,000, (d) the conversion of any such Indebtedness to Equity Interests
(other than Disqualified Stock), (e) payments of subordinated Indebtedness
(including, subordinated Intercompany Debt), subject to the applicable
subordination terms related thereto, (f) payment of earnouts, milestone
payments, royalty payments in the ordinary course of business as such amounts
become due (or are about to become due and payable), (g) payment of Intercompany
Debt owing to any Loan Party, and (h) a prepayment, redemption, purchase,
defeasement or other satisfaction not otherwise permitted by this Section 7.14,
provided that (x) no Default shall exist or would result therefrom and (y)
immediately after giving effect thereto, the Borrower shall be in Pro Forma
Compliance, provided that the Consolidated Leverage Ratio shall not exceed, on a
Pro Forma Basis, 2.50 to 1.00.


DB1/ 88815292.10


131

--------------------------------------------------------------------------------





7.15
Amendment, Etc. of Indebtedness.

Amend, modify or change in any manner any term or condition of any (a)
Indebtedness (other than (i) Indebtedness arising under the Loan Documents, (ii)
subordinated Indebtedness, or (iii) Indebtedness permitted under Section
7.02(a), (c), (f) or (h)) if such amendment or modification is, when taken as a
whole, adverse to the interests of the Lenders or the Administrative Agent in
any material respect or (b) subordinated Indebtedness other than pursuant to the
subordination provisions thereof; provided that nothing herein shall restrict
the refinancing of any Indebtedness otherwise permitted under this Agreement.
7.16
Sanctions.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Sanctioned Person, or in any Designated Jurisdiction, in
each case, in violation of applicable Sanctions, or in any other manner that
will result in a violation by any Person party hereto (including any Person
participating in the transaction, whether as Lender, as Arranger, Administrative
Agent, L/C Issuer, Swingline Lender, or otherwise) of Sanctions.
7.17
Anti-Corruption Laws.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions.
7.18
Massachusetts Security Corporation.

With regard to the Massachusetts Security Corporation, conduct, transact or
otherwise engage in any material operating or business activities other than
investment activities that would not reasonably be expected to result in the
loss of the Massachusetts Security Corporation’s qualification as a
Massachusetts security corporation under Mass. Gen. L. c. 63, §38B.
7.19
Unrestricted Subsidiaries.

Permit any Unrestricted Subsidiary to (i) own, or possess the right to use, any
Intellectual Property, or (ii) own any of the material economic rights derived
from any Intellectual Property, in each case with respect to clause (i) or (ii),
covering the Cystic Fibrosis Drug Franchise Assets.


ARTICLE VIII    

EVENTS OF DEFAULT AND REMEDIES
8.01
Events of Default.



DB1/ 88815292.10


132

--------------------------------------------------------------------------------





Any of the following shall constitute an Event of Default:
(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation or deposit any funds as
Cash Collateral in respect of L/C Obligations, (ii) within three (3) Business
Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) within five (5) Business Days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or
(b)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02(a), 6.03(a),
6.05(a), 6.07(a), 6.10, 6.11, 6.13, 6.14, 6.19, Article VII or Article X; or
(c)    Other Defaults. Any Loan Party fails to perform or observe (i) the
covenant set forth in Section 6.02 (other than 6.02(a)) or 6.03 (other than
6.03(a)) and such failure continues for five (5) Business Days or (ii) any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the earlier of (x) any Loan Party becoming
aware thereof and (y) the Administrative Agent providing any Loan Party written
notice thereof; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, shall be
incorrect or misleading in any material respect (except that such materiality
qualifier shall not be applicable to any representations, warranties,
certificates or statement of fact that already are qualified or modified by
materiality in the text thereof) when made or deemed made; or
(e)    Cross-Default. (i) Any Loan Party or any Restricted Subsidiary thereof
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder, Intercompany Debt owing to a
Loan Party and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to require, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to require, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity (it being understood, for
the avoidance of any doubt, the occurrence of events causing Convertible Bond
Indebtedness to become convertible, or conversions of


DB1/ 88815292.10


133

--------------------------------------------------------------------------------





Convertible Bond Indebtedness in accordance with its terms and the satisfaction
by the Borrower of its obligations in connection with conversions of Convertible
Bond Indebtedness through (x) the issuance of Qualified Stock and (y) cash
payments in lieu of fractional shares required to be paid upon such conversions,
shall not constitute an Event of Default under this clause (e)(i)(B)), or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which a Loan Party or any Restricted Subsidiary thereof
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party or any Restricted Subsidiary thereof is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by such Loan Party or such
Restricted Subsidiary as a result thereof is greater than the Threshold Amount;
or (iii) any Loan Party or any Restricted Subsidiary thereof fails to make any
payment beyond the applicable grace period with respect thereto or observe or
perform any agreement or condition set forth in any lease for the Specified
Leased Locations (or contained in any instrument or agreement evidencing or
relating thereto), or any other event occurs, the effect of which default or
other event is to cause, or to permit the landlord under such lease to cause,
with the giving of notice if required, such lease to be terminated or the
landlord to enforce any of its remedies thereunder; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any Restricted Subsidiary
thereof (other than an Immaterial Subsidiary) institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary (other than an Immaterial Subsidiary) thereof becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within forty-five
(45) days after its issue or levy; or
(h)    Judgments. There is entered against any Loan Party or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not paid or otherwise not covered by independent
third-party insurance as to which the insurer has been notified of the potential
claim and acknowledges coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have,


DB1/ 88815292.10


134

--------------------------------------------------------------------------------





individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of thirty (30) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all Obligations
arising under the Loan Documents, ceases to be in full force and effect; or any
Loan Party or any other Person contests in any manner the validity or
enforceability of any provision of any Loan Document other than in connection
with the release of a Subsidiary Guarantor in accordance with the terms hereof;
any Loan Party denies that it has any or further liability or obligation under
any provision of any Loan Document, or purports to revoke, terminate or rescind
any provision of any Loan Document; or it is or becomes unlawful for a Loan
Party to perform any of its obligations under the Loan Documents; or
(k)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to the terms of the Loan Documents shall for any reason cease to create
a valid and perfected first priority Lien (subject to Permitted Liens) on the
Collateral purported to be covered thereby, or any Loan Party shall assert the
invalidity of such Liens; or
(l)    Change of Control. There occurs any Change of Control; or
(m)    Product Recall. Any mandatory product recall shall be required pursuant
to any order or directive of any Governmental Authority affecting the products
manufactured, sold or distributed by the Borrower or any of its Restricted
Subsidiaries that would reasonably be expected to either result in (x) liability
or (y) a decrease revenue during any twelve (12) consecutive month period, in
each case, in excess of $250,000,000.
8.02
Remedies upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
(a)    declare the Revolving Commitment of each Lender to make Loans and any
obligation of each L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;


DB1/ 88815292.10


135

--------------------------------------------------------------------------------





(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents or applicable Law or equity;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03
Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all Secured Obligations
then due hereunder, any amounts received on account of the Secured Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders, and the L/C Issuers (including fees,
charges and disbursements of counsel to the respective Lenders, and the L/C
Issuers arising under the Loan Documents and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Secured Obligations arising under the Loan Documents,
ratably among the Lenders and the L/C


DB1/ 88815292.10


136

--------------------------------------------------------------------------------





Issuers in proportion to the respective amounts described in this clause Third
payable to them;
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and L/C Borrowings and to the Administrative Agent
for the account of the L/C Issuers, to Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit to
the extent not otherwise Cash Collateralized by the Borrower pursuant to
Sections 2.03 and 2.14, in each case ratably among the Administrative Agent, the
Lenders and the L/C Issuers in proportion to the respective amounts described in
this clause Fourth held by them;
Fifth, to payment of that portion of the Secured Obligations then owing under
the Secured Hedge Agreements and Secured Cash Management Agreements, in each
case ratably among the Hedge Banks and the Cash Management Banks in proportion
to the respective amounts described in this clause Fifth held by them; and
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Secured Obligations, if any, in the order set forth above. Excluded
Swap Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from other Loan Parties to preserve the allocation
to Secured Obligations otherwise set forth above in this Section.
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may reasonably request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. Each Cash Management Bank or
Hedge Bank not a party to this Agreement that has given the notice contemplated
by the preceding sentence shall, by such notice, be deemed to have acknowledged
and accepted the appointment of the Administrative Agent pursuant to the terms
of Article IX for itself and its Affiliates as if a “Lender” party hereto.
ARTICLE IX    

ADMINISTRATIVE AGENT
9.01
Appointment and Authority.



DB1/ 88815292.10


137

--------------------------------------------------------------------------------





(a)    Appointment. Each of the Lenders and each of the L/C Issuers hereby
irrevocably appoints, designates and authorizes Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the L/C Issuers, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.
(b)    Collateral Agent. The Administrative Agent shall also act as the
“collateral agent” under the Loan Documents, and each of the Lenders (including
in its capacities as a potential Hedge Bank and a potential Cash Management
Bank) and each of the L/C Issuers hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and such L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article IX and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
9.02
Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust, financial, advisory, underwriting or other business with any
Loan Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or to provide notice to or consent of the Lenders with respect
thereto.
9.03
Exculpatory Provisions.



DB1/ 88815292.10


138

--------------------------------------------------------------------------------





The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.
Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary), or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02) or
(ii) in the absence of its own gross negligence, willful misconduct or bad faith
as determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower, a Lender or an L/C Issuer.
Neither the Administrative Agent nor any of its Related Parties shall be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions of this Agreement
relating to Disqualified Institutions. Without limiting the generality of the
foregoing, the Administrative Agent shall not ‎(i) be obligated to ascertain,
monitor or inquire as to whether any Lender or prospective Lender is a
Disqualified ‎Institution or (ii) have any liability with respect to or arising
out of any assignment of Loans, or disclosure of confidential information, to
any ‎Disqualified Institution.


DB1/ 88815292.10


139

--------------------------------------------------------------------------------





Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
9.04
Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or an L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or such L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. For purposes of determining compliance
with the conditions specified in Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objections.
9.05
Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their


DB1/ 88815292.10


140

--------------------------------------------------------------------------------





respective activities in connection with the syndication of the Facilities as
well as activities as Administrative Agent. The Administrative Agent shall not
be responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross
negligence, willful misconduct or bad faith in the selection of such sub-agents.
9.06
Resignation of Administrative Agent.

(a)    Notice. The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuers,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that in no event shall any successor Administrative Agent be a
Defaulting Lender or a Disqualified Institution. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)    Defaulting Lender. If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(c)    Effect of Resignation or Removal. With effect from the Resignation
Effective Date or the Removal Effective Date (as applicable) (i) the retiring or
removed Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuers under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and each L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative


DB1/ 88815292.10


141

--------------------------------------------------------------------------------





Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including, without
limitation, (A) acting as collateral agent or otherwise holding any collateral
security on behalf of any of the Secured Parties and (B) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.
(d)    L/C Issuer and Swingline Lender. Any resignation or removal by Bank of
America as Administrative Agent pursuant to this Section shall also constitute
its resignation as L/C Issuer and Swingline Lender. If Bank of America resigns
as an L/C Issuer, it shall retain all the rights, powers, privileges and duties
of the L/C Issuers hereunder with respect to all Letters of Credit issued by it
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c). If Bank of America resigns as Swingline Lender, it
shall retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swingline Loans pursuant
to Section 2.04(c). Upon the appointment by the Borrower of a successor L/C
Issuer or Swingline Lender hereunder (which successor shall in all cases be a
Lender other than a Defaulting Lender), (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer or Swingline Lender, as applicable, (ii) the retiring L/C
Issuer and Swingline Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (iii)
the successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.
9.07
Non-Reliance on Administrative Agent and Other Lenders.



DB1/ 88815292.10


142

--------------------------------------------------------------------------------





Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
9.08
No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, an Arranger, a Lender or an L/C Issuer
hereunder.
9.09
Administrative Agent May File Proofs of Claim; Credit Bidding.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09, 2.10(b) and 11.04) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09, 2.10(b) and 11.04.


DB1/ 88815292.10


143

--------------------------------------------------------------------------------





Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or any L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or any L/C Issuer or in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law. In
connection with any such credit bid and purchase, the Secured Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid on a
ratable basis (with Secured Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase). In connection with any such bid (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (j) of Section 11.01 of this Agreement, and (iii) to the extent that
Secured Obligations that are assigned to an acquisition vehicle are not used to
acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Secured Obligations assigned to the acquisition
vehicle exceeds the amount of debt credit bid by the acquisition vehicle or
otherwise), such Secured Obligations shall automatically be reassigned to the
Lenders pro rata and the Equity Interests and/or debt instruments issued by any
acquisition vehicle on account of the Secured Obligations that had been assigned
to the acquisition vehicle shall automatically be cancelled, without the need
for any Secured Party or any acquisition vehicle to take any further action.
9.10
Collateral and Guaranty Matters.

Each of the Lenders (including in its capacities as a potential Cash Management
Bank and a potential Hedge Bank) and each of the L/C Issuers irrevocably
authorize the Administrative Agent, at its option and in its discretion,


DB1/ 88815292.10


144

--------------------------------------------------------------------------------





(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the Facility Termination
Date, (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing by the Required Lenders in accordance with
Section 11.01;
(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and
(c)    to release any Guarantor from its obligations under the Guaranty if (i)
such Person ceases to be a Subsidiary or a Loan Party as a result of a
transaction permitted under the Loan Documents or (ii) such Person is designated
as an Unrestricted Subsidiary hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will promptly, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10. The Administrative Agent shall have no liability whatsoever to any Secured
Party as the result of effectuating or executing any document evidencing any
release of Collateral or Loan Party by it as permitted (or which the
Administrative Agent in good faith believes to be permitted) by this Section
9.10 and any execution and delivery of documents pursuant to this Section 9.10
shall be without recourse or warranty by the Administrative Agent.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
9.11
Secured Cash Management Agreements and Secured Hedge Agreements.

Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of the provisions of Section 8.03, the Guaranty or
any Collateral by virtue of the provisions hereof or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) (or to
notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of the Guaranty


DB1/ 88815292.10


145

--------------------------------------------------------------------------------





or any Collateral Document) other than in its capacity as a Lender and, in such
case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements except to the extent expressly provided herein and unless the
Administrative Agent has received a Secured Party Designation Notice of such
Secured Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. The Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements in the case of a Facility Termination
Date. Each Lender hereby acknowledges and agrees (including on behalf of any of
its Affiliates that may be a Cash Management Bank or a potential Hedge Bank)
that (x) obligations of the Borrower or any of its Subsidiaries under any
Secured Cash Management Agreement or Secured Hedge Agreement shall be secured
and guaranteed pursuant to the Collateral Documents to the extent that, and for
so long as, the other Obligations are so secured and guaranteed and (y) any
release of Collateral or Guarantors effected in a manner permitted by this
Agreement shall not require the consent of holders of obligations under Secured
Cash Management Agreements or Secured Hedge Agreements.
ARTICLE X    

CONTINUING GUARANTY
10.01
Guaranty.

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as primary obligor and as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all Secured Obligations (for each
Guarantor, subject to the proviso in this sentence, its “Guaranteed
Obligations”); provided that (a) the Guaranteed Obligations of a Guarantor shall
exclude any Excluded Swap Obligations with respect to such Guarantor and (b) the
liability of each Guarantor individually with respect to this Guaranty shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under Section 548 of the
Bankruptcy Code of the United States or any comparable provisions of any
applicable state law or other applicable Law. Without limiting the generality of
the foregoing, the Guaranteed Obligations shall include any such indebtedness,
obligations, and liabilities with respect to Secured Obligations, or portion
thereof, which may be or hereafter become unenforceable or compromised or shall
be an allowed or disallowed claim under any proceeding or case commenced by or
against any Debtor under any Debtor Relief Laws. The Administrative Agent’s
books and records showing the amount of the Obligations shall be admissible in
evidence in any action or proceeding, and shall be binding upon each Guarantor,
and conclusive for the purpose of establishing the amount of the Secured
Obligations absent manifest error. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Secured Obligations
or any instrument or agreement evidencing any Secured


DB1/ 88815292.10


146

--------------------------------------------------------------------------------





Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Secured Obligations which might otherwise
constitute a defense to the obligations of the Guarantors, or any of them, under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.
10.02
Rights of Lenders.

Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Secured Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Secured Obligations; (c)
apply such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuers and the Lenders in their sole discretion
may determine; and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Secured Obligations. Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.
10.03
Certain Waivers.

Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Borrower or any other Loan Party; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower or any other Loan Party; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against the Borrower or any other Loan Party, proceed against or exhaust
any security for the Secured Obligations, or pursue any other remedy in the
power of any Secured Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Secured Party; and (f)
to the fullest extent permitted by law, any and all other defenses or benefits
that may be derived from or afforded by applicable Law limiting the liability of
or exonerating guarantors or sureties. Each Guarantor expressly waives all
setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Secured Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Secured Obligations.
10.04
Obligations Independent.

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Secured Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.


DB1/ 88815292.10


147

--------------------------------------------------------------------------------





10.05
Subrogation.

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Secured Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Revolving
Commitments and the Revolving Facility are terminated. If any amounts are paid
to a Guarantor in violation of the foregoing limitation, then such amounts shall
be held in trust for the benefit of the Secured Parties and shall forthwith be
paid to the Secured Parties to reduce the amount of the Secured Obligations,
whether matured or unmatured.
10.06
Termination; Reinstatement.

This Guaranty is a continuing and irrevocable guaranty of all Secured
Obligations now or hereafter existing and shall remain in full force and effect
until the Facility Termination Date. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or a Guarantor is made, or
any of the Secured Parties exercises its right of setoff, in respect of the
Secured Obligations and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
of the Secured Parties in their discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Laws or otherwise, all as if such payment had not been made or such setoff had
not occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of each Guarantor under this paragraph
shall survive termination of this Guaranty.
10.07
Stay of Acceleration.

If acceleration of the time for payment of any of the Secured Obligations is
stayed, in connection with any case commenced by or against a Guarantor or the
Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by each Guarantor, jointly and severally, immediately
upon demand by the Secured Parties.
10.08
Condition of Borrower.

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of the Borrower or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).
10.09
Appointment of Borrower.



DB1/ 88815292.10


148

--------------------------------------------------------------------------------





Each of the Loan Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that (a)
the Borrower may execute such documents and provide such authorizations on
behalf of such Loan Parties as the Borrower deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent, an L/C Issuer or a Lender
to the Borrower shall be deemed delivered to each Loan Party and (c) the
Administrative Agent, the L/C Issuers or the Lenders may accept, and be
permitted to rely on, any document, authorization, instrument or agreement
executed by the Borrower on behalf of each of the Loan Parties.
10.10
Right of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.
10.11
Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Loan Documents, in each case, by any Specified
Loan Party becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Secured Obligations have been indefeasibly paid and performed in full. Each Loan
Party intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.
ARTICLE XI    

MISCELLANEOUS
11.01
Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only


DB1/ 88815292.10


149

--------------------------------------------------------------------------------





in the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:
(a)    waive any condition set forth in Section 4.01, or, in the case of the
initial Credit Extension, Section 4.02, in each case, except as expressly
provided therein, without the written consent of each Lender;
(b)    without limiting the generality of clause (a) above, waive any condition
set forth in Section 4.02 without the written consent of the Required Lenders;
(c)    extend or increase the Revolving Commitment of any Lender (or reinstate
any Revolving Commitment terminated pursuant to Section 8.02) without the
written consent of such Lender (it being understood and agreed that a waiver (or
amendment to the terms of) of any condition precedent in Section 4.02 or of any
Default or Event of Default or a mandatory reduction in Revolving Commitments
shall not constitute an extension or increase in Revolving Commitments of any
Lender);
(d)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Loan Document without the written consent of each Lender directly and adversely
affected thereby, provided, however, that only the consent of the Required
Lenders shall be necessary to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate;
(e)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly and adversely
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary (i) to amend the definition of “Default Rate” or to
waive any obligation of the Borrower to pay interest or Letter of Credit Fees at
the Default Rate or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;
(f)    change Section 8.03, or Section 2.13 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender or (ii) 2.12(f) in a manner that would alter the pro rata application
required thereby without the written consent of each Lender directly affected
thereby;
(g)    change (i) any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or thereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;


DB1/ 88815292.10


150

--------------------------------------------------------------------------------





(h)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
(i)    release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or
(j)    release the Borrower or permit the Borrower to assign or transfer any of
its rights or obligations under this Agreement or the other Loan Documents
without the consent of each Lender;
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) each Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, (A) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender, may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (1) the
Revolving Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (2) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender, that by its terms
affects any Defaulting Lender disproportionately adversely relative to other
affected Lenders shall require the consent of such Defaulting Lender; (B) each
Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein and (C) the
Required Lenders shall determine whether or not to allow a Loan Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.
Notwithstanding anything to the contrary herein (including the other provisions
of this Section 11.01) (a) the Administrative Agent may, with the prior written
consent of the Borrower only, amend, modify or supplement this Agreement or any
of the other Loan Documents to cure any omission, mistake, defect or
inconsistency, and (b) this Agreement may be amended, amended and restated or
otherwise supplemented or modified without the consent of any Lender (but with
the consent of Borrower and the Administrative Agent) if, upon giving effect to
such amendment, amendment and restatement or other supplement or modification,
such Lender shall no longer be a party to this Agreement (as so amended, amended
and restated or otherwise supplemented or modified), the Revolving Commitments
of such Lender shall have terminated (but such Lender


DB1/ 88815292.10


151

--------------------------------------------------------------------------------





shall be entitled to the benefits of the provisions of this Agreement which
expressly survive the termination of such Lender’s Revolving Commitments), such
Lender shall have no other obligation to provide additional Credit Extensions to
the Borrower under this Agreement and such Lender shall have been paid in full
all Obligations (other than (i) contingent indemnification and expense
reimbursement obligations as to which no claim has been asserted and (ii) for
the avoidance of any doubt, any Additional Secured Obligations) owing to it or
accrued for its account under this Agreement.
The Lenders hereby authorize the Administrative Agent to enter into amendments
to this Agreement and the other Loan Documents with the Borrower as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower in order to give effect to, and the reflect the existence of,
any Incremental Revolving Facility pursuant to Section 2.16.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such Non-Consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
11.02
Notices; Effectiveness; Electronic Communications.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or e-mail
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
(i)    if to the Borrower or any other Loan Party, the Administrative Agent,
Bank of America as an L/C Issuer, or the Swingline Lender, to the address, fax
number, e-mail address or telephone number specified for such Person on Schedule
1.01(a); and
(ii)    if to any other Lender or any other L/C Issuer, to the address, fax
number, e-mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient,


DB1/ 88815292.10


152

--------------------------------------------------------------------------------





shall be deemed to have been given at the opening of business on the next
Business Day for the recipient). Notices and other communications delivered
through electronic communications to the extent provided in subsection (b) below
shall be effective as provided in such subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Administrative Agent, the Lenders, the Swingline Lender and the L/C Issuers
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender, the Swingline Lender or any L/C Issuer pursuant
to Article II if such Lender, Swingline Lender or such L/C Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, the Swingline Lender, any L/C Issuer or the Borrower may
each, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s


DB1/ 88815292.10


153

--------------------------------------------------------------------------------





transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet,
except with respect to such losses, claims, damages, liabilities or expenses of
the Borrower only that are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party with respect to any such transmission of
Borrower Materials or notices through the Platform by such Agent Party.
(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuers and the Swingline Lender may change its address, fax number or
telephone number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, fax number or telephone number or e-mail address for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuers and the Swingline Lender. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and e-mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one (1) individual at
or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including, without limitation, telephonic or
electronic notices, Loan Notices, Letter of Credit Applications, Notice of Loan
Prepayment and Swingline Loan Notices) purportedly given by or on behalf of any
Loan Party even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify the
Administrative Agent, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
11.03
No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under


DB1/ 88815292.10


154

--------------------------------------------------------------------------------





any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder or under
any other Loan Document preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swingline Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
11.04
Expenses; Indemnity; Damage Waiver.

(a)    Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented or invoiced out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable and documented or invoiced
fees, charges and disbursements of one primary counsel for the Administrative
Agent and the Arrangers, taken as a whole, and, after consultation with the
Borrower, one local counsel as necessary in each appropriate jurisdiction for
the Administrative Agent and the Arrangers, taken as a whole), in connection
with the syndication of the credit facilities provided for herein, the
preparation, due diligence, negotiation, execution, delivery, closing and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented or invoiced out-of-pocket expenses incurred by each
L/C Issuer in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including reasonable and invoiced out-of-pocket fees, charges and
disbursements of (x) one primary counsel for the Administrative Agent, the
Lenders and the L/C Issuers, (y) to


DB1/ 88815292.10


155

--------------------------------------------------------------------------------





the extent deemed reasonably necessary by the Administrative Agent, the Lenders
and the L/C Issuers, one local counsel as reasonably necessary in each
appropriate jurisdiction for the Administrative Agent, the Lenders and the L/C
Issuers, taken as a whole, and, (x) solely in the event of a conflict of
interest where the Administrative Agent, Lender or applicable L/C Issuer informs
the Borrower of such conflict, one additional counsel in each relevant
jurisdiction to each group of similarly situated parties, taken as a whole), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arrangers, each Lender,
the Swingline Lender and each L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable and invoiced
out-of-pocket fees, charges and disbursements of one primary counsel for the
Indemnitees and one local counsel as necessary in each appropriate jurisdiction
for the Indemnitees, taken as a whole, and, solely in the event of a conflict of
interest (where the indemnitees inform the Borrower of such conflict), one
additional counsel in each relevant jurisdiction to each group of similarly
situated Indemnitees, taken as a whole, and settlement costs), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Loan Party) arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries to the extent such losses, claims, damages, liabilities or related
expenses of any Indemnitee result (directly or indirectly) from (or is
incidental to) the Indemnitees relationship with the Loan Parties and their
Subsidiaries under the Loan Documents and the transactions contemplated
hereunder, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE


DB1/ 88815292.10


156

--------------------------------------------------------------------------------





COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, willful misconduct or bad faith of such
Indemnitee, (y) result from a claim brought by the Borrower or any other Loan
Party against an Indemnitee for a material breach of such Indemnitee’s material
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) arise from a
dispute solely among Indemnitees that does not involve, result from, or relate
to, directly or indirectly, any act or omission by the Loan Parties or their
respective Affiliates (other than a Claim against a party hereto solely in its
capacity as Swingline Lender, an L/C Issuer, Arranger or Administrative Agent or
any other Person performing a similar role under the Loan Documents). Without
limiting the provisions of Section 3.01(c), this Section 11.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), each L/C Issuer, the Swingline Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), each L/C Issuer, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Revolving Credit Exposure at such
time) of such unpaid amount (including any such unpaid amount in respect of a
claim asserted by such Lender), such payment to be made severally among them
based on such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), each L/C Issuer or the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent), each
L/C Issuer or the Swingline Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials


DB1/ 88815292.10


157

--------------------------------------------------------------------------------





distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, each
L/C Issuer and the Swingline Lender, the replacement of any Lender, the
termination of the Aggregate Revolving Commitments and the repayment,
satisfaction or discharge of all the other Secured Obligations.
11.05
Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuers under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
11.06
Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (e) of this Section
11.06 (and any other attempted assignment or transfer by any party hereto shall
be null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in


DB1/ 88815292.10


158

--------------------------------------------------------------------------------





subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuers and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Revolving
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swingline Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment and/or the Loans at the time owing to it
or contemporaneous assignments to related Approved Funds (determined after
giving effect to such Assignments) that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Revolving Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Revolving Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Revolving Commitment assigned, except that this clause (ii)
shall not apply to the Swingline Lender’s rights and obligations in respect of
Swingline Loans.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2)


DB1/ 88815292.10


159

--------------------------------------------------------------------------------





such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Revolving Commitment if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and
(C)    the consent of the L/C Issuers and the Swingline Lender shall be required
for any assignment in respect of the Revolving Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person) or (D) any holder of subordinated Indebtedness.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing,


DB1/ 88815292.10


160

--------------------------------------------------------------------------------





in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under applicable Law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Revolving Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Revolving Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swingline Loans) owing to it); provided
that (i) such Lender’s obligations


DB1/ 88815292.10


161

--------------------------------------------------------------------------------





under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent, the Lenders and
the L/C Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.04(c) without regard to the existence of any participations.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section and (B)
shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.


DB1/ 88815292.10


162

--------------------------------------------------------------------------------





(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Revolving Note or Revolving Notes, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.
(f)    Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon thirty (30) days’ notice
to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty
(30) days’ notice to the Borrower, resign as Swingline Lender. In the event of
any such resignation as L/C Issuer or Swingline Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swingline
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swingline Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)). If Bank of America resigns as Swingline Lender, it shall retain all
the rights of the Swingline Lender provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swingline Loans pursuant to Section
2.04(c). Upon the appointment of a successor L/C Issuer and/or Swingline Lender,
(A) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swingline Lender, as
the case may be, and (B) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
(g)    Assignments by MLPF&S. Notwithstanding anything to the contrary contained
herein, the parties hereby agree that Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“MLPF&S”) may, without notice to any Loan Party, assign its rights
and obligations under this Agreement to any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its Subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement.
(h)    Disqualified Institutions.
(i)    No assignment shall be made to any Person that was a Disqualified
Institution as of the “Trade Date” on which the applicable Lender entered into a


DB1/ 88815292.10


163

--------------------------------------------------------------------------------





binding agreement to sell and assign all or a portion of its rights and
obligations under this Agreement to such Person (unless the Borrower has
consented to such assignment as otherwise contemplated by this Section 11.06, in
which case such Person will not be considered a Disqualified Institution for the
purpose of such assignment). For the avoidance of doubt, with respect to any
assignee that becomes a Disqualified Institution after the applicable Trade Date
(including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Disqualified
Institution”), such assignee shall not retroactively be considered a
Disqualified Institution. Any assignment in violation of this clause (h)(i)
shall not be void, but the other provisions of this clause (h) shall apply.
(ii)    If any assignment is made to any Disqualified Institution without the
Borrower’s prior consent in violation of clause (i) above, the Borrower may, at
its effort and the sole expense of the assigning institution, upon notice to the
applicable Disqualified Institution and the Administrative Agent, (A) terminate
any Revolving Commitment of such Disqualified Institution and repay all
obligations of the Borrower owing to such Disqualified Institution in connection
with such Revolving Commitment, and/or (B) require such Disqualified Institution
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in this Section 11.06), all of its interest, rights and
obligations under this Agreement and related Loan Documents to an Eligible
Assignee that shall assume such obligations at the lesser of (x) the principal
amount thereof and (y) the amount that such Disqualified Institution paid to
acquire such interests, rights and obligations, in each case plus accrued
interest, accrued fees and all other amounts (other than principal amounts)
payable to it hereunder and other the other Loan Documents; provided that such
assignment does not conflict with applicable Laws.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (“Plan of Reorganization”), each Disqualified Institution
party hereto hereby agrees (1) not to vote on such Plan of Reorganization, (2)
if such Disqualified Institution does vote on such Plan of Reorganization
notwithstanding the restriction in the foregoing clause (1), such vote


DB1/ 88815292.10


164

--------------------------------------------------------------------------------





will be deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).
(iv)    The Administrative Agent shall, and the Borrower hereby expressly
authorizes the Administrative Agent, to (A) post the list of Disqualified
Institutions provided by the Borrower and any updates thereto from time to time
(collectively, the “DQ List”) on the Platform, including that portion of the
Platform that is designated for “public side” Lenders or (B) provide the DQ List
to each Lender requesting the same.
11.07
Treatment of Certain Information; Confidentiality.

(a)    Treatment of Certain Information. Each of the Administrative Agent, the
Lenders and the L/C Issuers agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates, auditors and to its Related Parties (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (iv)
to any other party hereto, (v) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.16 or Section 11.01 or (B) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder (it being understood that
the DQ List may be disclosed to any assignee , or prospective assignee, in
reliance on this clause (vi), (vii) on a confidential basis to (A) any rating
agency in connection with rating the Borrower or its Subsidiaries or the credit
facilities provided hereunder or (B) the provider of any Platform or other
electronic delivery service used by the Administrative Agent, any L/C Issuer
and/or the Swingline Lender to deliver Borrower Materials or notices to the
Lenders or (C) the CUSIP Service Bureau or any similar agency in connection with
the issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, or (viii) with the consent
of the Borrower or to the extent such Information (1) becomes


DB1/ 88815292.10


165

--------------------------------------------------------------------------------





publicly available other than as a result of a breach of this Section or (2)
becomes available to the Administrative Agent, any Lender, any L/C Issuer or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower. For purposes of this Section, “Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
any L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower or
any Subsidiary, provided that, in the case of information received from the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents and the Revolving Commitments.
(b)    Non-Public Information. Each of the Administrative Agent, the Lenders and
the L/C Issuers acknowledges that (i) the Information may include material
non-public information concerning a Loan Party or a Subsidiary, as the case may
be, (ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with applicable Law, including United States federal
and state securities Laws.
(c)    Press Releases. The Loan Parties and their Affiliates agree that they
will not in the future issue any press releases or other public disclosure using
the name of the Administrative Agent or any Lender or their respective
Affiliates or referring to this Agreement or any of the Loan Documents without
the prior written consent of the Administrative Agent, unless (and only to the
extent that) the Loan Parties or such Affiliate is required to do so under law
and then, in any event the Loan Parties or such Affiliate will consult with such
Person before issuing such press release or other public disclosure.
11.08
Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or such L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, such L/C Issuer or Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of


DB1/ 88815292.10


166

--------------------------------------------------------------------------------





the Borrower or such Loan Party may be contingent or unmatured, secured or
unsecured, or are owed to a branch, office or Affiliate of such Lender or such
L/C Issuer different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (a) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C
Issuers and the Lenders, and (b) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application. Notwithstanding the provisions of this
Section 11.08, if at any time any Lender, any L/C Issuer or any of their
respective Affiliates maintains one or more deposit accounts for the Borrower or
any other Loan Party into which Medicare and/or Medicaid receivables are
deposited, such Person shall waive the right of setoff set forth herein.
11.09
Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
11.10
Counterparts; Integration; Effectiveness.

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or any L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the


DB1/ 88815292.10


167

--------------------------------------------------------------------------------





signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement or any other Loan Document, or
any certificate delivered thereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement or such other Loan Document or certificate.
Without limiting the foregoing, to the extent a manually executed counterpart is
not specifically required to be delivered under the terms of any Loan Document,
upon the request of any party, such fax transmission or e-mail transmission
shall be promptly followed by such manually executed counterpart.
11.11
Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
11.12
Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuers or the Swingline Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
11.13
Replacement of Lenders.

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting Lender
or if any other circumstance exists hereunder that gives the Borrower the right
to replace a Lender as a party hereto, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
11.06), all of its interests, rights (other than its existing rights to payments
pursuant to Sections 3.01 and 3.04) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such


DB1/ 88815292.10


168

--------------------------------------------------------------------------------





obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.06(b);
(b)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
11.14
Governing Law; Jurisdiction; Etc.

(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO,


DB1/ 88815292.10


169

--------------------------------------------------------------------------------





IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. THE BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
11.15
Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a)


DB1/ 88815292.10


170

--------------------------------------------------------------------------------





CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.16
Subordination.

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under Article X, to the indefeasible payment in full in cash of all Obligations.
If the Secured Parties so request, any such obligation or indebtedness of any
such other Loan Party to the Subordinating Loan Party shall be enforced and
performance received by the Subordinating Loan Party as trustee for the Secured
Parties and the proceeds thereof shall be paid over to the Secured Parties on
account of the Secured Obligations, but without reducing or affecting in any
manner the liability of the Subordinating Loan Party under this Agreement.
Without limitation of the foregoing, so long as no Event of Default has occurred
and is continuing, the Loan Parties may make and receive payments with respect
to Intercompany Debt; provided, that in the event that any Loan Party receives
any payment of any Intercompany Debt at a time when such payment is prohibited
by this Section, such payment shall be held by such Loan Party, in trust for the
benefit of, and shall be paid forthwith over and delivered, upon written
request, to the Administrative Agent.
11.17
No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the arranging and other services regarding this Agreement provided by
the Administrative Agent and any Affiliate thereof, the Arrangers and the
Lenders are arm’s-length commercial transactions between the Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent and, as applicable, its Affiliates (including any Affiliate
that is an Arranger) and the Lenders and their Affiliates (including any
Affiliate that is an Arranger) (collectively, solely for purposes of this
Section, the “Lenders”), on the other hand, (ii) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) the Borrower and
each other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b) (i) the Administrative Agent and its Affiliates
(including any Affiliate that is an Arranger) and each Lender each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary, for Borrower, any other Loan Party or any of their
respective Affiliates, or any other Person and


DB1/ 88815292.10


171

--------------------------------------------------------------------------------





(ii) neither the Administrative Agent, any of its Affiliates (including any
Affiliate that is an Arranger) nor any Lender has any obligation to the
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the
Administrative Agent and its Affiliates (including any Affiliate that is an
Arranger) and the Lenders may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, any of
its Affiliates (including any Affiliate that is an Arranger) nor any Lender has
any obligation to disclose any of such interests to the Borrower, any other Loan
Party or any of their respective Affiliates. To the fullest extent permitted by
law, each of the Borrower and each other Loan Party hereby waives and releases
any claims that it may have against the Administrative Agent, any of its
Affiliates (including any Affiliate that is an Arranger) or any Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transactions contemplated hereby.
11.18
Electronic Execution.

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith (including without limitation Assignment and Assumptions, amendments or
other Loan Notices, Swingline Loan Notices, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it; provided further
without limiting the foregoing, upon the request of the Administrative Agent,
any electronic signature shall be promptly followed by such manually executed
counterpart.
11.19
USA PATRIOT Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the other Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act. The Borrower and the Loan Parties agree to, promptly
following a request by the Administrative Agent or any Lender, provide all such
other documentation and information that the Administrative Agent or such Lender
requests in order to


DB1/ 88815292.10


172

--------------------------------------------------------------------------------





comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
11.20
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Solely to the extent any Lender or any L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or any L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or any L/C Issuer that is an EEA Financial
Institution; and


(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
    
(i)     a reduction in full or in part or cancellation of any such liability;


(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


11.21
Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Loan Party in respect of any
such sum due from it to the Administrative Agent or any Lender hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the


DB1/ 88815292.10


173

--------------------------------------------------------------------------------





Judgment Currency. If the amount of the Agreement Currency so purchased is less
than the sum originally due to the Administrative Agent or any Lender from any
Loan Party in the Agreement Currency, such Loan Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Loan Party (or to any other Person who may be
entitled thereto under applicable law).
11.22
ENTIRE AGREEMENT.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]














DB1/ 88815292.10


174

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:    


VERTEX PHARMACEUTICALS  INCORPORATED
By:
/s/
Jeffrey Leiden
Name:
 
Jeffrey Leiden
Title:
 
Chief Executive Officer and President

By:
/s/
Ian Smith
Name:
 
Ian Smith
Title:
 
Executive Vice President, Chief Financial Officer and Treasurer



























DB1/ 88815292.10



--------------------------------------------------------------------------------











SUBSIDIARY GUARANTORS:    
VERTEX PHARMACEUTICALS
(SAN DIEGO) LLC


By:
/s/
Ian Smith
Name:
 
Ian Smith
Title:
 
Treasurer


VERTEX HOLDINGS, INC.
By:
/s/
Ian Smith
Name:
 
Ian Smith
Title:
 
Treasurer

VERTEX PHARMACEUTICALS (DISTRIBUTION) INCORPORATED
By:
/s/
Ian Smith
Name:
 
Ian Smith
Title:
 
Treasurer

VERTEX PHARMACEUTICALS (DELAWARE) LLC
By:
/s/
Ian Smith
Name:
 
Ian Smith
Title:
 
Treasurer

VERTEX PHARMACEUTICALS (PUERTO RICO) LLC
By:
/s/
Ian Smith
Name:
 
Ian Smith
Title:
 
Treasurer



[Vertex – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:    

BANK OF AMERICA, N.A.,   
as Administrative Agent
By:
/s/
Angela M. Larkin
Name:
 
Angela M. Larkin
Title:
 
Assistant Vice President





[Vertex – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------







LENDERS:        
BANK OF AMERICA, N.A., as a Lender, a
L/C Issuer and Swingline Lender   
By:
/s/
Linda E. Alto
Name:
 
Linda E. Alto
Title:
 
Senior Vice President





[Vertex – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------






SUNTRUST BANK, as a Lender
By:
/s/
Ben Cumming
Name:
 
Ben Cumming
Title:
 
Director











[Vertex – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------






CITIZENS BANK N.A., as a Lender   

By:
/s/
R. Scott Haskell
Name:
 
R. Scott Haskell
Title:
 
Managing Director











[Vertex – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------






THE BANK OF TOKYO - MITSUBISHI UFJ LTD., as a Lender
By:
/s/
Teuta Ghilaga
Name:
 
Teuta Ghilaga
Title:
 
Director



































[Vertex – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------






CITIBANK, N.A., as a Lender   


/s/
Laura Fogarty
 
Laura Fogarty
 
Vice President































[Vertex – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------






KEYBANK NATIONAL ASSOCIATION, as a Lender   
By:
/s/
Raymond T. Kelley
Name:
 
Raymond T. Kelley
Title:
 
Senior Vice President

























[Vertex – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------






HSBC BANK USA NATIONAL ASSOCIATION, as a Lender   

By:
/s/
Zhiyan Zeng
Name:
 
Zhiyan Zeng
Title:
 
Vice President









[Vertex – Signature Page to Credit Agreement]

